FEBRUARY 1999

COMMISSION DECISIONS AND ORDERS
01-29-99 Sec. Labor on behalf of James Hyles, et al.
WEST 93-336-DM
v. All American Asphalt
(republished due to printing error in January book)
02-22-99 Central Washington Concrete, Inc.
WEST 99-102-M

Pg. 119
Pg. 146

ADMINISTRATIVE LAW JUDGE DECISIONS
02-04-99 Material Service Corporation
02-09-99 F & E Erection Company
02-10-99 Robert D. Adkins v. Ronnie Long Trucking
(not final - pending relief and damages)
02-10-99 Consolidation Coal Company
02-11-99 Anderson Sand & Gravel
02-12-99 Joshua Coal Company
02-17-99 Good Construction
02-19-99 Paul R. Bryson, employed by Stedco Mining
02-19-99 Consolidation Coal Company
02-22-99 J & C Mining, LLC
02-25-99 Rawl Sales & Processing Co.
02-26-99 Sec. Labor on behalf of Morris Thompson
v. Lodestar Energy, Inc.
02-26-99 Clinchfield Coal Company
02-26-99 Gregory Bennett v. Newmont Gold Company

i

LAKE 97-22-RM
CENT 98-76-M
KENT 98-133-D

Pg. 151
Pg. 160
Pg. 171

WEVA 98-78
CENT 98-128-M
CENT 98-167
WEST 98-139-M
VA
98-69
WEVA 98-119
KENT 99-61-D
WEVA 99-13-R

Pg. 180
Pg. 186
Pg. 193
Pg.201
Pg.209
Pg.212
Pg.217
Pg.219

KENT 99-119-D
VA
97-33
WEST 98-115-D

Pg.229
Pg.231
Pg.252

FEBRUARY

1999

No cases were filed in which review was ~ranted durin~ the month of February:

No cases were filed in which review was denied during the month of February:

ii

COMMISSION DECISIONS . AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 29, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of JAMES HYLES,
DOUGLAS MEARS, DERRICK
SOTO, and GREGORY DENNIS

Docket Nos. WEST 93-336-DM
WEST 93-337-DM
WEST 93-338-DM
WEST 93-339-DM
WEST 93-436-DM
WEST 93-437-DM
WEST 93-438-DM
WEST 93-439-DM
WEST 94-021-DM

v.

ALL AMERICAN ASPHALT

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Com.missioners

DECISION

BY: Jordan, Chairman; Marks, Riley and Beatty, Commissioners
These discrimination proceedings, arising under the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq. 0994) ("Mine Act" or "Act"), are before the Com.mission for a
second time on cross-petitions for discretionary review filed by All American Asphalt ("AAA")
and the Secretary of Labor. Both parties seek review of a decision on remand by Administrative
Law Judge August Cetti involving two layoffs of miners James Hyles, Douglas Mears, Derrick
Soto, and Gregory Dennis. In his first decision in this proceeding, the judge found that a failure
to recall the complainants following a 1992 layoff and a subsequent layoff in 1993, after
complainants had been reinstated, were discriminatory and violated section 105(c) of the Mine
Act, 30 U.S.C. § 815(c). 16 FMSHRC 2232 (Nov. 1994) (ALJ). The Commission granted
AAA's petition for discretionary review of the judge's decision, and the Secretary thereafter
moved to remand the case to the judge for further findings and conclusions. The Commission
issued its decision in which it vacated the judge's decision and remanded the case for further
consideration. 18 FMSHRC 2096 (Dec. 1996) ("All American Asphalt I"). The judge
subsequently issued his second decision, in which he concluded that AAA's failure to recall the
complainants following the 1992 layoff was violative; however, he reversed his prior
determination that the 1993 layoff violated the Act. 19 FMSHRC 855 (May 1997) (ALJ). The

119

Commission granted petitions for discretionary review (''PDRs") of the judge's remand decision
filed by AAA and the Secretary.
For the reasons that follow, we affirm the judge's determination that AAA's refusal to
recall the complainants following the July 1992 layoff violated section 105(c) of the Mine Act.
However, we reverse the judge's determination that the March 1993 layoff did not violate section
105(c).

I.
Factual and Procedural Background
AAA is a general contractor in Corona, California that operates an asphalt plant, a quarry,
and a plant that produces rock-based aggregates for its own use and for sale to other contractors.
Tr. 1136-39. In April 1991, AAA was in the process of completing an addition to its rock
finishing plant. 16 FMSHRC at 2235. On Thursday, April 18, Hyles, a leadman on AAA's third
("graveyard") shift, learned that AAA intended to start running the new plant even though some
safety equipment was not in place. Id. Hyles voiced his concern about safety conditions in the
plant to Mike Ryan, plant supervisor and a vice-president at AAA. Tr. 314-16, 319, 1131 , 1231.
Hyles also spoke to Patrick McGuire, business representative of Local 12 of the International
Union of Operating Engineers ("Operating Engineers"), which represented AAA's employees.
19 FMSHRC at 856; 16 FMSHRC at 2235; Tr. 175. Thereafter, McGuire visited the plant and
observed it running without numerous pieces of safety equipment in place. 16 FMSHRC at
2235; Tr. 177-78.
During the weekend of startup operations, Ryan assigned Hyles to work as leadman on a
combined second and third shift. 16 FMSHRC at 2235-36. When Hyles reported to work on
Friday, April 19, at 7:00 p.m., he saw equipment lacking guards, ladders, catwalks, decks,
handrails, and trip cords. Id. Dennis, Mears, and Soto, who worked under Hyles on the
temporary combined production shift during the startup weekend, complained to Hyles and
Gerald Richter, the other leadman on the combined shift, concerning plant conditions. Tr. 338,
370, 685, 826, 957, 2257. Hyles warned them to be careful. Tr. 339. On the evening of
Saturday, April 20, Hyles videotaped the plant in operation and spoke to Dennis, Mears, and
Soto, among others, about the conditions at the plant. 16 FMSHRC at 2236; Tr. 339, 365-66.
Numerous employees, including leadman Richter, observed Hyles openly videotaping the plant.
Tr. 365-66.
On Sunday night, Hyles was involved in a minor accident when he fell through a gap in
the decking. Tr. 367-70; Gov't Ex. 23. Later during the shift, Hyles spoke to Dennis, Mears, and
Soto about taking the videotape to the field office of the Department of Labor's Mine Safety and
Health Administration ("MSHA"). They all agreed that the plant's condition posed dangers to
employees and that the tape should be turned in to MSHA. 16 FMSHRC at 2236; Tr. 370. On
Monday morning, after his shift ended, Hyles went to the MSHA field office and turned in the

120

videotape. 16 FMSHRC at 2236; Gov't Ex. 54; Tr. 370, 373. After viewing the videotape,
MSHA inspectors went to the AAA plant and saw it in operation. 16 FMSHRC at 2236.
Subsequently, MSHA issued numerous citations, including 29 citations alleging unwarrantable
failure, and shut down the plant for nearly a week. Id; Tr. 55, 375, 1187. Later that day, Ryan
called Hyles at home and told him not to report to work that evening because someone had
reported the condition of the plant to MSHA. J6 FMSHRC at 2236.
On April 27, the day the plant reopened, Ryan asked Hyles and leadman Gerry White "if
they had any idea who 'turned him in' and ... told them he wanted to find out who it was and
that he would make it so miserable for them, they would be happy to go work someplace else."
19 FMSHRC at 856-57, 862; see Tr. 375. While AAA president William Sisemore was in the
plant office, Hyles heard him say he would like to "find out who was causing him all the
problems and that he would make it worth their while to seek employment elsewhere." 19
FMSHRC at 862. While operating the plant, AAA miner William Smillie overheard Ryan and
Sisemore say that they "would like to know who filed the hazard complaint so they could make it
worthwhile for them to leave." Id. ; Tr. 504.
In June 1991 , during a subsequent MSHA investigation, Hyles, Dennis, Mears, and Soto,
in addition to other employees, were interviewed in an investigation into Ryan's conduct under
section 1 lO(c), 30 U.S.C. § 820(c). 1 16 FMSHRC at 2237; Gov't Exs. 2-5.
In October 1991, Hyles was demoted from his position ofleadman to that ofloader
operator. 16 FMSHRC at 2237; Tr. 130-31. When he asked Ryan why he was being demoted,
Ryan responded that they "didn't see eye to eye anymore." Tr. 394.
On or about July 8, 1992, due to an equipment move, AAA laid off 16 of its 27
employees, including Hyles, Dennis, Mears, and Soto. See Gov't Exs. 14, 15; Tr. 403, 704. On
July 24, MSHA issued its proposed penalty assessment, which was addressed to Ryan, with fines
in excess of $45,000. Gov't Ex. 53; Tr. 1600. Sometime after the initial layoff, Ryan
purportedly decided that he needed to cut back the workforce for economic reasons. Tr. 1295-96.
By the end of August, AAA had recalled every employee but the four complainants. 16
FMSHRC at 2238. In addition, some employees worked overtime during the period the
complainants were on layoff.2 Id When Hyles and Soto went to the plant and saw less senior

1

Section l lO(c) of the Mine Act provides that, whenever a corporate operator violates a
mandatory health or safety standard, a director, officer, or agent of such corporate operator who
knowingly authorized, ordered, or carried out the violation shall be subject to an individual civil
penalty. 30 U.S.C. § 820(c).
2

There was initially a fifth employee, Martin Hodgeman, referred to in the arbitrator's
decision, who was not called back. Gov' t Ex. 15; Gov't Ex. 51 at 4. However, Ryan allowed
Hodgeman, who was classified as a loader operator and was junior to Hyles, Dennis, and Mears,

121

employees working, all four complainants filed grievances under the collective bargaining
agreement between AAA and the Operating Engineers. Id. The complainants contended that
AAA failed to comply with the contract requirement that it conduct a "bumping,, meeting prior to
layoffs, where employees could bid on jobs held by less senior employees and bump those
employees out of jobs for wbich a more senior employee was qualified. Id. at 2238-39. The
grievances went to arbitration~ and, in December, the arbitrator found that AAA had violated the
contract by laying off employees without conducting a bumping meeting. Id at 2238. However,
the arbitrator concluded that only Hyles possessed the qualifications to bump a less senior
employee, and only granted relief to Hyles. Id.; Gov.'t Ex. 51at11- 14.
In September 1992, while the grievances were being processed, Hyles, Dennis, Mears,
and Soto filed discrimination complaints with MSHA. 16 FMSHRC at 2239; Gov't Exs. 20, 33,
38, 43. Following the institution of temporary reinstatement proceedings, AAA reinstated the
four complainants on February 11, 1993. 16 FMSHRC at 2239-40. Upon their reinstatement,
the complainants were assigned to perform production work on the day shift. Id. at 2240. In
early March 1993, AAA reestablished a third shift as a result of decreased production due to
wetness of material that was being processed through the plant. Id. AAA temporarily assigned
four of its most senior plant repairmen to perform production work, while paying them at the
higher rate of pay they had received as repairmen. 19 FMSHRC at 858. AAA then moved the
primary production shift to the day shift, and moved the maintenance shift to the night shift. See
Tr. 990. Three weeks later, on March 23, AAA discontinued the third shift and announced a
layoff. 16 FMSHRC at 2240. Rather than reassigning the four repairmen to their prior positions,
AAA required the repairmen to participate in a bumping meeting. Id. Instead of bumping into
repair positions, they bumped each of the complainants, selecting the production positions held
by Hyles, Dennis, Mears, and Soto. Id at 2240-41. AAA subsequently hired new employees to
fill the vacant repairman positions. Id. at 2242; Tr. 457, 480-81, 1693.
The following day, the four complainants were caJled into a layoff meeting and told that
each of them had been bumped by a more senior employee and that they would be permitted to
bid on jobs held by less senior employees. 16 FMSHRC at 2241. They were reluctant to
exercise their bumping rights at the meeting for fear that Ryan would treat them as unqualified
and refuse to allow them to bump into other jobs. Id Hyles and Soto requested that they be
given time to consult with counsel from the Solicitor's office because of the pendency of their
discrimination complaints. Id They were permitted to speak with counsel, but were not
informed that, by delaying the exercise of tbeir bumping rights, they had forfeited those
contractually protected rights. See id. Shortly after the meeting, Operating Engineers business
agent McGuire called Ryan to inform him that Hyles had decided to bump into the plant operator

to change his classification to dozer operator and bump a more junior employee, Greg Melvin.
See Gov't Exs. 14, 15. Melvin, who was junior to all the complainants, subsequently was hired
at the asphalt plant owned by AAA, while the complainants remained on layoff. Gov't Exs. 13,
14; Tr. 1956, 1965, 2014.

122

position. Id. Ryan refused the request, stating that it was untimely. Id. AAA refused to accept
any of the complainants' subsequent written requests to bump for the same reason. Id.
Following the second layoff, Hyles, Dennis, Mears, and Soto each filed a second
discrimination complaint. Id. at 2242; Gov't Exs. 21, 34, 39, 44. On April 26, 1993, after
MSHA had initiated temporary reinstatement proceedings, the complainants were reinstated by
agreement of the parties; however, after their reinstatement, management .frequently gave the
complainants reduced working hours. 16 FMSHRC at 2242. In April 1993, AAA began hiring
ten new employees and increased its output of finished material. Id. In August 1993, AAA
posted a seniority list indicating that Dennis, Mears, and Soto had seniority dates of January
1993. Id. When Mears asked why the seniority list did not reflect his original hire date, Ryan
responded that Mears had no seniority. Id. This was the first time the complainants were told
that AAA had removed their seniority.
A.

Jud~e's Decision

The Secretary issued four complaints for each of the two layoffs, and an eight-day hearing
was held. At the close of the hearing, the judge issued a bench decision granting the
complainants temporary reinstatement, and a written decision followed. 16 FMSHRC 31 (Jan.
1994) (ALJ). Thereafter, the judge issued his decision on the merits of the complaints. Initially,
the judge dismissed several procedural defenses raised by AAA, including its argument that the
complainants' discrimination claims were time barred under the Mine Act and that the
discrimination complaints were preempted by the National Labor Relations Act, 29 U.S.C. § 141
et seq. (1994). 16 FMSHRC at 2233-35.
The judge then addressed Hyles' October 1991 demotion from his leadman position to a
journeyman loader position. Id. at 2247. The judge found that, at the time of the demotion,
AAA had no knowledge that Hyles had "turned in" Ryan and AAA to MSHA, but that Ryan
"had received credible substantiation of the rumors of Hyles' on the job misconduct," including
"sleeping on the job and possible time card fraud." Id. Accordingly, the judge determined that
AAA did not violate section 105(c) when it demoted Hyles from his leadman position. Id
With regard to AAA's July 1992 layoff and its subsequent recall of the entire workforce
except the four complainants, the judge found that sometime prior to the layoff, AAA became
aware of the complainants' protected activity. Id. He also found that AAA's failure to recall the
complainants constituted adverse action, and he concluded that AAA's refusal to recall the
complainants was "to obscure its discriminatory animosity towards the Complainants." Id.
Finally, the judge considered the circumstances surrounding AAA's unusual postreinstatement manipulation of job shift assignments which culminated in the bumping of the
complainants from their positions in March 1993. Id. at 2248. The judge found that "this
convoluted series of work assignments was contrived by Respondent to terminate the
Complainants, while appearing to comply with the contractual requirement of holding a meeting

123

with the union." Id The judge concluded that, based upon reasonable inferences drawn from the
record, AAA discriminated against the complainants in March 1993 in violation of section 105(c)
of the Mine Act. Id at 2249. AAA petitioned the Commission for review of the judge's
decision.
B.

All American Asphalt I

The Commission remanded the judge's decision and ordered him to address specified
issues and evidence not considered or enunciated in his initial decision. All American Asphalt I,
18 FMSHRC 2096. We instructed the judge to explain the extent to which he relied on the
arbitration decision to reach his determinations concerning the first set of layoffs and AAA's
failure to recall the complainants. Id at 210 I. We also instructed the judge to apply the
Commission's Pasula-Robinette discrimination framework: whether the complainants
established a prima facie case, and whether AAA rebutted or affirmatively defended against the
prima facie case. Id. at 2102. We called upon the judge to make findings regarding the nature of
the complainants' protected activity preceding each of the layoffs, and to state whether there was
a nexus between the protected activity and the layoffs. Id. We directed him to reconcile his
finding that AAA was unaware of Hyles' protected activity prior to his October 1991 demotion
with his finding that AAA was aware of the protected activity of all four complainants prior to
the July 1992 layoff. Id. We further ordered the judge to address, with regard to both the l 992
and the 1993 layoffs, AAA's asserted defenses and any related evidence to determine whether the
defenses were valid or merely pretextual. Id Finally, we ordered tliejudge to render credibility
determinations related to "alleged statements and inquiries of AAA officials concerning miners'
protected activities, AAA's asserted economic and contractual defenses, and the complainants'
qualifications for available jobs." Id. at 2102-03.
C.

Judge's Remand Decision

On remand, the judge addressed the existence of protected activity, whether the operator
was aware of the protected activity, and whether there was a nexus between the protected activity
and the subsequent layoff. 19 FMSHRC at 855. With regard to the July 1992 layoff, the judge
concluded that the protected activity consisted of Hyles' videotaping of the plant conditions; the
safety complaints of Soto, Mears, and Dennis to Hyles and leadman Richter; and Soto, Mears,
and Dennis agreeing that Hyles should turn the videotape in to MSHA. Id. at 860, 864. The
judge found that AAA was aware of the complainants' protected activity. Id. at 860. He also
determined that the threats of retaliation directed towards the individuals whose complaints led to
the citations against AAA, coupled with the layoffs of the four complainants, constituted the
nexus required to support a finding of a 105(c) violation. Id. at 860, 863, 865. He further
concluded that AAA's claim that it did not call back the complainants to work because they were

124

not qualified was pretextual. Id at 866. Because he found that the initial layoff was
discriminatory, he held that it did not affect the complainants' seniority. Id. at 865.3
In addressing the propriety of the March 1993 layoffs, the judge described the
complainants' protected activity as "taking an active part in the Section 1lO(c) investigation of
the plant supervisor, Ryan," as well as their "April 1991 protected activity." Id. at 861. He
found that AAA was aware of this protected activity. Id. He concluded that the second set of
layoffs was not motivated by the complainants' involvement in the section 11 O(c) investigation
or filing their second set of discrimination complainants. Id. 4 He concluded instead that it was
motivated by the protected activity which led to the first set oflayoffs. Id. Because the judge
concluded that there was no nexus between the second set of layoffs and the complainants' role
in the 110(c) investigation, he found no discrimination and dismissed the complaints. Id.

In a separate section of his decision, the judge addressed credibility. Id at 861-62. He
broadly credited miner Smillie' s testimony, specifically finding that Smillie heard AAA president
Sisemore and vice-president Ryan discuss their desire to find out who turned them in so that they
"could make it worthwhile for [those responsible] to leave" AAA. Id at 862. The judge credited
Hyles' testimony that both Ryan and Sisemore threatened to make the working conditions more
difficult for the individuals who notified MSHA of safety violations at the plant. Id. The judge
credited the testimony of all four complainants, including their testimony as to their respective
qualifications for available positions, and discredited Ryan's testimony regarding the
complainants' qualifications. Id The judge also broadly credited the testimony of McGuire and
Martin Collins, the business representatives for the Operating Engineers. Id.
Finally, the judge addressed the arbitrator' s decision and indicated that he accorded it no
weight. Id at 863. Accordingly, he did not consider the arbitrator's findings on the issue of the
complainants' qualifications for available positions. Id

3

Attached to the judge's May 1997 decision is a stipulation between the parties, in which
they agree on back pay and interest due each complainant through the December 1993 hearing.
19 FMSHRC at 870-71 (Ex. A). Assuming liability on the part of AAA, the parties agreed that a
civil penalty of $3,500 would be appropriate for each of the eight alleged
discrimination violations. Id. at 871-72. The judge accepted this amount for the set of dockets in
which he found AAA liable under section 105(c). Id at 861.
4

We note that the second set of layoffs could not possibly have been motivated by the
complainants' filing their second set of discrimination complaints since those complaints were
filed in response to the second set oflayoffs. Furthermore, the j udge erroneously stated that the
"second set of dockets ... arose out of the second set of discrimination complaints that the four
complainants filed ... in September 1992." Id. In fact, the first set of discrimination complaints
(relating to the July 1992 layoffs) were filed in September 1992.

125

II.
Disposition
A.

Parties' Arguments

The Secretary appeals from the judge's dismissal of the complaints relating to the March
1993 layoffs. S. PDR at 1-2.5 The Secretary submits that the Commission should, as a matter of
law, reverse the judge's finding that the 1993 layoff did not violate section I 05(c). Id. at I 0-11.
The Secretary notes that the judge specifically found that AAA manipulated the seniority list in
March 1993 for the purpose of terminating the complainants in retaliation for their protected
activities that resulted in the plant shutdown, the 29 unwarrantable failure citations, and the
subsequent section 110(c) investigation against Ryan. Id at 7. Further, the Secretary argues that,
because she never alleged that the March 1993 layoff was motivated solely by the complainants'
participation in the section 110(c) investigation, the judge incorrectly relied on the lack of a
causal nexus between that participation and the layoff in dismissing the second set of dockets.
Id at 9.

In its petition for discretionary review,6 AAA contends that the judge did not comply with
the Commission's remand instructions by failing to make key factual findings and by failing to
explain the basis for his credibility resolutions. A. PDR at 7-13. The operator further asserts that
the Secretary failed to show that AAA knew of Hyles' protected activity. Id at 6-7. AAA also
alleges that the complaints of Dennis, Soto, and Mears to leadmen Hyles and Richter do not
constitute protected activity because leadmen are not supervisors or members of management.
Id AAA argues that the fact that every other employee was interviewed by MSHA investigator
Mesa without suffering retaliation weighs against a finding that AAA retaliated against the
complainants. Id at 24. In addition, AAA asserts that the judge failed to reconcile his finding of
discrimination related to the July 1992 layoffwith the arbitration decision under the collective
bargaining agreement. Id at 27-29, 47-48, 67, 69. Finally, AAA objects to the civil penalties
ordered by the judge. Id at 73:.74.
In response, the Secretary argues that leadmen Hyles and Richter were agents of the
operator within the meaning of section 105(c), and that the concerns voiced by complainants
Mears, Soto, and Dennis to the leadmen constitute protected Mine Act activity. S. Resp. Br. at
15-18 & n.6. The Secretary submits that analysis of the circumstances surrounding both layoffs

s The Secretary designated her petition for discretionary review as her opening brief.
6

AAA.submitted a 95-page PDR challenging the judge's initial decision, after which we
admonished AAA that Commission Procedural Rule 70(d), 29 C.F.R. § 2700(d) requires that
"each issue [in a PDR] shall be ... plainly and concisely stated." In apparent disregard of this
warning, AAA's present PDR spans 75 pages.

126

establishes that the bumping procedure of March 1993 violated section 105(c). Id. at 19-22. The
Secretary asserts that, while AAA' s defenses should be rejected, the judge's failure to analyze
AAA's affirmative defenses warrants a remand for further analysis. Id. at 22-24 & nn.7-8. The
Secretary also contends that the judge's failure to address the complainants' qualifications for
available positions requires a remand to analyze this issue. Id. at 24-25. Further, the Secretary
argues that, while AAA's economic defense is unconvincing, the Commission should remand
this question to the judge with instructions to make specific findings on this issue. Id at 25-26.
Finally, the Secretary requests a remand to allow the judge to explain the bases for his credibility
determinations. Id at 26-27.
AAA replies that the Secretary has failed to rebut AAA's evidence of inconsistencies in
the complainants' hearing testimony. A. Reply Br. at 1-2, 14-15. AAA also claims that the 15month delay between the alleged protected activity in April 1991 and the alleged adverse action
against the complainants in July 1992 is too long a period to establish the nexus required for a
finding of discrimination. Id at 10-11 & n.7. AAA submits that the ALJ's finding that it
" manipulated the shift and job assignments in March of 1993" to terminate the complainants is
" based upon nothing more than supposition and speculation" and contradicts his prior finding
that the March 1993 discharge was not in retaliation for the complainants filing discrimination
complaints. Id at 12-13. AAA contends that, even assuming the Secretary is able to establish a
prima facie case of discrimination, the complainants declined to exercise their bumping rights
and were unqualified to fill the open positions. Id at 13. Finally, AAA argues that the Secretary
failed to rebut AAA's economic justification for the March 1993 layoff. Id. at 14 & n.10.
B.

Discrimination
1.

Governing Principles

A complainant alleging discrimination under the Mine Act establishes a prima facie case
of prohibited discrimination by presenting evidence sufficient to support a conclusion that the
individual engaged in protected activity and that the adverse action complained of was motivated
in any part by that activity. See Secretary of Labor on behalf ofPasula v. Consolidation Coal
Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev 'don other grounds sub nom. Consolidation Coal
Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Secretary of Labor on behalfofRobinette v.
United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981). The operator may rebut the prima
facie case by showing either that no protected activity occurred or that the adverse action was in
no part motivated by protected activity. See Robinette, 3 FMSHRC at 818 n.20. If the operator
cannot rebut the prima facie case in this manner, it nevertheless may defend affirmatively by
proving that it also was motivated by the miner's unprotected activity and would have taken the
adverse action for the unprotected activity alone. See id at 817-18; Pasula, 2 FMSHRC at 2799800; see also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir. ~987)
(applying Pasula-Robinette test).

127

Under the Mine Act, an administrative law judge's findings of fact are to be affirmed if
they are supported by substantial evidence. 30 U.S.C. § 823(d)(2)(A)(ii)(I); Secretary ofLabor
on behalf ofPrice v. Jim Walter Resources, Inc., 14 FMSHRC 1549, 1555 (Sept. 1992).7 In
addition, the Commission has held that "the substantial evidence standard may be met by
reasonable inferences drawn from indirect evidence." Mid-Continent Resources, Inc., 6
FMSHRC 1132, 1138 (May 1984). The "possibility of drawing either of two inconsistent
inferences from .the evidence [does] not prevent [the judge] from drawing one of them." NLRB v.
Nevada Consolidated Copper Corp., 316 U.S. 105, 106 (1942). The Commission has
emphasized that inferences drawn by the judge are "permissible provided they are inherently
reasonable and there is a logical and rational connection between the evidentiary facts and the
ultimate fact inferred." Mid-Continent, 6 FMSHRC at 1138.
2.

July 1992 Layoff
a.

Prima Facie Case

The judge found that the complainants engaged in protected activity, that AAA learned of
the complainants' protected acts and that AAA expressed hostility to this activity before failing
to recall them in July or August 1992, and concluded that a nexus existed between the protected
activity and AAA's failure to recall. 19 FMSHRC at 860-65. However, he did not frame his
analysis in a manner consistent with the Commission's Fasula-Robinette analytical framework.
Previously, we have excused a judge's failure to apply our discrimination framework, provided
the judge's analysis was consistent with this framework. Secretary ofLabor on behalfof
Dunmire v. Northern Coal Co., 4 FMSHRC 126, 130 n.11(Feb.1982) (holding that, because
judge's analysis was consistent with the Commission's discrimination framework, his failure to
organize his analysis within that framework did not require a remand for express application of
that analysis).8 Although the judge's analysis in his remand decision was not formulated within
our Fasula-Robinette framework, he has provided us with findings sufficient to render a remand
unnecessary.

7

"Substantial evidence" means '"such relevant evidence as a reasonable mind might
accept as adequate to support [the judge's] conclusion."' Rochester & Pittsburgh Coal Co., 11
FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305 U.S . 197,
229 (1938)).
8

In addressing a similar situation, the National Labor Relations Board affirmed a judge's
decision where the judge's findings satisfied the analytical objectives of its discrimination
framework expressed in Wright Line, A Div. o/Wright Line, Inc., 251 NLRB 1083 (1980),
enforced sub nom. NLRB v. Wright Line, a Div. a/Wright Line, Inc., 662 F.2d 899 (1st Cir.
1981). Limestone Apparel Corp., 255 NLRB 722 (1981), enforced sub nom. NLRB v. Limestone
Apparel Corp., 705 F.2d 799 (6th Cir. 1982).

128

In July 1992, AAA laid off sixteen employees due to an equipment move. 16 FMSHRC
at 2238. Over the course of the next several weeks, AAA recalled all of the laid-off workers
except the complainants. Id. Thus, what started as a temporary layoff for AAA's employees
became, in effect, a permanent layoff of Hyles, Mears, Dennis, and Soto. See All Americ<;zn
Asphalt I, 18 FMSHRC at 2098. It is undisputed that the four suffered an adverse employment
action. The main issue on review is whether that employment action was linked to protected
·
activity under the Mine Act.
Based on our review of the credited record evidence, substantial evidence supports the
judge's conclusion that each of the complainants engaged in protected activity. Initially, Hyles,
while assigned to work as a leadman for a combined production shift during the weekend of the
plant startup operation, complained to Ryan about plant conditions he perceived as dangerous.
Tr. 316, 319. He also discussed the plant conditions with Richter. Tr. 338. The record further
shows that he openly videotaped the plant startup in the presence of numerous other employees,
turned in the tape to MSHA, and complained to MSHA about the hazards the plant conditions
posed to himself and others. Gov't Exs. 1, 54. Thus, Hyles instigated the events that led to the
plant shutdown by MSHA and the issuance of $45,000 in penalties in July 1992. Later, Hyles
cooperated as a witness during MSHA's section l IO(c) investigation of Ryan. Gov't Ex. 2.
Similarly, the actions of complainants Dennis, Mears, and Soto constitute protected
activity under the Act. Dennis, Mears, and Soto were on Hyles' crew, working under his
supervision in the finishing plant during the startup weekend. 16 FMSHRC at 2236. Each of
them conferred with Hyles and supported his efforts to complain to MSHA about unsafe plant
conditions. Tr. 338, 366, 370. Furthermore, each of them complained directly to leadman
Richter regarding the plant conditions. Tr. 685, 826, 957, 2257. In Hyles' initial statement to
MSHA, he identified, inter alia, Dennis, Mears, and Soto as witnesses.9 Gov't Ex. 2 at l.
Finally, these three complainants, along with other AAA employees, gave statements to the
MSHA investigator when he came to interview miners at AAA's facility. 16 FMSHRC at 2237;
Gov't Exs. 2-5. In short, substantial evidence supports the judge's finding that the four
complainants engaged in activities protected under section 105(c) of the Mine Act. See 30
U.S.C. § 815(c)(l).
AAA's assertion that the complaints ofDeimis, Mears, and Soto to leadmen Richter and
Hyles do not constitute protected activity because leadmen are not supervisors or members of
management conflicts with our precedent. In determining whether a miner is an operator's agent,
we have examined such factors as whether the miner was exercising managerial or supervisory
responsibilities at the time the allegedly violative conduct occurred (U.S. Coal, Inc. , 17
FMSHRC 1684, 1688 (Oct. 1995)) and whether the miner to whom a safety complaint was made

9

Of the six witnesses Hyles identified to MSHA, the three witnesses other than Dennis,
Mears, and Soto had been laid off prior to MSHA' s section 110(c) investigation of Ryan. See
Gov't Ex. 2 at 1.

129

was in a position to affect mining operations and, hence, safety. Secretary ofLabor on behalfof
Knotts v. Tanglewood Energy, Inc., 19 FMSHRC 833, 837 n.5 (May 1997). Here, Hyles
described the duties of leadmen as including being "responsible for the ... shift ... and in charge
of the employees to see that they did their assigned jobs." Tr. 278-79. As leadmen, Richter and
Hyles acted in a supervisory capacity and were in a position to affect safety, and, therefore, were
"agents" of the operator to whom employees would logically voice their complaints. Thus, the
safety complaints of Mears, Dennis, and Soto to Hyles and Richter were protected activity under
the Act. See Knotts, 19 FMSHRC at 837 n.5.
We also find that substantial evidence supports the judge's finding that AAA's failure to
recall the complainants was in retaliation for their protected acts. As the judge noted, "[d]irect
evidence of actual discriminatory motive is rare." 19 FMSHRC at 860. "[M]ore typically, the
only available evidence is indirect. ... 'Intent is subjective and in many cases the discrimination
can be proven only by the use of circumstantial evidence."' Secretary of Labor on behalfof
Chacon v. Phelps Dodge Cmp., 3 FMSHRC 2508, 2510 (Nov. 1981) (quoting NLRB v. Melrose
Processing Co., 351 F.2d 693, 698 (8th Cir. 1965)), cited in 19 FMSHRC at 860; see also
Bradley v. Belva Coal Co., 4 FMSHRC 982, 992 (June ·I982) ("[C]ircumstantial evidence ...
and reasonable inferences drawn therefrom may be used to sustain a prima facie case of
discrimination.").
Against the backdrop of AAA's pronounced hostility to employees' protected acts (19
FMSHRC at 862-63), the record fully supports the judge's inference that AAA ascertained the
complainants' identities. See id. at 864. Many of Hyles' protected acts, including his complaints
to Ryan and his videotaping of the plant were open and highly visible to AAA. Indeed, Hyles did
not try and hide his videotaping, and conversed with leadman Richter, inter alia, as he
videotaped. See Gov't Ex. 5·4. In this regard, leadman White, who testified on behalf of AAA at
the hearing, stated that it was generally known that Hyles had turned in his videotape to MSHA.
Tr. 2077-79. In addition, Richter, another one of AAA's witnesses, testified that he told Ryan
that Hyles had a video camera present at the plant during startup weekend. Tr. 2163. Even more
significantly, Ryan testified that he knew that HyJes had videotaped the plant and that he
suspected that Hyles had turned in the tape to MSHA. Tr. 1535, 1539. Moreover, given the
small size of the AAA plant, and management's desire to discover the identities of those who
turned AAA in, it is reasonable to infer that the operator knew about Hyles' role in turning in the
videotape and compl~ning to MSHA. See Chauffeurs, Teamsters and Helpers, Local 633 v.
NLRB, 509 F.2d 490, 497 (D.C. Cir. 1974) (holding that existence of only six employees in
bargaining unit is circumstantial evidence that protected activities would come to the attention of

130

management). 10 In sum, credited record evidence supports the judge's inference that AAA knew
of Hyles' protected activity under the Mine Act by the time of the July 1992 layoff.ll
It was also reasonable for the judge to infer that AAA knew of the protected activity of
Dennis, Mears, and Soto. Id. Each had worked under Hyles in the finishing plant during the
weekend before MSHA shut down the plant on the morning of April 22. 19 FMSHRC at 864-65.
Each had complained about plant conditions to Richter. Tr. 685, 826, 957, 2257. Indeed, by the
time of the investigation, they, along with leadman Richter, were the only employees still
employed at AAA who had worked with Hyles during the start-up operations in the finishing
plant. See Tr. 337, 379, 548, 2248-54. Richter, to whom they had voiced their complaints,
testified on behalf of AAA at the hearing. Tr. 2118-88. Further, there is nothing in the record
indicating that any AAA employees other than Dennis, Mears, Soto, and Hyles complained to
Richter about the plant conditions during the startup weekend. Finally, Ryan's knowledge of the
pivotal role that statements from the three played in the MSHA investigation is borne out by the
fact that Ryan solicited Dennis to write a letter to MSHA, while he was on layoff in May 1991,
that would support Ryan's claim that no employees were exposed to unguarded equipment
during the startup weekend. 12 Tr. 841-44. In view of these facts, we find that it was reasonable
for the judge to infer that AAA had determined that, in addition to Hyles, complainants Dennis,
Mears, and Soto had engaged in the protected activity that caused it so much trouble. 19
FMSHRC at 865; see Teamsters v. NLRB, 509 F.2d at 497.

10

The Commission occasionally has looked for guidance to case law interpreting similar
provisions of the National Labor Relations Act, 29 U.S.C. § 151 et seq. (1994) ("NLRA") in
resolving questions arising under the Mine Act. See, e.g., Delisio v. Mathies Coal Co., 12
FMSHRC 2535, 2542-45 (Dec. 1990) (deciding discrimination case in part through reference to
NLRA case law).
11

AAA may well have known of Hyles' protected activity by the time of his demotion in
October 1991. Indeed, the arguably discriminatory circumstances surrounding his demotion
presented a close case. In addition to AAA's knowledge of and hostility towards the protected
activity, the record shows that Ryan told Hyles that he and Hyles no longer saw "eye-to-eye," that
Ryan did not rely on the reasons that he subsequently gave to MSHA at the time he demoted
Hyles, and that the major misconduct on which Ryan purportedly relied in demoting Hyles sleeping during work hours -was long condoned both for Hyles and other AAA employees. Tr.
64, 394, 402, 1568, 1574-75, 1584-85, 2153. While the demotion is consistent with a pattern of
recrimination towards the complainants because of their protected activities, the Secretary did not
challenge the judge's finding of no discrimination in the demotion, and the issue, therefore, has
not been preserved for review.
12

Shortly after Dennis wrote the letter, he was recalled from temporary layoff. Tr. 841-

42.

131

We reject AAA's argument that the lapse of time between the April 1991 complaint to
MSHA and the July 1992 layoff undercuts any finding that its failure to recall the complainants
was in response to protected activity. A. Reply Br. at 10-11 & n.7. We "appl[y] no hard and fast
criteria in determining coincidence in time between protected activity and subsequent adverse
action when assessing an illegal motive. Surrounding factors and circumstances may influence
the effect to be given to such coincidence in time." Hicks v. Cobra Mining, Inc., 13 FMSHRC
523, 531 (Apr. 1991). Significantly, in reviewing the record in response to this argument, we
note an element of timing on which the judge did not rely in making his determination of
discrimination. 13 On July 24, 1992, four days after AAA began recalling employees it had laid
off (see Gov't Ex. 15), MSHA issued a proposed penalty of $45,000 against AAA in an
assessment addressed to Ryan!" Gov't Ex. 53. By August 3, 1992, Ryan had signed a notice of
contest that was returned to MSHA. Gov't Ex. 57. These penalties provide the proverbial "straw
that broke the camel's back," and coincide in time with the transformation of a temporary layoff
for an equipment move to a layoff of unlimited duration for only the complainants. As we noted
in Chacon, "(a]dvcrse action under circumstances of suspicious timing taken against the
employee who is (a] figure in protected activity casts doubt on the legality of the employer's
motive .... " 3 FMSHRC at 2511.

In sum, substantial evidence supports the judge's finding that the complainants engaged
in protected activity, that AA.A knew of this activity prior to the July 1992 layoff, and that this
layoff was implemented in response to the complainants' protected activity. The judge's ultimate
finding of discrimination necessarily implied a finding that the Secretary established a prima
facie case of discrimination. See Boswell v. National Cement Co., 14 FMSHRC 253, 259-60
(Feb. 1992) (recognizing from judge's conclusion of discrimination an implicit finding that
complainant's disqualification constituted adverse action). Accordingly, we find that substantial
evidence supports the judge's implicit finding that the Secretary established a prima facie case of

13

In other circumstances, we have considered record evidence upon which a judge has
not expressly relied. Sellersburg Stone Co., 5 FMSHRC 287, 293-95 & n.9 (Mar. 1983), ajf'd,
736 F.2d 1147 (7th Cir. 1984) (finding that evidence upon which the judge did not expressly rely
supported his imposition of penalty). Here, while the judge did not expressly consider the
coincidence in time between Ryan's receipt ofMSHA's proposed penalty and the adverse action
taken against the complainants, we find it appropriate to consider this uncontroverted evidence in
light of its probative value.
14

On cross-examination, Ryan testified that he did not recall when he reviewed the
penalty assessments, but he did not deny having received them around the time tbey were issued.
Tr. 1597-1602. Ultimately, the dockets involving the citations against AAA and Ryan were
settled, and the judge ordered Ryan to pay $7 ,600 in satisfaction of his section 110(c) liability
and ordered AAA to pay $36,000 in penalties. Order Approving Settlement, dated February 22,
1994.

132

discrimination regarding AAA's failure to recall the complainants. See Dunmire, 4 FMSHRC at
130 n.11.
b.

Affirmative Defense

AAA argues that it did not recall the complainants - effectively terminating their
employment - because they were not qualified for any positions held by less senior employees! 5
The judge rejected this defense and concluded that AAA' s refusal to recall the
complainants violated section 105(c). 19 FMSHRC at 860-61. Substantial evidence supports the
judge's conclusion.
"[P]retext may be found, for example, where the asserted justification is weak,
implausible, or out ofline with the operator's normal business practices." Secretary ofLabor on
behalfofPrice v. Jim Walter Resources, inc., 12 FMSHRC 1521, 1534 (Aug. 1990) (citing Haro
v. Magma Copper Co., 4 FMSHRC 1935, 1937-38 (Nov. 1982)). As we stated in Price,
"[u]ltimately, the operator must show that the justification is credible and would have
legitimately moved it to take the adverse action in question." Id

It is undisputed that each of the complainants contacted AAA on numerous occasions
regarding the duration of and reasons for the layoff. Tr. 403, 706-07, 848, 976-77. It is also
undisputed that AAA never told any of the complainants at the time of the layoff that lack of
qualification prevented any of them from being recalled. Tr. 407, 708, 849, 978, 1600-03. In
fact, the record does not indicate that AAA's management ever told the complainants that they
were disqualified from available positions. See Tr. 1601 , 2085 (testimony of Ryan and White
that they never told complainants that they had been disqualified from available positions).16
Further, as the judge found (19 FMSHRC at 863), in implementing the July 1992 layoff, AAA
violated its collective bargaining agreement and thereby avoided holding a contractually
mandated bumping meeting where AAA would have been required to address the complainants'
qualifications. AAA's consistent failure to tell the complainants, upon repeated inquiry by each
of them during the July-August 1992 layoff period, that they were unqualified for available work
supports the judge's conclusion (id. at 866) that lack of qualification was not the real reason for
AAA' s refusal to recall them, but rather a pretext. See Price, 12 FMSHRC at 1534.

15

AAA's refusal to recall the complainants - until they were voluntarily reinstated in
February 1993 - resulted in the complainants' loss of seniority under the collective bargaining
agreement. 16 FMSHRC at 2239-40, 2247.
16

The first record evidence of AAA offering lack of qualification as its motivation for
not recalling the complainants appears in the arbitration decision, which was litigated beginning
on December 16, 1992 - over three months after AAA' s recall of aJI laid off employees except
the complainants. See Gov't Ex. 51.

133

Substantial record evidence also supports the judge's finding that the complainants were,
in fact, qualified for available positions. First, each of the complainants testified that he had
completed the union's apprenticeship training program and had performed a variety of operations
at AAA. See Tr. 280-92, 658-60, 796-801, 934-45; 17 see also Tr. 199-201, 236-38 (McGuire
testifying that the complainants had performed numerous other tasks at AAA and were qualified
to perform tasks outside their respective classifications). Second, in refusing to recall the
complainants, AAA inexplicably deviated from its routine practice of allowing Hs employees to
become qualified for various job classifications through on-the-job training. See, e.g., Tr. 299,
500, 662, 799-800, 946-47, 1656-59 (discussing AAA's practice of training employees on the job
to qualify for various positions). Compare Tr. 1649 (Ryan denying that dozer operators learned
on the job at AAA), with Tr. 2262-64 (Hyles testifying that miner Bob Christenson, after
bumping into miner Melvin's dozer operator position after the plant shutdown, learned to operate
the dozer on the job "to some extent"). 18 Third, the judge credited each of the complainants'
testimony as to their respective qualifications to operate various types of equipment. 19 19

17

Union business representative McGuire testified that "[g]enerally, after completion of
an apprenticeship program, [a miner] should be able to perform any duties at the mine." Tr. 196.
18

Given the extent of the credited evidence of the complainants' qualifications, it is
apparent that Hyles, Mears, and Soto were each eligible to bump into the dozer position occupied
by Melvin, who was junior to all the complainants, and subsequently occupied by miner
Hodgeman, who was junior to all the complainants except Soto. See Gov't Exs. 14, 15.
Furthermore, Dennis and Mears were eligible to bump into the shovel positions occupied by Sean
and Barry Laycock and Danny Stinson, au of whom were junior to the complainants. See Gov't
Exs. 14, 15.
19

Hyles stated at the hearing that he is qualified to run a dozer and that he considers
himself "qualified to be a plant repairman." Tr. 286, 299. Hyles further testified that he could
run the new plant if he was afforded the same training opportunities as those given to AAA
employees White, Bobby Crowell, and Rick McLane for that position. Tr. 296-97. It perplexes
us that Ryan allowed Hyles, as Leadman, to train other employees, yet did not consider him a
candidate for on-the-job training for any available position. Dennis testified that he had received
three weeks of training on a shovel and that, if afforded the same duration of shovel training as
Allen Richter, he could have become as proficient as Richter on the shovel. Tr. 807-08. Dennis
also testified that he was qualified to be a plant operator and could run the new plant if trained.
Tr. 800-0 1. Mears testified that he was capable of operating a dozer and a shovel. Tr. 671. He
also stated that if he was allowed the opportunity to train on the job, he could perform any plant
repairman duty. Tr. 777. In fact, through on-the-job training, Mears became qualified to operate
a crusher and a loader and to perform plant operation and repair. Tr. 660, 1654. Soto stated that
he could perform the same dozer work as dozer operators Christenson, Hodgeman, and Melvin.
Tr. 945. Soto also indicated that in May 1991, Ryan offered to allow him to bump into a dozer
position. Tr. 966. Soto testified that he could learn to be a p lant repairman if given the same on-

134

FMSHRC at 862. In light of "Ryan's blatant hostility to the [complainants'] protect[ed]
activity," the judge also discredited Ryan' s testimony that the complainants were unqualified. Id
Despite the very general nature of the judge's credibility determinations, the judge nonetheless
complied with our remand instruction to render appropriate credibility determinations. All
American Asphalt I, 18 FMSHRC at 2102-03. We also note that the judge was in the best
position to make credibility determinations, and that abundant evidence in the record supports
these determinations. In short, we see no basis for reversing the judge's credibility findings. See
In re: Cpntests <~fRe~pirable Dust Sample Alteration Citations, 17 FMSHRC 1819, 1878 (Nov.
1995).
Furthermore, the judge did not err in his remand decision by according no weight to the
arbitration decision and the credibility determinations made therein. The Commission's holding
in Pasula firmly places the decision whether to defer to an arbitrator's decision in the sound
discretion of the judge. Pasula, 2 FMSHRC at 2795. As we held in Pasula, "[a]rbitral findings,
even those addressing issues perfectly congruent with those before the judge, are not controlling
upon the judge." Id , citing Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974). In the
instant matter, the judge made different credibility determinations than the arbitrator, discrediting
Ryan (19 FMSHRC at 862-63), whose testimony the arbitrator credited. Gov't Ex. 51 at 12, 14
n.6. In addition, the arbitrator did not consider Ryan's expressed hostility to the complainants'
protected activity. See id at 1-14. Finally, the arbitrator was not asked or permitted under the
co1lective bargaining agreement to consider whether AAA's claim that the complainants lacked
necessary qualifications was a pretext to keep the complainants on layoff because of their
protected activities under the Mine Act. See Resp. Ex. at 23-24. We see no reason to disturb the
judge's exercise of discretion in declining to accord weight to the arbitrator's decision.
There is additional record evidence supporting the judge's rejection of.lack of
qualifications as a defense to AAA's refusal to recall the complainants. By the end of August
1992, in addition to the four complainants, one other employee, Hodgeman, was on layoff. Gov't
Ex. 15; Gov't Ex. 51 at 4. Hodgeman, who was classified as a loader operator, as were Hyles
and Soto, was allowed to bump a junior employee, Melvin, who was classified as a dozer
operator. 16 FMSHRC at 2238; Gov't Ex. 14; Tr. 1889-90. Although Ryan allowed Hodgeman
to bwnp, he did not afford any of the complainants the same opportunity. Tr. 423-25, 1316-18.
Despite Melvin's layoff after he was bumped by Hodgeman, he was later rehired to work at
AAA' s asphalt plant, which adjoined the rock finishing plant but was under a separate collective
bargaining agreement. Tr. 1955-57, 1965, 2013- 14. Thus, even though Melvin was initially
bumped out of a job, unlike the complainants, he did not remain out of work.

the-job training as AAA gave to Richter and McLane. Tr. 946, 948. Ryan testified that he did
not "know of any reason that [Soto] couldn't" learn on the job to perform reclamation, grade
work or pioneering on the dozer (Tr. 1653), and didn't know of any reason that Mears could not
learn other equipment on the job as well. Tr. 1655.

135

AAA's disparate treatment of these complainants with respect to employee classlfications
and bumping further supports the judge's conclusion that the operator's failure to recall the
complainants in July and August 1992 was not based upon their alleged lack of qualifications. In
short, substantial evidence supports the judge's finding that the complainants• purported lack of
qualifications for available work was pretextual. 19 FMSHRC at 862, 865, 866; see Price. 12
FMSHRC at 1534.
AAA also argues that it had a valid economic reason for the cutback in its operations that
resulted in the permanent layoff of the four complainants. A. PDR at 25-26, 32-33, 66. In light
of the judge's rejection of AAA's assertion that the complainants were not qualified for positions
held by less senior employees, he did not reach the issue of whether AAA's economic
justification for the initial layoff was proper. We agree with the judge's approach. Thus, the
issue presented by the July 1992 layoff and failure to recall is not whether there was a valid
economic need for a layoff, but rather whether AAA improperly failed to recall the four
complainants while recaJling alJ other employees, including employees less senior than the
complainants. Accordingly, our rejection of AAA's qualifications argument does not require us
to reach AAA's economic defense. 20
Accordingly, we find that substantial evidence supports the judge's determination that
AAA violated section IOS(c) by refusing to recall the complainants, while recalling every other
employee laid off because of the July 1992 equipment move.
3.

March 1993 Layoff

In his remand decision, the judge limited his analysis of the complainants' second layoff
to a determination of whether the layoff was connected to the complainants' participation in

20

Nonetheless, based on facts found by the judge and other evidence from AAA's own
witnesses, we believe that AAA's economic defense is suspect. AAA expert witness Dr.
Michael Phillips' admission that production increased in July and August 1992, severely
undermines the relevance of his assessment that declining economic conditions in California's
construction industry as a whole in 1992 necessitated AAA's economic layoff. Resp. Ex. 40A;
Tr. 1750-51; see Gov'tExs. 25, 50; Resp. Ex. 38A-G; Tr. 1604, 1753, 1760. Moreover, Dr.
Phillips had neither been to AAA's facility, nor had.he advised AAA concerning the advisability
of an economic layoff in 1992. Tr. 1760, 1768, 1771. Also, several employees worked overtime
hours outside their classifications while the complainants were on layoff. Gov't Ex. 25; Tr.
1605, 1717-20. While Phillips testified that employers often utilize existing employees to work
overtime to save costs, (Tr. 1760), he admitted that he had not reviewed the wage and benefit
package in AAA's collective bargaining agreement, so as to know whether that was the situation
at AAA. Tr. 1796. In sum, testimony that an economic layoff became necessary at some
unspecified date after the temporary layoff is at odds with the testimony of AAA' s own witnesses
and documentary evidence in the record.

136

MSHA's section 11 O(c) investigation of Ryan. 19 FMSHRC at 861. Because the judge
concluded that there was no nexus between the second set of layoffs and the complainants' role
in the section 110(c) investigation, he found no discrimination and dismissed the second set of
complaints. Id
We find that the judge erred in limiting his analysis to the complainants' participation in
the section 110(c) investigation. The Secretary did not base her claims of discrimination
regarding the second set of layoffs solely upon this participation.21 See Compl. dated June 2,
1993. Therefore, the judge erred in failing to consider the complainants' other protected
activities in analyzing the legality of the March 1993 layoff. See Carmichael v. Jim Walter
Resources, Inc., 20 FMSHRC 479, 486-87 (May 1998) (vacating judge's determination that
operator did not violate section 105(c) based on judge's error in construing argument asserted by
complainant). Fm1her, his conclusion that there was no nexus between the layoffs and the
complainants' involvement in MSHA's section 1 lO(c) investigation is contrary to his own
findings. See 19 FMSHRC at 866 (finding that AAA manipulated shift and job assignments in
March 1993 for the specific planned purpose of terminating the complainants in retaliation for,
inter alia, their participation in the section l lO(c) investigation of Ryan).
Although both AAA and the Secretary assert that a remand would be appropriate on
certain issues related to the March 1993 layoff, the judge has made sufficient factual findings
upon which we can decide this issue without remanding to the judge. In our view, the record
viewed as a whole compels only one conclusion: that the March 1993 layoff of the complainants
violated section 105(c). Accordingly, we need not remand this issue to the judge. See American
Mine Servs., Inc., 15 FMSHRC 1830, 1834 (Sept. 1993) (citing Donovan v. Stafford Constr. Co.,
732 F.2d 954, 961 (D.C. Cir. 1984) (remand would serve no purpose because evidence could
justify only one conclusion)).
a.

Prima Facie Case

As the judge found, by the time of the July 1992 layoff, AAA' s management had learned
the identity of those employees who participated in the protected activity that it so deeply
resented. 22 19 FMSHRC at 865. The judge also concluded that, in March 1993, AAA
"manipulated the shift and job assignments" to terminate the complainants in retaliation for their
protected activity "that resulted in the shutdown of the plant, the 29 unwarrantable failure

21

In the second discrimination complaint, the Secretary alleges that AAA discriminated
against the complainants for "their protected safety activity, including the filing [of] their initial
complaints of discrimination with MSHA." Compl. dated June 2, 1993 at 5.
22

Ryan admitted that, by the time of the second layoff, he knew that it was Hyles who
had gone to MSHA prior to the inspection that led to the plant shutdown. Tr. 1690.

137

citations and the l IO(c) investigation of Ryan .... " Id. at 866. Thus, the judge explicitly found
a nexus between the March 1993 layoffs and the complainants' protected activity.
The judge's finding of a n~xus between the complainants' 1991 protected activity and the
1993 layoff finds abundant support in the record. First, when the events occurring between July
1992 and March 1993 are reviewed, a continuing pattern of discrimination is evident. AAA's
conversion of a temporary layoff to a permanent layoff with respect to only the four complainants
occurre.d about the same time Ryan signed and dated the notice of contest regarding MSHA's
July 1992 issuance of over $45,000 in proposed penalties stemming from the plant conditions
leading to the shutdown. 23 See Gov't Ex. 57. The complainants remained on layoff until their
reinstatement in February 1993. 16 F:MSHRC at 2240. Less than one month after their
reinstatement, the complainants were again laid off. 19 FMSHRC at 858.
Second, the circumstances surrounding the March 1993 bumping meetings compel a
finding that the complainants established a prima facie case. In early March - less than one
month after the complainants were reinstated - Ryan reestablished a new graveyard shift for
production - purportedly because of the extra time needed to mine wet materials from the pit.24
- and unilaterally assigned four of AAA' s most senior repairmen to staff the new shift despite
Ryan's prior acknowledgment that placing repairmen on the production shift would decrease
production. Tr. 382, 1390-97; see Resp. Ex. 9 at 7-8. The graveyard shift is generally considered
the least desirable shift; employees with highest seniority normally choose the day shift when
bidding on jobs. 16 FMSHRC at 2240; Tr. 447. Soon after Ryan's assignment of the senior
repairmen to the third shift, AAA moved the primary production shift to the day shift, and moved
the maintenance shift to the night shift, an arrangement not present at AAA for at least three
years. See Gov't Ex. 15; Tr. 990. Just prior to the March 1993 layoff, Ryan remarked to union
business representative McGuire that he had " four operators too many" and that he had "four
problem children."25 Tr. 203 -04. McGuire understood Ryan's comments to refer to the

23

We also note that the $9,500 proposed assessment for Ryan's alleged l lO(c) violations
is dated October 22, 1992. Ryan's notice of contest is dated October 30, 1992. See WEST 9365-M.
24

We assume the need for an additional shift because of the increased production time
required to process the wet material in the pit. Thus, our disposition of the March 1993 layoff
does not require us to reach the issue of the need for the shift or its rapid elimination.
25

The complainants testified that, following their reinstatement in February 1993, they
were subjected to discriminatory working conditions, including increased scrutiny by
management and verbal harassment. Tr. 444-45, 468-70, 714 (Mears' testimony that Ryan kept
closer tabs on the complainants after the February 1993 reinstatement), 987-90 (testimony of
Soto that he was given reduced working hours and that Ryan purposely caused Soto to miss his
ride with Hyles). However, the judge made no findfogs in this area.

138

complainants. Tr. 204. On March 24, only three weeks after the creation of the third shift, Ryan
eliminated that shift, announced a layoff, and allowed the repairmen to exercise their bumping
rights. 26 16 FMSHRC at 2240. Notwithstanding that there were repair positions available, each
of the repairmen bumped one of the complainants and was eventually reclassified as a production
worker. Gov't Ex. 16; Tr. 211-17.
AAA's inversion of the production and maintenance shifts so that production would be
performed on the more desirable day shift for the first time in at least three years; Ryan's
assignment to the temporary graveyard shift of four senior repairmen accustomed to working the
day shift; and AAA's subsequent elimination of the temporary shift created a situation in which
the four repairmen almost certainly would bump into the day shift when given the opportunity.
See Tr. 1946 (testimony of senior repairman assigned by Ryan to the temporary third shift that he
wanted to return to working the day shift). In fact, prior to the meeting, Ryan admitted that he
knew that the senior repairmen would bump into day jobs (Tr. 1687-90) even though they had
performed primarily repair work for many years and had not worked production during Hyles'
tenure at AAA. Tr. 447.
At the subsequent bumping meeting, Hyles and Soto each requested that he be allowed to
consult with the Solicitor's office because of their recent temporary reinstatement and the
pendency of their discrimination complaints. 19 FMSHRC at 858; Tr. 452, 995-96. All the
complainants believed that Ryan would disqualify them for any position into which they
attempted to bump.27 19 FMSHRC at 858. In fact, at the December 1992 arbitration, Ryan
argued that the complainants were not qualified to perform any available duties at AAA. Gov't
Ex. 51at10 (arbitrator indicating that Ryan believed that the complainants were unable to
perform available work); see Tr. 453. Ryan's testimony also leaves no doubt that he was the sole
arbiter of an employee's qualification for a given position. See Tr. 1420, 1459, 1613 ("I am the
judge [of whether an employee is qualified]."). As the judge found, animus tainted Ryan's
judgment as to the complainants' qualifications. 19 FMSHRC at 863. These facts lend credence
to the complainants' belief that Ryan would have summarily rejected any attempt by them to
exercise their bumping rights at the March 1993 bumping meeting. See Tr. 452-53, 721 , 857,
996 (testimony of complainants that they did not attempt to bump because Ryan would have

26

Although Ryan testified that the Operating Engineers and the contract forced him to
have a bumping meeting when he eliminated the temporary third shift (Tr. 1396-97), the contract
exempts temporary jobs from the bidding and bumping procedures. See Resp. Ex. 9 at 19-20; Tr.
241.
27

Moreover, the Operating Engineers filed grievances against AAA on behalf of Soto
and Dennis, as a result of the March 1993 layoff: assertedly because Ryan violated the
contr~ctual provision regarding layoff of Operating Engineers' stewards. Tr. 258, 1420-22. The
grievances were withdrawn when Soto and Dennis were temporarily. reinstated by agreement of
the parties. 16 FMSHRC at 2242; Tr. 258.

139

disqualified them to prevent the bump). When all of the complainants sought to exercise their
bumping rights after consulting with the Secretary's counsel, Ryan refused to consider them for
any position. 19 FMSHRC at 858. The complainants were the only employees left without a job
after the March 1993 bumping process was completed, and AAA subsequently hired new
employees to fill the vacant repairman positions. 16 FMSHRC at 2240-41; Tr. 481, 1429, 16'93.
Evidence supporting AAA 's knowledge of the complainants' protected activities, the
timing and circumstances surrounding the bumping of the complainants, and AAA's subsequent
refusal to permit the complainants to bump junior employees persuades us that substantial
evidence supports the judge's finding that AAA "manipulated the shift and job assignments ...
for the specific planned purpose of terminating the [complainants] .... " 19 FMSHRC at 866.
Accordingly, we conclude that the record compels a finding that the complainants established a
prima facie case that their March 1993 layoff was discriminatorily motivated.
b.

Affirmative Defense

AAA asserts that the March 1993 layoff was not discriminatory because the complainants
chose not to avail themselves of the bumping procedure after they were bumped by the senior
employees. A. Reply Br. at 12-13. AAA also alleges that the judge failed to find that permitting
the complainants to bump after job assignments already had been rearranged would cause
"commotion" and the filing of grievances by the bumped employees. A. PDR at 45.

In finding that AAA used the March 1993 bumping procedure to retaliate against the
complainants for their protected activity, the judge implicitly rejected AAA's argument that the
complainants' attempts to bump were untimely. We agree that ample record evidence supports
rejection of AAA's argument. Bumping requests were made by three of the complainants
approximately one week after the bumping meeting, and the remaining complainant three weeks
after the meeting. See Gov't Exs. 21, 45, 52; Tr. 721, 857. Nothing in the collective bargaining
agreement dictates a deadline by which bumping rights must be exercised. Tr. 1699-701. Even
Ryan admitted that nothing in the bargaining agreement requires that a miner must bump at the
bumping meeting or immediately thereafter. Tr. 1700. Furthermore, nobody from AAA objected
to Hyles' or Soto's request to consult with their attorney before deciding whether to bump, nor
did anyone inform the complainants that by taking the time to consult an attorney, they were
forfeiting their bumping rights under the bargaining agreement. Tr. 218, 244-45, 452. The
complainants' decision to bump only after considering the repercussions of doing so was
reasonable in light of their unanimous belief that Ryan would disqualify them from any position
into which they sought to bump, and tl1eir uncertainty regarding whether attempting to bump
would jeopardize their previous reinstatement. Thus, we reject AAA's defense that the
complainants' bumping requests were untimely.
AAA further defends on the ground that the complainants did not seek to bid on a plant
operator job that was posted on March 24, 1993 - the same day as the bumping meeting. A.
PDR at 38. After assertedly being laid off on March 24, Crowell, the employee who successfully

140

bid on the job, was temporarily placed in the job on the same day by Ryan. The job was posted
on the afternoon of the day the complainants were laid off, and, not surprisingly, Crowell was the
only employee to bid on the job. Resp. Ex. 18A; Tr. 1400-06. AAA's claim thatthe
complainants' failure to bid on the job filled by Crowell indicates their lack of interest in
bumping into an available position was presented to the judge (A. Br. at 77 n.67) who
nonetheless found that the bumping procedure violated section 105(c). The judge's implicit
rejection of AAA's argument is reasonable. There is no evidence in the record that the
complainants were even aware of the posting, because, unlike Crowell, when they were bumped
on March 24, they were not placed in another job.28 Accordingly, we find that AAA's arguments
fail to establish an affirmative defense to the Secretary's prima facie case.

In sum, the record compels a finding of discrimination regarding the second set of layoffs
in March 1993. Ryan was able to manipulate the seniority/job classification so that the
complainants were the only employees laid off. In addition to the judge' s pertinent findings in
his remand decision, he made strong factual findings of discrimination in his initial decision. 16
FMSHRC at 2248-49. Moreover, when the two layoffs and the circumstances surrounding them
are viewed together, a clear pattern of discrimination by Ryan and AAA to retaliate against
Hyles, Mears, Dennis, and Soto for their protected activity under the Mine Act emerges. We
conclude that the credited record evidence compels the conclusion that AAA discriminatorily
laid off the complainants in violation of section 105(c).
Accordingly, we reverse the judge's determination that the March 1993 layoffs were not
discriminatorily motivated.
C.

Penalties

In the judge's initial decision, in which he found both layoffs unlawfuJ, he did not reach
the issues ofbackpay or penalties. 16 FMSHRC at 2249. In a subsequent decision, the judge
accepted a stipulation submitted by the parties, referred to previously (slip op. at 7 n.3), on the
amount ofbackpay due the complainants, while AAA continued to argue against a finding of
liability. 17 FMSHRC 799, 800 (May 1995) (ALT). The parties also stipulated that the penalties
should be levied in the amount of $3,500 per individual violation. Id. at 800-01. AAA now
objects to the judge's imposition of $14,000 in penalties as contrary to the stipulation. AAA
PDR at 73.

28

Further, Ryan's actions in placing Crowell in the job before it was even posted- and
. thus before the complainants had an opportunity to bid on it - indicates that any efforts by them
to bid on the job and be reclassified would have been futile.

141

In making his penalty assessment, the judge failed to properly apply the penalty criteria
set forth in section 11 O(i)29 in his penalty assessment. See 17 FMSHRC at 801. Likewise, the
supporting stipulation of the parties, which the judge attached to his decision, does not address
the penalty criteria or offer any supporting rationale for the agreed upon penalty of $3,500 per
violation. Id. at 803-08 (Ex. A). In the judge's remand decision, he cited to the parties' earlier
stipulation on penalties and stated that, "after consideration of the relevant statutory criteria," a
penalty of $14,000 ($3,500 per violation for each of the four discrimination violations he found)
was appr.opriate. 19 FMSHRC at 861. The judge did not specifically analyze any of the penalty
criteria or offer any supporting reasons for the penalty in accordance with statutory requirements.
See Sellersburg Stone, 5 FMSHRC at 290-94. Accordingly, we vacate the penalties imposed for
the two layoffs and remand to the judge solely for the narrow purpose of reassessment of
penalties through application of the section 11 O(i) penalty criteria. See Secretary ofLabor on
behalfof Glover v. Consolidation Coal Co., 19 FMSHRC 1529, 1539 (Sept. 1997).

29

Section 1 l O(i) sets forth six criteria to be considered in the assessment of penalties
under the Act:
[ l] the operator's history of previous violations, [2] the
appropriateness of such penalty to the size of the business of the
operator charged, [3] whether the operator was negligent, (4] the
effect on the operator's ability to continue in business, (5] the
gravity of the violation, and [6] the demonstrated good faith of
the person charged in attempting to achieve rapid compliance after
notification of a violation.
30 u.s.c. § 820(i).

142

m.
Conclusions
For the foregoing reasons, we affirm the judge's determination that the July 1992 layoff
and failure to recall complainants was violative of section 105(c). We reverse the judge's
determination that the March 1993 layoff was not discriminatorily motivated, and conclude that
the record compels a determination that the March 1993 layoff violated section IOS(c). Finally,
we remand to the judge for the limited purposes of reinstating his backpay order, 17 FMSHRC at
801, (which adopted the parties' stipulation regarding backpay owed) and direct him to add the
interest due on the backpay amounts accruing from the date referred to in the parties' stipulation,
pursuant to the Commission's decision in Secretary of Labor on behalfof Bailey v. ArkansasCarbona Co., 5 FMSHRC 2042, 2051-53 (Dec. 1983), modified, Local 2274, UMWA v.
Clinchfield Coal Co. , 10 FMSHRC 1493, 1504-06 (Nov. 1988). We also order the judge to
reassess the penalties, reviewing the parties' stipulation, and applying the section 11 O(i) criteria.
See Energy West Mining Co., 16 FMSHRC 4, 4 (Jan. 1994) (considering section 1l O(i) criteria
and approving penalty to which parties stipulated).

Marc Lincoln Marks, Commissioner

Robert H. Beatty, Jr., Commissioner

143

Commissioner Verheggen, dissenting:
I dissent from the majority decision because I believe that, in light of the judge's
disregard of the instructions set forth in the Commission's original remand order (see 18
FMSHRC at 2101-03), his decision must be vacated and the matter remanded. For example, the
judge failed to "frame his analysis in a manner consistent with the Commission's
Pasula-Robinette analytical framework" (slip op. at 10), after the Commission directed him to do
so (18 FMSHRC at 2102). Nor did the judge "reach the issue of whether AAA's economic
justification for the initial layoff was proper" (slip op. at 18) as directed by the Commission (18
FMSHRC at 2102).
I also believe that a remand is necessary in light of what is in some respects an internally
contradictory decision. As my colleagues point out, the judge's "conclusion that there was no
nexus between the [March 1993] layoffs and the complainants' involvement in MSHA's section
l IO(c) investigation is contrary to his own findings." Slip op. at 19. I am not prepared to resolve
such issues at this appellate level, issues which I believe must be resolved by the judge in the first
instance. See Grizzle v. Pickands Mather & Co., 994 F.2d 1093, 1096 (4th Cir. 1993) ("[T]he
ALJ has sole power to . . . resolve inconsistencies in the evidence.") (citations omitted). 1

1

I would also vacate and remand the judge's penalty assessment and backpay awards
with the instruction to reconsider them in light of any new findings made pursuant to my remand
instructions on the merits. I agree with my colleagues that the judge must follow Sellersburg
Stone Co., 5 FMSHRC at 290-94, in reassessing any penalty. Slip op. at 24. On remand, the
judge thus must enter findings on each of the section 11 O(i) penalty criteria and assess an
appropriate penalty based on his findings. See 5 FMSHRC at 292-93.

144

Distribution

Naomi Young, Esq.
Lawrence J. Gartner, Esq.
Gregory P. Bright, Esq.
Gartner & Young
1925 Century Park East
Suite 2050
Los Angeles, CA 90067

'

Yoora Kim, Esq.
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
William Rehwald, Esq.
Rehwald Rameson Lewis & Glasner
5855 Topanga Canyon Blvd., Suite 400
Woodland Hills, CA 91367
Administrative Law Judge August Cetti
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite I 000
Falls Church, VA 22041

145

FEDERAL MINE SAFETY AN D HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 22, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 99-102-M
A.C. No. 45-03253-05517

CENTRAL WASHINGTON
CONCRETE, INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act'} On January 19, 1999, the Commission received from Central
Washington Concrete, Inc. ("Central Washington") a request to reopen a penalty assessment that
had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a). The Secretary of Labor does not oppose the motion for relief filed by Central
Washington.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it .
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, ·the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In its request, Central Washington contends that, while it cannot dispute that it received
the proposed penalty, "it was not brought to management's attention that the Proposed
Assessment had been received." Mot. at 1. Central Washington asserts that it did not learn of
the proposed penalty until it received a December 9, 1998 notice from the Department of Labor's
Mine Safety and Health Administration demanding payment. Id. at 1-2. By that time, however,
the thirty-day deadline for submissio!1 of the request had already passed. The operator also
submits that it intended to contest the proposed penalty and has contested the penalties proposed

146

in a related case, Docket No. WEST 99-39-M. Id. at 2. Finally, the operator requests that the
instant matter and Docket No. WEST 99-39-M be consolidated for further proceedings. Id.
We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, e.g., Essayons, Inc., 20 FMSHRC 786, 788 (Aug. 1998) (remanding final
order when operator misplaced proposed penalty notification); Del Rio, Inc., 19 FMSHRC 467,
468 (Mar. 1997) (remanding final order when operator inadvertently misfiled hearing request
card); RB Coal Co., 17 FMSHRC 1110, 1111 (July 1995) (remanding final order when operator
misplaced hearing request card). We have also observed that default is a harsh remedy and that,
if the defaulting party can make a showing of adequate or good cause for the failure to timely
respond, the case may be reopened and appropriate proceedings on the merits permitted. See
Coal Preparation Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). In accordance with Rule
60(b)( 1), we have previously afforded a party relief from a final order of the Commission on the
basis of inadvertence or mistake. See National Lime & Stone, Inc., 20 FMSHRC 923, 925 (Sept.
1998); Peabody Coal Co., 19 FMSHRC 1613, 1614-15 (Oct. 1997); Stillwater Mining Co., 19
FMSHRC 1021, 1022-23 (June 1997); Kinross Delamar Mining Co., 18 FMSHRC 1590, 159192 (Sept. 1996).

147

On the basis of the present record, we are unable to evaluate the merits of Central.
Washington's position. 1 In the interest ofjustice, we remand the matter for assignment to a
judge to determine whether Central Washington has met the criteria for relief under Rule 60(b).
If the judge determines that such relief is appropriate, this case shall proceed pursuant to the
·Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Marc Lincoln Marks, Commissioner

James C. Riley, Commissioner

Robert H. Beatty, Jr., Commisstofier

1

In view of the fact that the Secretary does not oppose Central Washington's motion to
reopen this matter, Commissioners Marks and Riley conclude that the motion should be granted.

148

Distribution

Fred M. Gibler, Esq.
Evans, Keane
P.O. Box 659
Kellogg, ID 83837
William W. Kates, Esq.
Office of the Solicitor
U.S. Department of Labor
1111 Third Avenue, Suite 945
Seattle, WA 98101-3212
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

149

150

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 4, 1999

MATERIAL SERVICE CORP.,
Contestant

CONTEST PROCEEDING

v.

Docket No. LAKE 97-22-RM
Citation No. 4416777; 11113/96

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Algonquin Sand & Gravel
Mine ID No. 11-01117

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 98-31 -M
A. C. No. 11-01117-05515
Algonquin Sand & Gravel

MATERIAL SERVICE CORP.,
Respondent

DECISION
Appearances: Richard R. Elledge, Esq., Gould & Ratner, Chicago, Illinois, for
Contestant\Respondent;
Ruben R. Chapa, Esq., Office of the Solicit<?r, Department of Labor, Chicago,
Illinois, for Respondent\Petitioner.
Before:

Judge Hodgdon

These consolidated cases are before me on a Notice of Contest and a Petition for
Assessment of Civil Penalty filed by Material Service Corporation against the Secretary of Labor,
and by the Secretary, acting through her Mine Safety and Health Administration (MSHA),
against Material Service, respectively, pursuant to section 105 of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 815. The Company contests the issuance to it of Citation
No. 4416777 alleging a violation of the Secretary's mandatory health and safety standards. The
petition seeks a penalty of $60,050.00 for the contested and two other citations. A hearing was
held in Chicago, Illinois. For the reasons set forth below, I vacate two of the citations and assess
a penalty of $30,000.00.

151

Background
The Algonquin Sand and Gravel mine, also known as "Yard 46," is one of several sand
and gravel operations owned by Material Service Corporation, a subsidy of General Dynamics
Corporation. It is located in McHenry County, Illinois. The mine is large in area and supplies as
many as 13 different grades of sand and gravel to its customers. Trucks owned by Material
Service, and operated by employees known as "stockpilers," are loaded with product at the Wash
plant and haul it to various stockpiles located througpout the yard. Customer trucks come onto
the property and park next to the stockpile of the type of sand or gravel to be picked up and are
loaded by a front-end loader. Customer trucks and operator trucks all drive on the same
roadways in the yard.
On June 19, 1996, Eugene McPheron was driving a semi-dump truck for Sunrise Cartage.
Although he had only worked for Sunrise for 35 days, he had been a truck driver hauling
materials for about 30 years. He returned to Yard 46 for his third haul at about 10:00 a.m. and
stopped at the binder 1 pile just north of the Wash Plant to be loaded. After observing several
other trucks that had come in after him being loaded, McPheron decided that he might be in the
wrong place. He got out of his truck and went back to ask the driver of the truck who had pulled
in behind him if he was in the right place. As McPheron walked toward the other truck, the
driver of that truck, Raymond Remillard, got out of his truck, which was parked next to the Wash
Plant, and walked toward McPheron. They met between the trucks.
As the two men talked, they were facing northeast towards McPheron' s truck and the
binder pile. While they were talking, they were run over from the rear by an R-35 Euclid 35 ton
Rear Dump truck driven by Robert Bauman, a Material Service stockpiler. Bauman was
returning to the Wash Plant to pick up another load when he felt a bump while passing between
the two parked trucks. He looked in his mirror and saw two bodies lying on the ground. He got
out of his truck and went to see what had happened. On observing the bodies, he signaled the
loader operator to call for help.
The first person from management to arrive at the scene was Frank Anderson, Production
Foreman. He got there a few minutes after the accident. He went to the bodies on the ground,
told one employee who had come to the accident to go to the front gate to direct the emergency
vehicles when they arrived, told Bauman to move his truck and tried to see if there was anything
he could do for McPheron and Remillard. Shortly thereafter, ambulances, police cars and fire
trucks began arriving.
Remillard's injuries were fatal. McPheron suffered a concussion, two herniated disks,
two fractured ribs and numerous bruises and scrapes. As of the date of the hearing, he had not
been released by his doctor to return to truck driving.
MSHA Inspector Jerry L. Spruell arrived to investigate the accident on June 20, 1996.
Based on his investigation, he issued two citations to the company on June 25, 1996. The first,

1

"Binder" is a "substance used to produce cohesion in loose aggregate, as the crushed
stones in a macadam road." American Geological Institute, Dictionary ofMining, Mineral, and
Related Terms 50 (2d ed. 1997).

152

Citation No. 4416239, alleged that the company had violated section 50.12 of the regulations,
30 C.F.R. § 50.12, because the "mine operator allowed an accident site to be altered without
approval of the District Manager or MSHA representative" by moving the Euclid truck from
where it had first stopped. (Govt. Ex. 12.)
The second, Citation No. 4416240, alleged a violation of section 56.91 OO(b), 30 C.F.R.
§ 56. 91 OO(b), because:
Signs or signals to warn of hazardous conditions were not
placed at appropriate locations on the property. There was nothing
posted on the mine site to alert customer drivers to stay in their
vehicles or that mine equipment have [sic] the right-of-way during
load-out procedures. On 6-19-96 two customer truck drivers were
injured, one fatally, when they were struck by a Euclid R-35 truck
(Co# 54-6502) as it was in the process churning into the mill
area. These drivers could not be seen by the haul truck driver prior
to the accident. In the area where the accident occurred there was
no warnings of truck travel or to remain in your vehicle.
(Govt. Ex. 10.)
On November 13, 1996, the inspector issued a third citation to the company. Citation
No. 4416777 asserts a violation of section 56.9100(a), 30 C.F.R. § 56.9100(a), in that:
Rules governing right-of-way were not established and
followed on this property. . . . The mine operator failed to
establish traffic rules to control right-of-way, a safe traffic pattern
and reduce traffic congestion where the Euclid truck normally
traveled. They mixed off-road and over-the-road truck vehicles
without adequate allowance for the difference in vehicle size. The
company allowed a vehicle to be parked in an area that prevented
their haul unit driver from seeing the men on the ground before he
struck them.
(Govt. Ex. 11.)

Findines of Fact and Conclusions of J_,aw
Citation No. 4416239

This citation alleges a violation of section 50.12, which requires that:
Unless granted permission by a MSHA District Manager or
Subdistrict Manager, no operator may alter an accident site or an
accident related area until completion of all investigations
pertaining to the accident except to the extent necessary to rescue

153

or recover an individual, prevent or eliminate an imminent danger,
or prevent destruction of mining equipment.
There is no dispute that the accident site was altered when the Euclid truck was moved 30 feet
from where it stopped after the accident. Unless moving it comes within one of the exceptions
set out in the regulation, the section was violated. I find that the truck was moved to permit
emergency vehicles to recover the victims and to eliminate a possible imminent danger and,
therefore, the section was not violated.
Anderson testified that he told Bauman to move the truck "[b]ecause, in my opinion, he
was much too close to the immediate scene of the accident and it was impeding the emergency
people from getting to the two injured gentlemen." (Tr. 181.) He further testified on cross
examination:
Q. You did not have the Euclid truck moved to prevent imminent
danger?

A. I didn't know the condition of the truck. I didn't know if the
brake was set, and I could not determine if there might not possibly
by an imminent danger of the truck rolling back toward me and
everybody else on the ground.
(Tr. 248-49.) While this indicates that Anderson was concerned with a possible imminent
danger, the evidence is much stronger that he mainly was concerned with access for emergency
vehicles.
Other than stating his opinion that the truck did not have to be moved to permit access to
the victims, the inspector, who did not view the scene until the day after the accident, provided
no reasons or rationale for his conclusion. He also testified as follows:
Q. How many rescue vehicles responded to the emergency, do you
know?
A. I have no idea.
Q. Did you inquire?

A. Did I inquire?
Q. As to how many vehicles ---?

A. If I did, I don't remember.
Q. Okay. Thank you. Now, you spoke in terms of your training in
fatality investigations. Have you had any personal experience in
actual mine rescue that injured victims were present?

154

A. No, I have not.
Q. Have you had any personal experience in responding to an
automobile or truck or equipment accident other than a mine
accident where there were injured parties?
A. No, I have not.
(Tr. 137-38.) Thus, the inspector's opinion appears to be based entirely on the fact that the truck
was moved, and not on any investigation to determine whether the movement was necessary to
permit access by emergency vehicles.
Essentially, to find a violation in this case, it is necessary to second-guess Anderson's
judgment. As he stated:
In hindsight, the ambulance could have accessed the
victims without my moving the truck. However, at the time, in the
heat of the moment, I felt very definitely, and I do feel today, that it
was necessary to move the truck. That was a reaction pursuant to
my training to clear the area and secure the area for the ambulance.
(Tr. 244.) I find that his decision at the time was reasonable under the circumstances. It
unquestionably was made for the reasons stated and was not a surreptitious attempt to undermine
the investigation.2 Finally, as the inspector admitted, the fact that the truck had been moved "did
not impede my investigation." (Tr. 135.)
Since moving the truck, although it altered the scene of the accident, was for reasons
permitted by the regulation, was not an attempt to subvert the investigation and did not hinder the
investigation, I find that it did not violate section 50.12. Consequently, I will vacate the citation.

Citation No. 4416240
This citation alleges a violation of section 56.9100(b) which requires that "[s]igns or
signals that warn of hazardous conditions shall be placed at appropriate locations at each mine.,,
The inspector found that the company violated this section because there were no signs warning
customer drivers to stay in their trucks or that mine vehicles had the right-of-way at the mine. I
agree.
Material Services admits that there were no signs anywhere in the yard advising drivers to
stay in their trucks, but contends that all of the drivers knew that they were not supposed to get
out of their trucks, so the lack of signs was not a violation of the regulation. However, this was
clearly not the case. The only customer truck driver who testified at the hearing, McPheron, said

2

There is no evidence that the operator attempted to hide the fact that the truck was
moved from the inspector. Further, the operator's employees showed the inspector where the
·
truck stopped.
155

that it was common for drivers to get out of their trucks on mine property in the loading area. He
related that:
Well, everybody has to, you know, use the bathroom, jump
out, and that's the only time you really got to clean your windshield
off before you go back out on the highway. And then some guys
are sweeping their truck out and then you check your tires to see if
you've got a flat tire before you go back out. As soon as they get
stopped in line or whatever, they're always jumping out, doing
something, you know.
(Tr. 42.) He further testified that Material Services did not give him any warnings or safety
precautions to be followed at the yard, nor did anyone advise him about direction of movement
or who had the right-of-way. His testimony was unchallenged.
The company makes no claim that drivers getting out of their trucks, at other than
designated places, was not a hazardous condition. Obviously, if McPheron and Remillard had
not gotten out of their trucks this accident would not have happened. Since their were no signs
anywhere directing drivers not to get out of their trucks, I conclude that the company violated
section 9100(b). See Bluestone Coal Corp., 19 FMSHRC 1025, 1029 (June 1997).
Significant and Substantial
The Inspector found this violation to be "significant and substantial." A "significant and
substantial'' (S&S) violation is described in Section 104(d)(l) of the Act as a violation "of such
nature as could significantly and substantially contribute to the cause and effect of a coal or other
mine safety or health hazard." A violation is properly designated S&S "if, based upon the
particular facts surrounding that violation, there exists a reasonable likelihood that .the hazard
contributed to will result in an injury or illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981 ).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission set out four
criteria that have to be met for a violation to be S&S. See also Buck Creek Coal, Inc. v.
FMSHRC, 52 F.3d 133, 135 (7th Cir. 1995); Austin Poy;er, Inc. v. Secretary, 861 F.2d 99,
103-04 (5th Cir. 1988), affg Austin Power, Inc., 9 FMSHRC 2015, 2021 (December
1987)(approving Mathies criteria). Evaluation of the criteria is made in terms of "continued
normal mining operations." US. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984).
The question of whether a particular violation is significant and substantial must be based on the
particular facts surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988);
Youghiogheny & Ohio Coal Co., 9 FMSHRC 1007 (December 1987).
In view of the death of Remillard and the serious injuries of McPheron, there can be little
doubt that this violation satisfies the Mathies criteria. Therefore, I conclude that the violation
was "significant and substantial."

156

Negligence
The inspector assessed Material Service's negligence in not complying with the
regulation as "moderate" because he believed there were few mitigating circumstances involved.
I find this to be an accurate assessment.

Citation No. 4416777
This citation alleges a violation of section 56.91 OO(a) which requires that "[r]ules
governing speed, right-of-way, direction of movement, and the use of headlights to assure
appropriate visibility, shall be established and followed at each mine." The Secretary has failed
to prove this violation.
The inspector testified that this citation was issued because "(t]here were no rules
governing the -- who had the particular right-of-way in the area where a fatal accident had
occurred the previous June." (Tr. 97.) He further stated that "rules had not been established
dictating a safe movement of vehicles in the area where an accident had occurred." (Id.) The
inspector maintained that he made this determination by talking to people at the scene of the
·
accident.
On the other hand, Jeff Brasuell, the p lant superintendent, testified that in the spring of
1991, after he became superintendent he made some changes in the traffic pattern at the yard
because "there was some congestion coming off the roadways and the flow wasn't quite as
precise or as clear as I thought it could be by implementing some of these changes, and so we
looked to make it better." (Tr. 262.) He related that a roadway "was added so that all the traffic
moved from east and south and then exited the yard basically on the west side of the yard ... so
that everybody would travel --- everything would travel in a clockwise pattern." (Tr. 263.)
Specifically, with respect to the Euclid truck, he stated that it was "a long-standing rule at the
plant that the trucks would yield the right-of-way to the Euclid truck." (Tr. 285.)
In support of its claim to have rules governing speed, right-of-way and direction of
movement, Material Service offered into evidence a map showing the direction of traffic and the
location of traffic signs, which existed prior to the accident, to carry out its plan. (Resp. Ex. E.)
It also presented pictures of the signs, which included "stop" signs, "speed limit" signs, "stop
ahead" signs, "Do Not Enter" signs, ''No Right Tum" signs, "Caution steep grade" signs,
"Caution. Speed limit 10 mph" signs, "Keep Right" signs, "Wrong way" signs, "Slow" signs, and
"Yield" signs. (Resp. Ex. C.)

That the company's plan was effective is evidenced by the testimony of McPheron. In
testifying concerning the area where the accident happened, he stated, "I'm sure it's one-way, but
I'm not sure if it was posted there. It's just a given that everybody knew which way, you know,
to go in and go out." (Tr. 31.) With regard to the Euclid truck, he testified: "I don' t think it's
posted anywhere, but everybody knows, you stay out of his way and leave room for him and you
don' t block any roads, you know where he's going, let him do his job, you know." (Tr. 38.)
Finally, to abate this violation, MSHA did not require Material Services to.change the
rules concerning right-of-way and traffic already in effect, but only to put up a few more signs

157

reinforcing the rules previously established. Randall Mucha, Director of Safety for Material
Services, testified that after receiving the citation:
We looked at traffic patterns again at Yard 46. We even
looked at traffic patterns to maybe reverse the flow of traffic at
[this] location and every alteration that we were to try --- that we
looked at making, we always ended up going back to the original
study that was done and original traffic pattern that was completed
in 1991.
(Tr. 329.) Off-road and over-the-road trucks are still operating on the same roadways and
nothing was apparently done to prohibit trucks from parking were the trucks were parked at the
time of the accident, even though those two items were the specific deficiencies set out in the
citation as demonstrating that the company had not implemented traffic rules.
The regulation requires that the company have rules, and in this case there is no doubt
that the company did have rules. There has been no showing that those rules were in any way
deficient.3 Moreover, there is nothing to indicate that the accident resulted from a failure of the
company's rules of the road. The accident occurred because truck drivers got out of their trucks
when they should not have, not because there was confusion as to rights-of-way or who had to
yield to whom. The signs that were put up to abate the violation did not change Material
Service's traffic pattern or rules of the road and would not have prevented the accident.
Accordingly, I conclude that the Secretary has failed to establish that the operator violated
section 56.91 OO(a). Consequently, I will vacate the citation.

Civil Penalty Assessment
The Secretary has proposed a penalty of $40,000.00 for the violation of section
56.9100(b). However, it is the judge's independent responsibility to determine the appropriate
amount of penalty in accordance with the six penalty criteria set out in section 11 O(i) of the Act,
30 U.S.C. § 820(i). Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1151 (71h Cir. 1984);
Wallace Brothers, Inc., 18 FMSHRC 481, 483-84 (April 1996). ·
·
With respect to the penalty criteria, the parties have stipulated that Yard 46 worked
50,906 man hours during 1996 and that all Material Service operations worked 798,297 man
hours during 1996; that for the two years prior to the violations in this case Material Service had
169 violations for 13 mine facilities, of which I 0 were issued to Yard 46; and that the company's
ability to remain in business will not be affected by payment of the proposed penalty for all three
citations of $60,050.00. (Jt. Ex. 1.) From this, I find that Yard 46 is a medium size mine and

3

The only evidence on this citation presented by the inspector was that he had talked to
people during his investigation about road rules. He did not state to whom he had talked, nor did
he relate what they said. Since this citation was issued some five months after the accident, at
the direction of the inspector's superiors, and over his reservations, which appear to have been
well-founded, it is questionable whether the investigation turned up any evidence to support this
citation. It it did, the Secretary did not present it.
158

Material Service is a medium size company; that the mine's history of previous violations is
average and that the operator's ability to remain in business will not be adversely affected by a
penalty in this case.
I have already found that Material Service's negligence in this case was moderate. I
further find that the gravity of the violation was extremely serious since a fatality occurred, as
well as serious injuries to McPheron. The Secretary has not presented any evidence that the
company did not demonstrate good faith in attempting to achieve rapid compliance after
notification of the violation. In fact, based on the available evidence, it appears that Material
Service did a~t in good faith in trying to rapidly abate the violation and I so find.
Taking all of the criteria into consideration, I conclude that a penalty of $30,000.00 is
appropriate in this case.
ORDER
Accordingly, Citation Nos. 4416239 and 4416777 are VACATED; Docket No.
LAKE 97-22-RM is DISMISSED; and Citation No. 4416240 is AFFIRMED. Material Service
Corporation is ORDERED TO PAY to pay a civil penalty of$30,000.00 within 30 days of the
date of this decision.

d~~

T. Todd Hod;;r,.,
Administrative Law Judge

Distribution:
Richard R. Elledge, Esq., Gould & Ratner, 222 North LaSalle Street, Suite 800, Chicago, IL
60601 (Certified Mail)
Ruben R. Chapa, Esq., Office of the Solicitor, U.S. Department of Labor, 230 South Dearborn
Street, 8th Floor, Chicago, IL 60604 (Certified Mail)
/fb

159

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 9, 1999
SECRETARY OF LABOR,
MINE SAFETY AND .H EALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDINGS
Docket No. CENT 98-76-M
A. C. No. 41-00906-05503 B96
Docket No. CENT 98-166-M
A.C. No. 41-00906-05504 B96

F & E ERECTION COMPANY,
DIVISION OF CCC GROUP, INC.,
Respondent

Sherwin Plant
Docket No. CENT 98-113-M
A.C. No. 41-00320-05515 B96
Bayer Alumina Plant

DECISION
Appearances: Erica Rinas, Esq., Mary K. Schopmeyer, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for the Petitioner;
Gary Klatt, Assistant Safety Director, CCC Group. Inc., San Antonio, Texas,
for the Respondent.
Before:

Judge Feldman

These proceedings concern petitions for assessment of civil penalties filed by the
Secretary of Labor against the respondent pursuant to section 1 lO(a) of the Federal Mine Safety
and Health Act of 1977 (the Mine Act), 30 U.S.C. § 820(a). The petitions seek to impose a total
civil penalty of $825.00 for three alleged significant and substantial (S&S) violations of the
mandatory safety standards in 30 C.F.R. Part 56 of the regulations. Also at issue is a 107(a)
imminent danger order associated with one of the alleged violative conditions.
These matters were heard on November 17, 1998, in San Antonio, Texas. F & E Erection
Company is a division of CCC Group, Inc. (CCC). Gary Klatt, CCC's Assistant Safety Director,
appeared on behalf of the respondent corporation. The parties stipulated that CCC's contracting
work at the Bayer Alumina Plant located in Port Lavaca, Texas, and the Sherwin Plant located in
Corpus Christi, Texas, is subject to the jurisdiction of the Mine Act.

160

I. Findings of Fact and Conclusions
A. Docket No. CENT 98-113-M
Bauxite is pro~essed into alumina at the Bayer Alumina Mine in Port Lavaca. The
alumina process requires the separation and removal of waste materials consisting primarily of
mud and clay. The waste material is transported from the processing plant by haulage trucks
driven by F&E employees or employees of a subcontractor hired by F&E. The waste material is
transported on site and deposited into vast mud lakes that consist of approximately 840 acres.
The mud lakes range in depth from 40 to 100 feet. At the edge of the mud lake where waste
materials are to be unloaded from the haulage truck bed, a dumping pad is constructed by
compacting an area of clay and layers of dry material rising approximately six to eight inches
above the level of the mud bank. The waste material is unloaded from the truck on the loading
pad where the material is pushed to the rear of the pad and into the mud lake by a bulldozer
operator.
. On August 19, 1997, Mine Safety and Health Administration (MSHA) Inspector
Ralph Rodriguez inspected the Bayer Alumina Mine. Immediately after conducting his
opening conference, Rodriguez proceeded to the mud lakes to observe the unloading operation.
Rodriguez testified that the unloading pad should be inspected for stability in the morning, and,
thereafter, an individual should be assigned as a spotter to direct the dump truck driver to dump
his load on a stable portion of the pad, preferably the center of the pad. Rodriguez further
testified that the area of compacted material should be delineated with pylons, or other markers,
in order to prevent the ttuck from backing onto an unstable edge, and that each load should be
dumped at least one truck length away from the edge of the pad.
At the time of Rodriguez' 9:00 a.m. inspection, nine ten-wheel dump trucks and a dozer
were being used at the pad site to dump and deposit the waste material. The haulage dump
trucks weigh approximately 20,000 pounds and carry a maximum load of 16,000 to 20,000
pounds. Thus, a loaded vehicle weighs as much as 40,000 pounds. (Tr. 31). At the time of
Rodriguez' inspection, eight loads of muddy waste material, totaling approximately 56 cubic
yards, had already been dumped on the unloading pad and pushed by the dozer into the mud lake.
(Tr. 96-7).
Upon arriving at the dumping site, Rodrit,ruez observed a loaded haulage truck weighing
approximately 20 tons begin to lift its bed to dump a load at the "edge" of the pad. However,
Rodriguez conceded, absent clear markers identifying the outer perimeters of the pad, it was
difficult to determine the edge of the pad because of the residual mud left from the eight previous
loads that had been pushed from the pad into the mud lake by the dozer. (Tr. 89). The
respondent asserts the stable area of the underlying pad was seen easily by the dozer operator,
and that truck drivers could determine the stable pad area by tracks made by the dozer.

161

As the truck backed onto the pad and its bed began lifting to unload, Rodriguez noted one
set of rear dual wheels on the driver's side had sunk approximately ten inches into what he
concluded was unstable material. Rodriguez was concerned that the truck could turn over
in the mud, thus exposing the driver to serious injury. Consequently, Rodriguez issued Citation
No. 4446894 citing an alleged S&S violation of the mandatory safety standard in section
56.93046, 30 C. F. R. § 56.9304(b). Citation No. 4446894 stated:
A 10 wheel end dump truck was observed dumping material on unstable ground
at a dump site at the mudd (sic) ponds. The driver side rear dual's sunk app.
10 inches into the soft ma°terial on the dump pad, creating the danger of a truck
turn over to the driver. There is a dozer also working the pad who could be struck
by the truck in case of a turn over, the truck bed would be extended. (Gov. Ex. 1)
(Emphasis added).
The citation was later modified to reflect that the dozer operator was not exposed to any hazard.
Section 56.9304(b) provides:
Where there is evidence that the ground at a dumping location may fail to
support mobile equipment, loads shall be dumped a safe distance back from the
edge of the unstable area of the bank. (Emphasis added).
Immediately upon observing this condition, Rodriguez requested the driver to stop
unloading and to drive forward on the pad. Significantly, when asked ifthe truck had any
difficulty moving forward, in terms of getting stuck, Rodriguez stated, "No. He came right out of
there." (Tr. 90-1).
As a threshold matter, the Secretary has not cited the respondent for failing to use
markers or a spotter to guide the truck drivers on the dumping pad. Although Rodriguez testified
MSHA's policy manual normally requires spotters when there is no truck stop to prevent trucks
from going over a high embankment, the evidence does not reflect spotters were required in this
instance as the pad was only six inches above the level of the mud lake bank. (See Tr. 82-4). In
any event, the Secretary has not charged the respondent with a violation of section 56.9305,
30 C.F.R. § 56.9305, which deals with safety procedures to be followed "if truck spotters are
used."
Turning to the operative language of the cited mandatory standard, the issue to be
determined is whether the area cited in Citation No. 4446894, upon which the rear wheels of the
40,000 pound truck had sunk ten inches in "soft material on the dump pad," constituted "an area
·that may fail to support mobile equipment."

162

The Secretary argues the truck's rear tires were on the unstable outer edge of the pad, or,
in the alternative, on an unstable area on the pad that had deteriorated during the course of the
dumping operations from the mud that was unloaded and pushed by the dozer. (Tr. 86-8). On
the other hand, the respondent asserts the cited area was merely residual mud left by the dozer
from previously dumped loads. Consequently, the respondent contends the area cited by
Rodriguez was a pad area that continued to provide stability.
In resolving this disputed issue of fact~ it is axiomatic that the Secretary has the burden of
proving that a violation of a mandatory safety ~tandard has," in fact, occurred. Southern ·Ohio
Coal Co., 14 FMSHRC 1781, 1785 (November 1992) (citations omitted). Since Rodriguez
concedes he could not determine the outer perimeter of the dumping pad, the Secretary seeks to
establish the instability of the area by relying on circumstantial evidence, i.e., the truck's tires
sank 10 inches. However, the circumstantial evidence relied upon by the Secretary, that the
40,000 pound truck sank a grand total of 10 inches, lends greater support to the respondent's
assertion that the appropriate inference to be drawn is the subject soft material was mud that had
been dumped on the pad, and, that the underlying pad remained stable.
It is unlikely that such a heavy truck would sink only 10 inches if the underlying ground
was unstable. It is similarly unlikely that this vehicle would encounter no difficulty in moving
forward if the rear wheels were mired in unstable ground. In the final analysis, if the Secretary's
version of events is unlikely, it follows that the Secretary has failed to carry her burden of
proving the alleged violation occurred. Consequently, Citation No. 4446894 shall be vacated.

B. Docket No. CENT 98-166-M
On October 15, 1997, MSHA Inspector Benny Lara conducted an inspection of the
Sherwin Plant in Corpus Christi. Lara observed F&E personnel cutting bolts off of the main
structure at the No. 5 digester. The digesters are a series of large circular tanks containing raw
materials that are stored during the alumina process. The digesters are supported by surrounding
I-beams and angle beams depicted in the illustration in Respondent's Ex. 1. There was an
elevated scaffold constructed around the entire inner area of the structure to a height of four feet
below the I-beams. (Gov. Ex-6).
During the course of his inspection, Lara, while standing at ground level, observed an
F&E employee standing on I-beams, while working on the No. 5 digester structure. Although
the employee had wedged his lanyard between I-beams, Lara observed that he was not tied off to
a safety line. Consequently, Lara issued Citation No. 7858114 citing an alleged S&S violation of
section 56.15005, 30 C.F.R. § 56.15005. This mandatory safety standard, in pertinent part,
requires that 11safety belts and lines shall be worn when persons work where there is a danger of
falling."

163

Lara also considered this condition to be an imminent danger and immediately ordered
the employee to descend from the structure. The citation was abated by installation of a safety
cable that was stretched across the I-beams to allow personnel to attach safety belts and lines.
The respondent admits the employee was not tied off to a safety line. However, the
respondent, relying on the dimensions of the supporting structure, disputes the imminent danger
order issued by Lara, as well as the serious gravity and S&S nature of the .violation alleged by the
Secretary.
Lara, who had observed the structure from the ground, did not take any measurements of
the height or dimensions of the structure. In the absence of measurements by Lara, the
respondent's representations concerning the height and dimensions of the I-beams, and the
spaces between them must be credited. The respondent states the outer perimeter of the
structure's I-beams are approximately 15 feet from the ground, and the I-beams are
approximately 16Yi inches wide. The respondent also asserts the I-beams are 5Yi inches apart.
Although Lara could not recall the I-beams being as close as 5Yi inches apart, absent evidence to
the contrary, I accept the respondent's measurements.
Accepting the respondent's measurements as reflected in Respondent's Ex. 1, the
subject employee was exposed to the hazard of standing without being properly tied off on
outer perimeter I-beams, including the 5Yi inch space between each beam, that were a total of
31 inches in width on the northern perimeter and 38Yi inches in width on the western perimeter.
(See Ex. R-1).
As noted above, Lara's observation that the employee in question was not properly tied
off with a safety belt and line as required by section 56.15005 is undisputed. Having, established
the fact of the violation, the remaining issues are whether the condition was appropriately
designated as S&S and whether the condition constituted an imminent danger.
A violation is properly designated as S&S in nature if, based on the particular facts
surrounding that violation, there exists a reasonable likelihood that the hazard contributed to by
the violation will result in an injury or an illness of a reasonably serious nature. Cement
Division, National Gypsum, 3 FMSHRC 822, 825 (April 1981 ). In Mathies Coal Co.,
6 FMSHRC 1 (January 1984), the Commission explained:

In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed.to by the violation;
(3) a reasonable likelihood that the hazard contributed to [by the violation] will
result in an injury; and (4) a reasonable likelihood that the injury in question will
be of a reasonably serious nature. 6 FMSHRC at 3-4.

164

See also Austin Power Co. v. Secretary, 861 F.2d 99, 104-05 (5th Cir. 1988), affg 9 FMSHRC
2015, 2021 (December 1987) (approving Mathies criteria).
Determining whether a violation is properly characterized as S&S must be based on the
particular circumstances of the violation and must be viewed in the context of continued mining
operations without the violation having been abated. Texasgulf, Inc., 10 FMSHRC 498, 501
(April 1988); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007 (December 1987);
National Gypsum, supra, 3 FMSHRC at 327, 329; Halfway Incorpora(ed, 4 FMSHRC 8, i2-13
(January 1986).
Applying the Mathies criteria, the components in (1 ), (2) and (4) are clearly present in
that the violation (failure to use a safety line} created the hazard of falling 15 feet, and, there is a
reasonable likelihood that the consequences of such a fall will result in serious injury. With
respect to the third Mathies criterion, the Commission has repeatedly stated the Secretary must
prove the reasonable likelihood of an injury causing event as a result of the hazard contributed to
by the cited violative condition or practice. Windsor Coal Company, 19 FMSHRC ·1694, 171415 (October 1997) (Citations omitted).
Viewed in a light most favorable to the respondent, the subject employee was exposed to
the hazard of falling 15 feet to the ground while perched on I-beams that ranged from 31 to 38 Yz
inches in width. While I recognize the respondent's assertion that the employee was not exposed
to the outer perimeter when seen by Lara because he was working on angle beams in the center
of the structure, continued operation undoubtedly would have exposed the employee to the outer
perimeter of the structure at which time momentary carelessness or stumbling could occur.
Consequently, it is reasonably likely that the failure to use a safety line during the course of
continued operations will result in a fall causing serious injury. Accordingly, the violation was
appropriately designated as S&S and the hazard posed by the violation is of serious gravity.
Turning to the issue of imminent danger, section 107(a) of the Mine Act, 30 U.S.C.
§ 817(a), provides:
If, upon any inspection or investigation of a coal or other mine which is subject to
this Act, an authorized representative of the Secretary finds that an imminent
danger exists, such representative shall determine the extent of the area of such
mine throughout which the danger exists, and issue an order requiring the 'operator
of such mine to cause all persons, except those referred to in Section 104(c), to be
withdrawn from, and to be prohibited from entering, such area until an authorized
representative of the Secretary determines that such an imminent danger and the
conditions or practices which caused such imminent danger no longer exists. The
issuance of an order under this subsection shall not preclude the issuance of a
citation under Section 104 or the proposing of a penalty under Section 110.

165

Section 30) of the Act defines an imminent danger as "the existence of any condition or
practice in a coal or other mine which could reasonably be expected to cause death or serious
physical harm before such condition or practice can be abated." 30 U.S.C. § 802(j). This
definition is unchanged from that contained in the Coal Mine Health and Safety Act of 1969.
The Fourth Circuit has held that "an imminent danger exists when the condition or
practice observed could reasonably be expected to cause death or serious physical harm to a
miner if normal mining operations were permitted to proceed in the area before the dangerous
condition is eliminated." Eastern Associated Coal Corporation v. IBMA, 491F2d277, 278 (4'h
Cir 1974). This reasoning was also adopted by the Seventh Circuit in Old Ben Coal Corp. v.
IBMA, 523 F.2d 25, 33 (7th Cir. 1975). The Commission applied these holdings in Rochester &
Pittsburgh Coal Company v. Secretary ofLabor, 11FMSHRC2159, 2163 (November 1989),
where it stated (quoting Senate Report 187, 951h Cong., 1s1 Sess. 38 (1977)):
[A]n imminent danger is not to be defined 'in terms of a percentage of probability
that an accident will happen.... Instead, the focus is on the potential of the risk to
cause serious physical harm at any time.' The Committee stated its intention to
give inspectors 'the necessary authority for the talcing of action to remove miners
from risk.' Id at 2164.
The Commission, in Rochester & Pittsburgh Coal Company, recognized that inspectors
must be given wide latitude in making on-the-spot determinations of whether an imminent
danger exists, noting that:
'Clearly, the inspector is in a precarious position. He is entrusted with the safety
of miners' lives, and he must ensure that the statute is enforced for the protection
of these lives. His total concern is the safety of life and limb .... We must
support the findings and the decisions of the inspector unless there is evidence
that he has abused his discretion or authority.' 11 FMSHRC at 2164, quoting Old
Ben Coal Corp. supra,523 F.2d at 31 (7th Cir. 1975).
Thus, the controlling question is whether the inspector abused his discretion at the time
he determined that an imminent danger existed. Id
In Utah Power & Light Co., 13 FMSHRC 1617 (October 1991 ), the commission clarified
its decision in Rochester & Pittsburgh, by stating the imminent danger focus on the potential of a
risk to cause harm "at any time" (11 FMSHRC at 2164), was intended to denote a potential to
cause harm "at any moment," that is, "within a short period of time." 13 FMSHRC at 1622. The
Commission did not depart from its previous conclusion that wide discretion must be given to
inspectors to issue§ 107(a) orders. Thus it stated, in Utah Power & Light:·
We reaffirm our holding in Rochester & Pittsburgh that an inspector must have
considerable discretion in determining whether an imminent danger exists. This
166

is because an inspector must act immediately to eliminate conditions that create
an imminent danger. We also reiterate here that the hazardous condition or
practice creating an imminent danger need not be restricted to a threat that is in
the nature of an emergency, and that section 107(a) withdrawal orders are "not
limited to just disastrous type accidents." Coal Act Legis. Hist. at 1599.
13 FMSHRC at 1627-1628.
Thus, inspector Lara's imminent danger order is sustainable if he acted reasonably and
did not abuse his discretion. Given Lara's alternatives of permitting the employee to remain on
the elevated structure without being tied to a safety line, or, ordering his immediate removal, it
cannot be said that Lara abused his discretion. In such instances inspectors must be encouraged
to err on the side of safety. Accordingly, Imminent Danger Order No. 7858114 shall be
affirmed.
Applying the penalty criteria in section 11 O(i) of the Act, the evidence supports the
Secretary's determinations of moderate negligence and serious gravity. The violation was timely
abated and it has not been asserted that the $500.00 civil penalty proposed by the Secretary is
disproportionate to the size of the respondent's business, or that payment will effect the
respondent's ability to remain in business. Accordingly, the $500.00 civil penalty initially
proposed by the Secretary for Citation/ Imminent Danger Order 785 8114 shall be assessed.
Although I have affirmed Citation/ Imminent Danger Order 7858114, I cannot ignore the
argument advanced on behalf of the Secretary that Inspector Lara's recollection, as it differs from
evidence provided by the respondent, of "fewer beams and more spaces between the beams
where the employee could have fallen [and] ... Inspector Lara's observations and judgment
about the immanency of this danger[,] are entitJed to deference." Sec '.Y's Prop. Findings at pp.1112 (emphasis added).
While "the Secretary's interpretations of the law and regulations shalI be given weight by
both the Commission and the courts," S. Rep. No. 181, 95th Cong., 1st Sess. 49 (1977), reprinted
in Senate Subcommittee on Labor, Committee on Human Resources, 95 1h Cong., 2"d Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977, at 637 (1978), and
deference accorded by the Commission to the Secretary's interpretation of her own reguJations is
appropriate in certain instances, See, e.g., Pfizer v. Heckler, 735 F.2d 1502, 1509 (D.C. Cir.
1984), the Secretary's claim that she is "entitled" to deference with regard to disputed factual
issues is misguided and disturbing. The assertion that deference should be afforded to MSHA ' s
version of disputed events is tantamount to a presumption of guilt. Rather, the burden of proving
violative conduct must remain where it belongs - - with the government.

167

C. Docket No. CENT 98-76-M
Inspector Lara spoke to the subject employee after he descended from the elevated
I-beam structure. Based on information provided by the employee, Lara determined the
employee had climbed, or pulled himself, through an opening in an angle I-beam from the
scaffold located four feet below. The angle I-beam is located in the center of the structure and
did not expose the employee to the perimeter I-beams th~t are 15 feet above ground level. (See
Tr. 147; Ex. R-1). Inspector Lara concluded pulling oneself up four feet onto·this I-beam from
the scaffold was an unsafe means of access. Consequently, Lara issued Citation No. 7858113
citing an alleged violation of the mandatory safety standard in section 56 .11001, 30 C.F .R.
§ 56.11001. (See Gov. Ex. 6). This mandatory standard requires that a "(s]afe means of access
shall be provided and maintained to all working places."
As a general proposition, mandatory safety standards cannot contemplate every condition
encountered during the mining process. Thus, mandatory safety standards must be broadly
adaptable to a myriad of circumstances. Kerr McGee Corp., 3 FMSHRC 2496- 2497 (November
1981). Ordinarily, the Secretary's interpretation of her own regulations should be given
deference ... unless it is plainly wrong" so long as it is "logically consistent with the language of
the regulation and ... serv~s a permissible regulatory function." Buffalo Crushed Slone,
19 FMSHRC 231, 234 (February 1997) (citations omitted). It follows that the Commission
normally should not substitute its own reasonable interpretation of a mandatory standard if the
Secretary's interpretation of that standard is also reasonable. Thunder Basin Coal Company,
18 FMSHRC 582, 592 (April 1996) (citations omitted).
However, the policy of deferring to the Secretary's reasonable interpretation of a broadly
worded mandatory standard is outweighed by the due process requirement that application of the
standard must afford an operator adequate notice. Alabama By-Products Corp., 4 FMSHRC
2128, 2129 (December 1982). Thus, standards, as applied, cannot be "so incomplete, vague,
indefinite or uncertain that [persons] of ~ommon intelligence must necessarily guess at its
meaning and differ as to its application." Id
Thus, while it is difficult to quarrel with the goal of "safe access," the Secretary's
application of such a broadly worded mandatory standard cannot be so obscure as to deprive an
operator of adequate notice of the condition or practice sought to be prohibited. Ideal Cement
Co., 12 FMSHRC 2409, 2416 (November 1990). Here, MSHA seeks to broadly apply its safe
· access standard to a construction site that requires accessing storage tanks by way of scaffolding
and I-beams. In determining the propriety ofMSHA's application of the "safe access" standard
in this case, the test is whether a reasonably prudent person familiar with the task of constructing
and maintaining steel tanks and surrounding structure, and the protective purposes of the
standard, would have recognized that climbing through steel framework from a scaffold
positioned four feet below was prohibited.

168

The services performed by the respondent are in the nature of demolition or construction
work. Such projects do not always lend themselves to conventional means of passage such as
stairs, ladders or platforms. I am unconvinced that a person familiar with the contracting
industry, as it relates to maintenance and construction of steel tanks and supporting structures,
would recognize that entering the center of a steefsupport struct ure from a scaffold
approximately four feet below, without any danger of falling from the outside perimeter I-beams
to the ground, constitutes a violation of the safe access provisions of section 56.1 1001. Such
access would facilitate the transfer of tools and equipment, and may be a preferred method of
entry to climbing a ladder, particularly from the ground below.
My conclusion that this method of access, under these circumstances, is not unsafe is
entirely consistent with MSHA's abatement action in this case. Significantly, the respondent
was not required to provide a different means of access than the one cited to abate Citation
No. 7858113. On the contrary, personnel were permitted to continue to access the structure from
the scaffold as long as a cable was installed across the I-beams to allow employees to attach a
safety belt and line to prevent them from falling once they accessed the structure. This same
falling hazard was not a consideration in the process of accessing the structure because the
scaffold was located directly below. Accordingly, the Secretary has failed to demonstrate the
fact of occurrence of the violation.
Additionally, even if the Secretary satisfied her burden of proof with respect to the
violation, Citation No. 7858113 must be vacated as duplicative. Citations are duplicative if the
standards involved do not impose separate and distinct duties on an operator. Western FuelsUtah, Inc., 19 FMSHRC 994, 1003-04 (June 1997) citing Cyprus Tonopah Mining C01p.,
15 FMSHRC 367, 378 (March 1993); Southern Ohio Coal Co., 4 FMSHRC 1459, 1462-63
(August 1982); and El Paso Rock Quarries, Inc., 3 FMSHRC 35, 40 (January 1981). In this case
the duty imposed on the respondent in Citation No. 7858113 (installation and use of a safety
cable) was identical to the duty imposed in Citation/Imminent Danger Order No. 78581 14
affirmed herein. Consequently, the duplicative nature of Citation No. 7858113 is an additional
basis for setting it aside.

ORDER
In view of the above, IT IS ORDERED that Citation No. 4446894 IS VACATED and
Docket No. CENT 98-113-M IS DISMISSED.

IT IS FURTHER ORDERED that Citation No. 7858113 IS VACATED and
Docket No. CENT 98-76-M IS DISMISSED.

169

IT IS FURTHER ORDERED that the respondent SHALL PAY, within 30 days
of the date of this decision, a civil penalty of $500. 00 in satisfaction of Citation/Imminent
Danger Order No. 7858114. Upon timely receipt of payment, Docket No. CENT 98-166-M

IS DISMISSED.

~-'2
CJerold

F~ldman

Administrative Law Judge
Distribution:
Mary K. Schopmeyer, Esq., Erica Rinas, Esq., Office of the Solicitor, U.S. Department of Labor,
525 South Griffin St., Suite 501, Dallas, TX 75202 (Certified Mail)
Gary Klatt, Assistant Safety Director, CCC Group, Inc., P.O. Box 200350, 5797 Dietrich Rd.,
San Antonio, TX 78220 (Certified Mail)
/rnh

170

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 10, 1999
DISCRIMINATION PROCEEDING

ROBERT D. ADKINS,
Complainant

v.

Docket No. KENT 98-133-D
MSHA Case No. PIKE CD 98-02

RONNIE LONG TRUCKING,
Respondent

Millard Processing
Mine ID 15-17776 HDV

DECISION
Appearances: James L. Hamilton, Esq., Pikeville, Kentucky, for Complainant;
Timothy D. Belcher, Esq., Elkhorn City, Kentucky, for Respondent.
Judge Hodgdon

Before:

This case is before me on a Complaint of Discrimination brought by Robert D. Adkins
against Ronnie Long Trucking, Inc., under section 105(c) of the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 815(c). A hearing was held in Pikeville, Kentucky. For the reasons set
forth below, I find that Ronnie Long Trucking violated section 105(c) when it discharged
Mr. Adkins on October 15, 1997.
Adkins filed a discrimination complaint with the Secretary of Labor's Mine Safety and
Health Administration (MSHA), pursuant to section 105(c)(2) of the Act, 30 U.S.C. § 815(c)(2),
on October 16, 1997. 1 On February 26, 1998, MSHA informed him that, on the basis of its
investigation, it had determined that "a violation of Section 105(c) of the Act has not occurred."
Adkins then instituted this proceeding before the Commission on March 11, 1998, under section
105(c)(3), 30 U.S.C. § 81 5(c)(3).2

1 Section 105(c )(2) provides, in pertinent part, that:

"Any miner . . . who believes that he
has been discharged, interfered with,.or otherwise discriminated against by any person in
violation of this subsection may, within 60 days after such violation occurs, file a complaint with
the Secretary alleging such discrimination."
2

Section 105(c)(3) provides, in pertinent part, that: "If the Secretary, upon investigation,
determines that the provisions of this subsection have not been violated, the complainant shall
have the right, within 30 days of notice of the Secretary's determination, to file an action in his
own behalf before the Commission ...."
171

Background
Adkins began working for Ronnie Long Trucking as a part-time truck driver in February
1997. His duties included driving to the Ratliff No. 111 mine, owned by Shipyard River Coal
Terminal d/b/a Pike County ·c oal Corporation, getting out of his truck and loading it with coal,
using a front-end loader furnished by the mine, driving the load to the Clark Elkhorn Coal
Company's Bush Siding or to the Tennessee Construction Company Preparation Plant, dumping
the coal, and returning for another load. Sometime after he started, Adkins became a full time
employee of the trucking company.
On October 13, 1997, Adkins told Ronnie Long, President of Ronnie Long Trucking, as
he was turning his truck in after work, that the front-end loader used on that day to load coal was
unsafe because the brakes did not work and the transmission was slipping. On October 14, 1997,
Adkins made an anonymous telephone call to the home of MSHA Coal Mine Inspector Thomas
M. Charles to complain about the loader. On October 15, 1997, Charles went to the mine site to
conduct a health and safety inspection. Adkins met Charles at the mine and identified himself as
the person making the complaint. However, because it had been taken out of service, no
inspection of the front-end loader was conducted.
October 15, 1997, was Adkins' last day on the job. He contends that at the end of the day
Long fired him for complaining about the loader. Long claims that Adkins quit; that he was not
fired.
On October 22, 1997, Adkins filed a formal complaint concerning the loader and Charles
went out to inspect it. He was told by a mine employee, John Fred Dotson, that the brakes on
one wheel of the loader had been "plugged off' a couple of months earlier, rendering the brakes
on that wheel inoperative, and that there was a history of transmission problems.3 Sometime
between October 14 and the time of this inspection the loader had been repaired. Nevertheless,
based on what he had been told, Charles issued a citation to the mine operator for not correcting
safety defects on the loader before it was used.

Findings of Fact and Conclusions of Law
In order to establish a prima facie case of discrimination under Section 105(c) of the Act,
a complaining miner bears the burden of establishing (1) that he engaged in protected activity and
(2) that the adverse action complained of was motivated in any part by that activity. Secretary on
behalfofPasula v. Consolidation Coal Co., 2 FMSHRC 2786 (October 1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary
on behalfof Robinette v. United Castle Coal Co., 3 FMSHRC 803 (April 1981 ); Secretary on
behalfofJenkins v. Hecla-Day Mines Corp., 6 FMSHRC 1842 (August 1984); Secretary on

3

Dotson's normal job was as the outside person for the mine, which included performing
maintenance work on the loader. On October 22, he told Charles that he was the acting mine
manager.

172

behalfofChacon v. Phelps Dodge Corp., 3 FMSHRC 2508 (1981 ), rev'd on other grounds sub
nom. Donovan v. Phelps Dodge Corp., 709 F.2d 86 (D.C. Cir. 1983). The operator may rebut the
primafacie qase by showing either that no protected activity occurred or that the adverse action
was in no part motivated by the protected activity. Pasula, 2 FMSHRC at 2799-800:
As discussed below, the evidence demonstrates that Adkins engaged in protected activity
in complaining about the safety of the front-end loader on at least four occasions and that he
reasonably and in good faith refused operate the loader until it was fixed. The evidence further
shows that Ronnie Long was aware of Adkins' complaint, but took no action to allay his worries.
Finally, the evidence establishes that Adkins did not quit as contended by the company, but was
discharged because of his complaints.
Adkins testified that he told Long on the night of October 13 that he would not operate
the end loader in the condition that it was in. He said that Long told him that "he couldn't be
there all the 'time on the job site and that if I didn't want to run the loader he would find someone
else to run it and drive the truck and haul the coal." (Tr. 65.) He further related that Long said
"that I would just make it rough on him if I said or done anything, you know, about the loader
because he would be the one that would have to fix it when it was fixed." (Tr. 90.)
On October 14, Adkins had a 9:00 a.m. doctor's appointment in Prestonsburg. Since this
was an hour away from the job site and hauling could not begin until 7:00 a.m., Adkins did not
go to work that morning. He did go to work that "evening" and hauled stockpile coal. (Tr. 81.)
Adkins went to work as usual on October 15 and hauled coal all day. He testified that
"Ronnie come down and run the loader some that day and that evening. And they told me
Charles was there inspecting. Ronnie come and run the end loader. And on the last lo!'ld he told
me that he was replacing me." (Tr. 67-68, see also Tr. 102.)
Ronnie Long's version of the events was somewhat different. He testified:
Anyway, he said it's got brake problems. And I said, well, you
know, what do you want me to do, like that. Then he said, if that's
the only loader you got for me to load with, you may as well find
you somebody else is what he said.
Q.

And what did you say in response to that?

A.
I told him I didn't want him to quit, and he didn't act like
he was going to, you know. It was just his usual thing, you know.
And he said he had a doctor's appointment, you know, he
acknowledged that, you know, and he was supposed to be out the
next morning. But he said he was going to come out and haul a
few loads. He told me he was going to be off for the doctor's

173

appointment, but he was supposed to show up for work the next
morning.

Q.

That was your understanding?

A.

Yes.

Q.
Now, let's go --- so he didn't show up on --- did you talk to
Mr. Adkins on the 14th?
A.
The 14th, yes. I called him because he didn't show up for
work. And he said that he didn't --- he wasn't going to run that
loader. He said if that's the only loader you've got for me to run,
his exact words, you may as well find somebody else to drive the
truck. And I said, well, I don't want to, I don't want to us to part
like this, you know. I said, you want to haul part time, you know
--- I was trying to part on friendly terms, you know. He was mad at
me over the loader that I didn't even own or have nothing to do
with, you know. And he said, you know, I'm just not going to run
that loader ....

(Tr. 153-54.)
The Commission has long held that a miner's refusal to perform work is protected
activity under the Act if it is based on a reasonable, good faith belief that the work involves a
hazard. Secretary on behalfofHannah, Payne & Mezo v. Consolidation Coal Co., 18 FMSHRC
2085, 2090 (December 1996); Secretary on behalfof Dunmire & Estle v. Northern Coal Co.,
4 FMSHRC 126, 133-38 (February 1982); Robinette, 3 FMSHRC at 807-12; Pasula,
2 FMSHRC at 2789-96. See also Secretary on behalfofCameron v. Consolidation Coal Co.,
7 FMSHRC 319, 321-24 (March 1985), aff'dsub nom. Consolidation Coal Co. v. FMSHRC, 795
F.2d 364, 366-68 (4th Cir. 1986); Secretary ofLabor v. Metric Constructors, Inc., 6 FMSHRC
226, 229-30 (February 1984), affd sub nom. Brock v. Metric Constructors, Inc., 766 F.2d 469
(11th Cir. 1985).
Here, Adkins believed that it was unsafe to operate the front-end loader because it lacked
brakes and the transmission slipped. The Respondent presented the testimony of Long and
Howard Ramey that in their opinion the loader was safe to operate. In Ramey's opinion, "[i]t
didn't have very good brakes, but it had brakes." (Tr. 109.) Long said: "I'm saying that that
loader would stop no problem in the place where it was at ... ,"that is, on level ground with a
rock cliff on one side and a truck on the other. (Tr. 202-03.) These are hardly ringiJ?-g
endorsements. Furthermore, Adkins was not required to prove that a hazard actually existed,
only that his belief was in good faith and reasonable. Gilbert v. FMSHRC, 866 F.2d 1433, 1439
(D.C. Cir. 1989); Robinette, 3 FMSHRC at 812. In as much as his belief was confirmed by
174

Inspector Charles' inspection of the loader, there can be little doubt Adkins refusal to operate the
loader until it was fixed was a good faith, reasonable position. Consequently, I find that Adkins
engaged in protected activity when he refused to operate the loader.
Once a miner ·has expressed a good faith, reasonable concern about safety, the operator
has a duty to address the perceived danger in a manner that should reasonably resolve the miner's
fears. Gilbert, 866 F.2d at 1441; Metric Constructors, 6 FMSHRC at 230; Secretary ofLabor on
behalfof Pratt v. River Hurricane Coal Co., 5 FMSHRC 1529, 1534 (September 1983). In this
case, Long's response was to tell Adkins not to bother him about the loader and then to terminate
him. 4
Long argues that Adkins was not terminated, but quit. This contention is not supported
by the evidence. While it is true that Adkins repeatedly stated bis refusal to operate the unsafe
loader in terms of quitting, it is clear from the evidence that but for the unsafe loader he would
not have been threatening to quit and, in fact, wanted to continue working. Therefore, the
testimony of the Respondent's witnesses, Long: Stevens, Easterling and Howard Ramey, that
they heard Adkins say that he was going to quit because of the loader, rather than supporting the
company's case, corroborates Adkins.
Furthermore, I do not credit Ronnie Long's claim that he believed Adkins was quitting.
Based on his manner and demeanor while testifying, inconsistencies in his testimony, the lack of
corroboration for the most significant portions of his testimony, his obvious animosity toward
Adkins, and his pronounced interest in the outcome of this proceeding, I do not find Ronnie
Long's testimony believable.
The main difference between Ronnie Long's testimony and Adkins' testimony is the
telephone call Long claims that he made to Adkins on October 14. He claims it was that call that
convinced him that Adkins was quitting. This claim strains credulity. In the first place, Long is
the only one who mentioned this telephone call, if there was such a call; Adkins was never asked
about it on cross-examination. 5 Further, Long purportedly made the call because Adkins had not
come to work. Long admitted that he knew Adkins had a doctors appointment, although he was
not sure of its time, but claimed that he thought Adkins was coming to "haul a few loads" before
the appointment. Adkins denied that he planned to come in before going to the doctor. The time
of the appointment and the logistics involved support his version. In the second place, even

4

Respondent's argument, in its brief, that since Long did not know that one of the brake
lines on the loader had been plugged, he did not have notice of a safety defect on the loader is
without merit. He did have notice that the brakes did not work. That was sufficient to put him
on notice of Adkins's complaint. The evidence is uncontroverted that Long made no effort either
to determine if a problem existed or to attempt to alleviate Adkins' concerns.
5

At the time Adkins testified, Ronnie Long, and presumably his counsel, were apparently
the only ones who had knowledge of this call.
175

according to Long, the threat to quit was qualified by "if that's the only loader you've got for me
to run," meaning ifl have to operate that unsafe loader, I quit. (Tr. 154.)
Throughout his testimony Long made gratuitous remarks conceming Adkins which were
apparently intended to discredit Adkins' character. Some examples of such remarks are: "But it
was a normal thing for him to do complaining every day, you know. I mean, it was just a toss-up
what the complaint was going to be, you know." (Tr. 152.) "You know, I just took it to
understand that he was going to go back to part time because he's never been known to stick with
anyfull-timejob." (Tr.154.) "Hesmotheredtodeathforadollar." (Tr.157.) "With
Mr. Adkins, he always acted like he didn't need money." (Tr. 170.) "I wasn't really worried
about the brakes because Robert is a constant complainer, constantly, all the time complaining. I
thought that was another one of his complaints." (Tr. 176-77.) "He's a good worker for two or
three days a week and that's it." (Tr. 192.) "I mean, anything that he thought was going to
knock him out of a dollar, that's what he complained about mostly." (Tr. 203.) "He was finding
another excuse not to work." (Tr. 210.)
Rather than discrediting Adkins, the remarks demonstrate Long's bias against him.
Moreover, the statements are contradictory. For instance, throughout the case, the Respondent
attempted to imply that the real reason that Adkins was complaining about the loader was that it
had a smaller bucket than another loader that was used to load the trucks. As a result, it took
longer to load his truck, cutting down on the number of hauls that could be made and, therefore,
the amount of money that could be made. Thus, the comments about money. However, it seems
peculiar that someone who "smothers for a dollar" would want to work part time or always be
finding excuses not to work.

I find that Adkins did not quit, but was fired by Long. The important question for this
case, however, is whether he was fired because of his safety complaints about the loader. I find
that the only logical conclusion that can be drawn from the evidence is that Adkins was fired as a
result of his complaints and refusal to work on the loader.
Adkins engaged in protected activity at least four times in this case: (1) when he told
Ronnie Long, on October 13, that he would no longer work if the unsafe loader was not repaired;
(2) when he went to the mine and complained about the loader to a representative of the operator
on October 14; (3) when he anonymously called Inspector Charles on October 14; and (4) when
he identified himself to Charles on October 15, at the mine, and reiterated his complaint. Ronnie
Long admitted that Adkins complained to him on October 13. While he was never asked
whether he was aware of Inspector Charles' visit on October 15, it can be inferred from the
evidence that he was since he came out to the mine to run the loader, either during or shortly after
Charles' visit.
At the end of the day on October 15, Long told Adkins he was Jetting him go, and already
had a replacement. Even if Long'.s version of the events is believed, Adkins only quit because
Long did nothing to address his complaints about the unsafe loader. This would be a

176

constructive discharge and still subject the Respondent to liability. Secretary on behalfofNantz
v. Nally & Hamilton Enterprises, Inc., 16 FMSHRC 2208, 2210 (November 1994). Furthermore,
because of the closeness in time between the inspection and the termination, the evidence
strongly suggests that Long replaced Adkins because he kept complaining about the loader and
went so far as to bring MSHA into the situation.
As the Commission has noted, "[d]irect evidence of motivation is rarely encountered;
more typically the only available evidence is indirect." Chacon, 3 FMSHRC at 2510. In the
same case, the Commission held that coincidence in time between the protected activity and the
adverse action was one element of circumstantial evidence to be considered in determining
whether adverse action was motivated by protected activity. Id In this case, the circumstantial
evidence only supports one inference, that Long fired Adkins because of his protected activity.
Accordingly, I so conclude.
Robert Adkins has demonstrated that he made safety complaints about the front-end
loader used to load coal into his haul truck and that these complaints, along with his refusal to
work until the loader was repaired, were communicated to his employer, Ronnie Long Trucking.
He has further shown that the Respondent did nothing to abate his concerns or to repair the
loader, but instead fired him. Finally, the evidence supports his contention that he was fired as a
result of these complaints. Therefore, I conclude that he has made our a prima facie case of
discrimination.
The Respondent has attempted to rebut this case by claiming that it did not have
knowledge of the specific defect on the loader and that Adkins was not fired, but quit. While
Ronnie Long probably did not know that one of brakes on the loader had been "plugged off' at
the time of Adkins' complaints, he did know that the brakes were not working, which is all that
is required. Further, his claim that Adkins quit is not credible, but rather a pretext for firing
Adkins. Consequently, I conclude that the Respondent has failed to rebut the Complainant's
case.
In conclusion, I determine that Adkins was discharged on October 15, 1997, in violation
of section 105(c) of the Act and is, therefore, entitled to the remedies prescribed by that section.

Order
Accordingly, it is ORDERED that:
1. The Respondent REINSTATE Mr. Adkins to his former position with full pay
and benefits;
2. The Respondent PAY Mr. Adkins full back pay, with interest, and benefits for
the period from October 16, 1997, until the date of his reinstatement;

177

3. The Respondent REIMBURSE Mr. Adkins for any other reasonable and
related economic losses or litigation expenses, including reasonable attorney's
fees, incurred as a result of his discharge;
4. The Respondent EXPUNGE from Mr. Adkins' personnel file and from
company records the discharge and all references to the circumstances involved in
it
The parties are ORDERED TO CONFER within 21 days of the date of this decision for
the purpose of arriving at an agreement on the specific actions and monetary amounts that the
Respondent will undertake to carry out the remedies set out above. This may include a lump sum
payment as economic reinstatement instead of actual reinstatement. If an agreement is reached, it
shall be submitted within 30 days of the date of this decision.

If an agreement cannot be reached, the parties are FURTHER ORDERED to submit
their respective positions, concerning those issues on which they cannot agree, with supporting
arguments, case citations and references to the record, within 30 days of the date of this decision.
For those areas involving monetary damages on whkh the parties disagree, they shall submit
specific proposed dollar amounts for each category of relief.6 If a further hearing is required on
the remedial aspects of this case, the parties should so state.

In accordance with Commission Rule 44(b), 29 C.F.R. § 2700.44(b), I am directing that a
copy of this decision be sent to the Regional Solicitor having responsibility for the
Commonwealth of Kentucky so that the Secretary may take the actions required by that rule.
The judge retains jurisdiction in this matter until the specific remedies Mr. Adkins is
entitled to are resolved and finalized. Accordingly, this decision wilJ not become final until an
order granting specific relief and awarding monetary damages has been entered.

'!if:!~

Administrative Law Judge

6

The proper method of calculating interest on back pay is: Amount of interest = The
quarter's net back pay x number ofaccrued days of interest (from the last day of that quarter to
the date of payment) x the short-term federal underpayment rate. Secretary on behalfof Bailey
v. Arkansas-Carbona Co., 5 FMSHRC 2042, 2052 (December 1983), as modified by Clinchfield
Coal Co., 10 FMSHRC 1493, 1505-06 (November 1988). The applicable interest rates and daily
interest factors may be obtained from the Commission's Executive Director, 1730 K St., N.W.,
Washington, D.C. 20006.
178

Distribution:
James L. Hamilton, Esq., 234 Second Street, P.O. Box 1286, Pikeville, KY 41502
(Certified Mail)
Timothy D. Belcher, Esq., Timothy D. Belcher, P.S.C., P.O. Box 1195, Elkhorn City, KY 41522
(Certified Mail)

/fb

•

179

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 10, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEV A 98-78
A. C. No. 46-01433-04254

V.

•

Loveridge No. 22
CONSOLIDATION COAL COMPANY,
Respondent
DECISION

Appearances: Melonie J. McCall, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, on behalf of the Petitioner;
Elizabeth S. Chamberlin, Esq., Consolidation Coal Company, Pittsburgh,
Pennsylvania, on behalf of the Respondent.
Before:

Judge Melick

This case is before me upon the petition for civil penalty filed by the Secretary of Labor
against the Consolidation Coal Company (Consol) pursuant to Section 105(d) of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801 fil seg., the "Act," alleging three violations
of mandatory standards and seeking a civil penalty of $1,800.00 for those violations. The
general issue before me is whether Consol committed the violations as alleged and, if so, what is
the appropriate civil penalty to be assessed considering the criteria under Section 11 O(i) of the
Act. At hearing the Secretary vacated Citation No. 4180924 and proposed, in settlement of
Citation No. 4703148, a reduction in penalty to $900.00. The proposed settlement was accepted
at hearing and an order imposing the proposed penalty will be incorporated herein.
The remaining citation, No. 4882584, alleges a violation of the standard at 30 C.F.R. §
75.380(f)(3)(iii)(B) and charges as follows:
The 4 left (062) long wall section primary escapeway is not properly
maintained free of electrical equipment. The entrance from the section into the
escapeway is thru a cross cut at #49 Block. An energized set of battery chargers
are located in the escapeway at cross cut #41. A distance of 800 ft. outby the
current entrance to the escapeway. This distance exceeds any reasonable
180

definition of on or near the working section.
The cited standard, 30 C.F.R. § 75.380(f)(3)(iii)(B), provides as follows:
The following equipment is not permitted in the primary escapeway:
... (iii) underground transformer stations, battery charging stations, substations,
and rectifiers except (B) battery charging stations and rectifiers and power centers with transformers
that are either dry-type or contain nonflammable liquid, provided they are located on or
near a working section or moved as the section advances or retreats.
The material facts in this case are largely undisputed. On February 9, 1998, Inspector
Kenneth Tenney of the Department of Labor's Mine Safety and Health Administration (MSHA),
visit~d the Loveridge No. 22 Mine on a routine inspection. Inspector Tenney has twenty-two
years experience in the coal mining industry. During the instant inspection, Tenney visited the 4
Left longwall section where he found a battery charging station in the entry used as the primary
escapeway located approximately 800 feet outby the entrance to the escapeway. Tenney noted
that the entrance to the primary escapeway is essentially parallel to the section loading point
which is located in the belt entry. Because the charging station was some 800 feet outby the
section loading point, Tenney determined that the charging station was not on or near the
working section within the meaning of the cited standard and accordingly issued the subject
citation.
During a previous inspection Tenney had observed a battery charging station 1,200 feet
outby the entrance to the escapeway. Tenney had then informed mine officials that this location
was not consistent with the requirements of the cited standard, i.e., that charging stations located
in primary escapeways be kept on or near the section. Tenney explained that the intent of the
regulation was to keep the charging station as near as possible to the working section. Tenney
nevertheless sought confirmation from his supervisor regarding the acceptable location for
charging stations given the conditions and practices at the Loveridge No. 22 Mine. Inspector
Tenney and his supervisor, Jan1es Satterfield, then met with Mine Foreman Kurt Helms and
Safety Supervisor Richard Marlowe. Tenney and Satterfield explained to mine officials that they
believed that the second open crosscut outby the crosscut used as an entrance to the escapeway
would be an acceptable location for the charging station and that they would confirm this with
upper MSHA management within a few days. On January 28, 1998, Tenney and Satterfield
confirmed that, given the mining methods being used at the mine and the absence of any unusual
circumstances such as adverse roof conditions in the second open crosscut, MSHA' s position
was that the charging station must be maintained within two crosscuts outby the entrance to the
escapeway. Tenney further informed Consol officials that in the event circumstances prevented
the installation of the charging station at the second open crosscut, the charging station should be
located at the next available crosscut. In this case it is not alleged that there were any conditions
that prevented the battery charging station from being located in the second open crosscut.

181

On February 9, 1998, there were two battery chargers on the 4 left longwall section which
were being used to charge scoop batteries. These chargers obtained power from the section
power train located in the track entry which was connected to the battery chargers by cable. On
February 9, 1998, the primary escapeway in which the battery charger was located was the
Number 3 entry. The conveyor belt was in the Number 1 entry and the secondary escapeway
was the track or Number 2 entry.
The battery chargers are usually placed in a crosscut so that they do not obstruct the width
of the entry. The battery charging station generally includes the area from the edge of the
crosscut back to the stopping that separates the entries. This could be 16 feet wide (the width of
the crosscut) by as little as 15 to 20 feet (if the chargers are close to the edge of the crosscut) or
as much as 75 by 80 feet (if the chargers are deep within the crosscut up against the stopping).
Even though the battery chargers on the 4 Left section were located in a crosscut, they were
considered to be in the Number 3 entry or the primary escapeway because the ventilating air was
part of the air current of the Number 3 entry.
The Secretary is primarily concerned (with chargers located in the primary escapeway)
about fire and the resulting contamination of the primary escapeway from smoke and other toxic
chemicals. The primary escapeway is an entry that is ventilated with fresh air and designed to
provide a fresh air escapeway to the surface in the event of an emergency. In order to minimize
the likelihood of smoke and fire contaminating its fresh air it is generally free of electrical
equipment. It is also separated from the other entries on the section by a line of permanent
stoppings to prevent the air in the primary escapeway from being commingled with the air in the
other entries on the section, where most of the mine fires occur. Inspector Tenney testified that it
is not uncommon for rectifiers to cause mine fires and that the charging-of batteries has been
known to cause mine fires. Tenney further testified that the charging of batteries is also
inherently dangerous from the 'threat of an explosion since hydrogen is emitted when batteries are
being charged. Tenney noted that a fire could develop in the entry before the fire suppression
system and carbon monoxide sensors in the primary escapeway were activated. The carbon
monoxide monitoring system located in the primary escapeway sounds an alarm in the
dispatchers' office on the surface. Tenney also noted that the carbon monoxide sensor is not
hydrogen sensitive and may not be located directly above the charging station. Thus, a fire
would have to become large enough to activate the alarm system. Moreover, once the alarm is
activated, the section is not immediately evacuated but rather the cause of the alarm is first
investigated.
Inspector Tenney testified that a small amount of smoke can obstruct a miner's vision and
cause the miner to trip over small rocks or other simple obstructions that he or she would
otherwise step over. Moreover, if the smoke is thick, miners will be completely blinded and will
have to feel their way out of the mine. Tenney testified that there is also a danger of smoke
inhalation and fatalities associated with smoke filled entries.

Tenney noted that locating battery charging stations in the primary escapeway more than
two crosscuts.outby the loading point extends the distance persons trying to escape would have
182

to travel in smoke in the event of a fire at the charging station. Thus, the further outby the
section that the charger is located in the primary escapeway, the further miners would need to
travel in smoke in that entry. In addition, it would be more likely that smoke from a fire in the
number three entry would penetrate the air current in the secondary escapeway through leaks in
the stoppings. As a result of such leakage, the miners on the section could be left with no fresh
air escapeway. Inspector Tenney noted two accidents at two mines in which fire polluted the
escapeways and observed that the maintenance of separate escapeways would have prevented
injuries to miners.

In this case it is undisputed that the cited battery chargers were of the type described in 30
C.F.R. § 75.380(f)(3)(iii)(B), were located in the primary escapeway and were, therefore,
required to be maintained on or near a working section and to be moved as the section advanced
or retreated. It is further undisputed that the cited battery chargers were moved as the section
retreated and that the 4 left battery charging station was located 800 feet outby the section
loading point when the subject citation was issued. The specific issue to be decided in this case
is whether the chargers located 800 feet outby the section loading point were too far away to be
considered "near" the section within the meaning of 30 C.F.R. § 75.380(f)(3)(iii)(B).
The Secretary maintains that the term "near" must be interpreted to require that the
battery charging station be located as close to the working section as practicable. In determining
what is as close as practicable, the Secretary does not apply a rigid standard but appropriately
considers the size of the blocks or crosscuts on the section, the roof conditions of the entry,
whether the charger is permissible and other mining practices such as the maintenance of cribs in
the primary escapeway outby the working face.
While recognizing that the use of the term "near" in the cited standard creates an
ambiguity Consol argues that the Secretary's proffered interpretation should not be given
deference because it is not reasonable citing Morton International. Inc., 18 FMSHRC 533, 539
(April 1996). While I agree that this Commission is not necessarily required to give deference to
the Secretary's interpretations, see Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994), in this
case I agree with the Secretary that her interpretation is reasonable, logically consistent with the
language of the regulation and serves a permissible regulatory function. General Electric Co. v.
E.P.A., 53 F.3d 1324, 1327 (D.C. Cir. 1995).
As noted, the Secretary interprets "near" to mean as close as practicable and normally to
be within two crosscuts. The primary escapeway is designed to provide a fresh air passage to the
surface of the mine in the event of an emergency. It is therefore necessary for the primary
escapeway to be as free of fire and smoke sources as possible. Because some electrical
equipment must be allowed in the primary escapeways, mechanisms have been established so
that any fire or smoke in the escapeway may be detected, addressed and extinguished as soon as
possible. Thus, battery charging stations of the requisite type are permitted in the primary
escapeway under the cited standard but only if they are located "on or near the working section
and are moved as the section advances or retreats."
Inspector Tenney credibly testified about the dangers associated with locating the battery
183

charging stations too far outby the working section. Specifically, Tenney noted that there may be
fatalities associated with smoke inhalation when there is no escapeway with fresh air through
which miners may leave the mine. Tenney also noted that charging batteries creates a risk of fire
and that the closer the battery charging station there is a greater the chance is that the miners
working on the section can get outby a fire and its smoke more quickly and a lesser chance that
the smoke being generated by the fire would penetrate the other entries on the section. Within
this framework of credible evidence I indeed conclude that the Secretary's interpretation herein is
reasonable, logically consistent with the regulation and serves a permissible regulatory function.
Consol also argues that it did not receive fair notice of the Secretary's interpretation of
the standard as applied herein. In the absence of actual or specific notice to an operator, in order
to determine whether such regulations and the Secretary's interpretations of them afford adequate
notice, the Commission and the courts look at whether a reasonably prudent person familiar with
the mining industry and the protective purposes of the standard would have recognized the
specific prohibition or requirement of the standard. Alabama By-Products Coro., 4 FMSHRC
2128, 2129 (December 1982); BHP Minerals International, 18 FMSHRC 1342, 1345 (1996).
The factors that bear upon what a reasonably prudent person would do include accepted
industrial safety precautions, considerations unique to the mining industry, and the facts and
circumstances smTOunding the operator's mine. BHP Minerals at 1345.
~

Aside from the fact that Consol was give prior specific notice of the Secretary's
interpretation before the citation herein was issued, the cited regulation gives sufficient notice to
the reasonably prudent mine operator that it is required to maintain battery charging stations and
other similar electrical equipmen.t as close to the working section as is practicable. As applied
herein the Secretary's interpretation is supported by the credible testimony of Inspector Tenney,
who, it may be inferred, is a reasonably prudent person familiar with the mining industry and the
facts herein.
Consol's failure to maintain the battery charging station on the 4 Left longwall section
within two crosscuts of the section loading point was clearly the result of its significant
negligence. Mine Foreman, Kurt Helms was told of MSHA's interpretation regarding the proper
location of the chargers on January 28, 1998, more than a week before the subject citation was
issued. Loveridge Safety Supervisor Richard Marlowe also acknowledged that he understood
MSHA's prior interpretation of the regulation that the battery charging station must be located no
more than two crosscuts outby the entry to the escapeway. Consol has offered no mitigating
evidence, such as evidence of an intent solely to litigate a disagreement with the Secretary's
interpretation of the cited standard or a communications breakdown between management and
section personnel who would implement the regulatory requirements. Moreover, as the Secretary
correctly observes, mine operators are not free to take the law into their own hands by deciding
for themselves what the law means and how it can best be applied. See Consolidation Coal Co.,
14 FMSHRC 956 (June 1992).
While the Secretary has noted in her pleadings in this case that ~n injury or illness was
''unlikely" as a result of the instant violation and that the violation was not "significant and
substantial" she nevertheless, maintains in her post-hearing brief that the violation was "serious."
184

Based on Inspector Tenney's credible testimony I find that the violation was of moderate gravity.

It has been stipulated that Consol is a large operator, that Consol demonstrated good faith
in abating the violation, and that the maximum permissible penalty that could be assessed would
not affect its ability to remain in business. The Secretary maintains that Consol had a moderate
history of violations for the two year period preceding February 9, 1998, and this is not
challenged.

ORDER
Citation No. 4180924 is vacated and Citation Nos. 4882584 and 4703148 are affirmed.
Consolidation Coal Company is directed to pay civil penalties of $1,400.00, for the affirmed
violations within 40 days of the date of this decision.

Gary
Administrative Law Judge
Distribution:
Melonie J. McCall, Esq. , Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Suite 516, Arlington, VA 22203 (Certified Mail)
Elizabeth S. Chamberlin, Esq., Consolidation Coal Company, 1800 Washington Road,
Pittsburgh, PA 1524 I (Certified Mail)

\mca

185

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 11, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. CENT 98-128-M
A. C. No. 13-02166-05504

ANDERSON SAND & GRAVEL
Respondent

Anderson Sand & Gravel Mine

DECISION
Appearances:

Mark W. Nelson, Esq., Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado, on behalf of Petitioner;
B. Douglas Stephens, Esq., Wessels, Stojan and Stephens, P.C.,
Rock Island, Illinois, on behalf of Respondent.

Before:

Judge Melick

This case is before me upon the Petition for Civil Penalty filed by the Secretary of Labor
against the Anderson Sand & Gravel Company (Anderson), pursuant to Section I 05(d) of the
Federal Mine Safety and Health Act of 1977, 30 U.S .C. § 801, et seq., the "Act," alleging five
violations of mandatory standards and seeking civil penalties of $14,100.00 for those violations.
The general issue before me is whether Anderson committed the violations as alleged and, if so,
what is the appropriate civil penalty to be assessed considering the criteria under Section 11 O(i)
of the Act.
Citation No. 7812338 alleges a "significant and substantial" violation of the standard at
30 C.F .R. Section 56. l 4130(g) and charges as follows:
On 12-15-97, while conducting load and carry operations with a Case 821
front end loader, the operator was thrown or jumped from the cab, when the
engine died while backing down from the crusher feed surge pile. The loader
continued down to the pit floor where it rolled over, resulting in extensive damage
to the loader. The loader operator landed in a snow drift adjacent to the pit
roadway. The operator received 3 broken ribs, a punctured lung, and several head
wounds requiring stitches. The seatbelt provided was not being worn by the
operator.
186

The cited standard, 30 C.F.R. Section 56.14130(g), provides as relevant hereto that:
"[s]eat belts shall be worn by the equipment operator."
The evidence supporting this violation is undisputed. Anderson employee Alan Kent
admitted that he was operating the subject Case 821 front end loader on December 15, 1997,
without wearing a seat belt. Kent testified that he did not feel like wearing the belt because of
the discomfort with his heavy winter clothes. Kent also acknowledged that on prior occasions
when he was wearing heavy winter clothes he would not wear a seat belt. He nevertheless was
aware that he was supposed to wear a seat belt and had been told by his supervisor, Bruce
Anderson, more than once to wear it. He did not believe that on this occasion Anderson was
aware that he was not wearing his seat belt. It is undisputed in this case that Kent was thrown, or
jumped, from the cab of the loader when he lost control. He had been backing-up on a steep
grade from the crusher feed surge pile. He suffered three broken ribs, a punctured lung and
several head wounds requiring sutures. Kent was also rendered unconscious due to his head
injuries. The violation has clearly been proven as charged.
The Secretary also maintains that the instant violation was "significant and substantial."
A violation is properly designated as "significant and substantial" if, based on the particular facts
surrounding that violation, there exists a reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious nature. Cement Division. National Gwsum
CJ2.,, 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC 1,3-4 (January 1984),
the Commission explained:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum the Secretary must prove:
(1) the underlying violation of a mandatory safety standard, (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation,
(3) a reasonable likelihood that the hazard contributed to will result in an injury,
and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.

See also Austin Power Inc. v. Secretarv, 861 F .2d 99, 103-04
(5th Cir. 1988), affg 9 FMSHRC 2015, 2021(December1987) (approving the
Mathies criteria).
The third element of the Mathies formula requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will result in an event in which there is an
injury (U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984)). The likelihood of such
injury must be evaluated in terms of continued normal mining operations without any
assumptions as to abatement. U.S. Steel Mining Co,, inc., 6 FMSHRC 1573, 1574 (July 1984);
See also Halfwav. Inc., 8 FMSHRC 8, 12 (January 1986) and Southern Ohio Coal Co.,
13 FMSHRC 912, 916-17 (June 1991). On the facts of this case the violation was clearly
"significant and substantial."

187

I also find that the violation was the result of operator negligence. It may reasonably be
inferred from Kent's testimony that he had previously and repeatedly failed to use a seat belt.
His supervisor had, on several prior occasions, also told him to wear his seat belt but he
continued to disobey these instructions. It may be inferred from this evidence that there was
insufficient training and discipline of employees for failure to comply with the requirement for
wearing seat belts.
Citation No. 7812339 alleges a violation of the standard at 30 C.F.R. Section 50.12, and
Section 103(j) of the Act and charges as follows:
On 12-15-97 at approximately 11 :30 A.M. an accident occurred in which
the loader operator received serious injuries. While conducting load and carry
operations with a Case 821 front end loader, the operator was thrown or jumped
from the cab, when the engine died while backing down from the crusher feed
surge pile. The loader continued down to the pit floor where it rolled over,
resulting in extensive damage to the loader. The loader operator landed in a snow
drift adjacent to the pit roadway. The operator received 3 broken ribs, a punctured
lung and several head wounds requiring stitches. The company failed to preserve
the accident site, and the loader involved was removed from mine property, and
sent to the equipment dealer for repair prior to the arrival of M.S.H.A. personnel.
Section 1030) of the Act provides as follows:
In the event of any accident occurring in any coal or other mine, the
operator shall notify the Secretary thereof and shall take appropriate measures to
prevent the destruction of any evidence which would assist in investigating the
cause or causes thereof. In the event of any accident occurring in a coal or other
mine, where rescue and recovery work is necessary, the Secretary or an authorized
representative of the Secretary shall take whatever action he deems appropriate to
protect the life of any person, and he may, if he deems it appropriate, supervise
and direct the rescue and recovery activities in such mine.
The standard at 30 C.F .R. Section 50.12 provides that "unless granted permission by a
MSHA district manager or subdistrict manager, no operator may alter an accident site or an
accident related area until completion of all investigations pertaining to the accident except to the
extent necessary to rescue or recover an individual, prevent or eliminate an imminent danger, or
prevent destruction of mining equipment."
It is undisputed that the accident at issue occurred on December 15, 1997. According to
Inspector William Owens of the Department of Labor's Mine Safety and Health Administration
(MSHA), MSHA learned of the accident only through an anonymous telephone call on
December 19, 1997, apparently from a business competitor. Owens confirmed with Bruce
Anderson that the accident had in fact occurred. Owens was then informed that the subject front
188

end loader, which had gone out of control and rolled over, had been removed for repairs. Owens
thereafter inspected the damaged loader at a repair shop. During the course of his investigation
at the mine site on December 22, Owen also observed, and was told by Bruce Anderson, that one
of the berms along the roadway, through which the front end loader had passed, had been rebuilt.
I agree with the Secretary's determination that the violation was oflow gravity.

In her post hearing brief the Secretary argues that Respondent was highly negligent
because it had been in business since 1989 and, implicitly, should therefore have known of its
obligations to timely report accidents and preserve accident scenes. The Secretary also claims
that Respondent had received the MSHA manual explaining the operator's obligations in this
regard but offered no proof of this. In any event I agree that it may reasonably be inferred that
Respondent should have known of its obligations in this regard and that it was therefore
negligent. Respondent argues only that it was not motivated by an intent to conceal the accident
or alter evidence.
Citation No. 7812340 alleges a violation of Section 103G) of the Act and the regulatory
standard at 30 C.F.R. Section 50.10 and charges as follows:
On 12-15-97 at approximately 11 :30 A.M. an accident occurred in which
the loader operator received serious injuries. While conducting load and carry
operations with a Case 821 front end loader, the operator was thrown or jumped
from the cab, when the engine died while backing down from the crusher feed
surge pile. The loader continued down to the pit floor where it rolled over,
resulting in extensive damage to the loader. The loader operator landed in a snow
drift adjacent to the pit roadway. The operator received 3 broken ribs, a punctured
lung, and several head wounds requiring stitches. The company failed to
immediately report to M.S.H.A. the occurrence of this accident. M.S.H.A.
became aware of this accident 12-19-97 at approximately 03:30 P.M. by an
anonymous phone call to the Fort Dodge Field Office. A phone call to the mine
operator confirmed the occurrence and an investigation was initiated at that time.
The standard at 30 C.F.R. Section 50.10, provides as follows:
If an accident occurs, an.operator shall immediately contact the MSHA
district or subdistrict office having jurisdiction over its mine. If an operator can
not contact the appropriate MSHA district or subdistrict office, it shall
immediately contact the MSHA headquarters office in Arlington, Virginia, by
telephone, at (800) 746-1553.
This violation is unchallenged. As previously noted, MSHA did not learn of the accident
on December 15, 1997, until it received an anonymous phone call, apparently from one of
Anderson's competitors, on December 19, 1997. For the reason~ set forth regarding the previous
violation I also find that the operator was negligent. The violation was not "significant and
substantial" and was of low gravity.
189

Citation No. 7812341, alleges a "significant and substantial" violation of the standard at
30 C.F.R. Section 56.14100(a), and charges as follows:
On 12-15-97 the operator of the Case 821 front end loader failed to
conduct a proper pre-operational inspection of this loader. While conducting load
and carry operations with this loader the engine died, while the machine was
backing down the crusher feed surge pile. The loader operator was thrown or
jumped from the cab at the top of the pit ramp. The loader continued down this
ramp to the bottom where the loader came to rest on its side. Inspection of this
loader indicates this machine rolled end over end and sideways before coming to
rest. Inspection of the service brakes found them operational. Inspection of the
emergency/parking brake found it not operational. The actuator cable was broken
at the cab lever. Dirt in the cable track indicated this was not a new break. The
operator stated he had not checked this brake prior to operating this day.
The cited standard 30 C.F .R. Section 56.14100(a), provides that " [s]elf-propelled mobile
equipment to be used during a shift shall be inspected by the equipment operator before being
placed in operation on that shift."
The evidence supporting this violation is unchallenged. Loader operator Alan Kent
admitted that he had not checked the condition of the parking brake on the subject Case 821
loader before operating it on December 15, 1997. In additio~ Inspector Owens concluded, based
upon the amount of dirt and rust in the cable tr~ck for the broken cable on the emergency parking
brake, that the cable had been broken for a period in excess of one month.
Based on the accident that actually occurred and the serious injuries suffered by loader
operator Kent, it is clear that the violation was also "significant and substantial" and of high
gravity. The violation was clearly also the result of high operator negligence based on the
unchallenged evidence that the cable to the emergency parking brake had been broken for a
month. It may reasonably be inferred from this evidence that the operator had failed to perform
inspections required by the cited standard for that period of time.
Citation No. 7812342, alleges a "significant and substantial" violation of the standard at
30 C.F.R. Section 56.141 Ol(a)(2) and charges as follows:
The emergency/parking brake on the Case 821 front end loader was not
maintained in :functional condition. On 12-15-97 at approximately 11 :30 A.M.
this loader was involved in an accident. While conducting load and carry
operations with this loader the engine died, while the machine was backing down
the crusher feed surge pile. The loader operator was thrown or jumped from the
cab at the top of the pit ramp. The loader continued down this ramp to the bottom
where the loader came to rest on its side. Inspection of this loader indicated this
machine rolled end over end and sideways before coming to rest. Inspection of
the service brakes found them operational. Inspection of the emergency/parking
190

brake found it not operational. The actuator cable was broken at the cab lever.
Dirt in the cable track indicated this was not a new break. The operator stated he
had not checked this brake prior to operating this day.
The cited standard provides that "if equipped on self-propelled mobile equipment,
parking brakes shall be capable of holding the equipment with its typical load on the maximum
grade it travels."
It is undisputed that with the emergency parking brake cable broken the parking brake
was indeed inoperable and accordingly could not have been capable of holding the cited front
end loader with its typical load on the maximum grade it traveled. The violation is accordingly
proven as charged. Indeed, the undisputed evidence is that even with the parking brake cable
intact, the subject brake was incapable of meeting the requirements of the cited standard. It is the
operator's duty to determine the capabilities of the braking systems of equipment it intends to use
at its mine and its failure to do so in this case constitutes significant negligence. More
significantly, however, the evidence is undisputed that the parking brake cable had been broken
for a month prior to the accident in this case and that the loader had been used in that condition.
This evidence clearly supports a finding of high operator negligence.

The violation was also "significant and substantial" and of high gravity. There is no
dispute that operating the subject loader on the steep grades prevalent at the subject mine,
including grades of 19.3 degrees and 22 degrees, the parking brake would be unable to hold the
loader sufficient to enable the operator to safely escape in an emergency. Thus, even assuming
that the service brakes were operational, should an emergency arise, the operator would have
been unable to hold and secure the loader at such steep grades, thereby enabling him to escape.
Accordingly, the violation herein was without a doubt "significant and substantial" and of high
gravity.
Civil Penalty Assessments
In assessing a Civil Penalty under Section 11 O(i) of the Act, consideration is to be given
to the operator's history of previous violations, the appropriateness of the penalty to the size of
its business, the effect on the operator's ability to continue in business, good faith abatement,
negligence and gravity. Anderson is a smaJI operator. There is no evidence that Anderson's
ability to continue in business would be affected by penalties as high as those proposed by the
Secretary and there is no evidence that the citations were not satisfactorily abated. The gravity
and negligence relating to these violations have previously been discussed. In regard to the
operator's history, the Secretary has submitted a printout indicating that Anderson had no
violations in the two years preceding December 22, 1997. The printout indicates that Anderson
had seven violations for the period preceding December 23, 1995, but, with the exception of one
violation, the dates are unknown (See Gov. Exh. No. 11). The Secretary has also presented a
copy of Citation No. 4104178, dated August 19, 1993, indicating a prior violation of the standard
at 30 C.F .R. Section 56.14101 (a). Because that violation was over four years old and because of
the unestablished age of the other prior violations I give this history but little weight.
191

Consideration is particularly given in this case to the small size of this operator and to the
absence of any violations in the two-year period preceding the instant violations. Under all the
circumstances, the penalties set forth in the order below are deemed appropriate.

ORDER
Citations No. 7812339 and 7812340, are affirmed and the Anderson Sand & Gravel
Company is directed to pay the civil penalties of $50.00, proposed by the Secretary, for each of
the violations charged therein within 40 days of the date of the decision. Citations No. 7812338,
7812341 and 7812342, are affirmed as "significant and substantial" citations and Anderson Sand
& Gravel Company is directed to pay civil penalties of $2,000.00, $3,000.00 and $3,000.00,
respectively for the violations charged therein within 40 days o the date of this decision

Distribution:
Mark W. Nelson, Esq., Office of the Solicitor, U.S. Dept. of Labor, 1999 Broadway, Suite 1600,
Denver, CO 80202-5716 (Certified Mail)
B. Douglas Stephens, Esq., Wessels, Stojan and Stephens, P.C., 423 l ~Street, P.O. Box 4300,
Rock Island, IL 61204-4300 (Certified Mail)
\mca

192

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 12, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 98-167
A. C. No. 34-01062-03509

v.
Joshua Strip
JOSHUA COAL COMPANY,
Respondent

DECISION
Appearances: Ned Zamarripa, Conference and Litigation Representative, Mine Safety
and Health Administration, U.S. Department of Labor, Denver, Colorado,
for the Petitioner;
Alan Churchill, Proprietor, d/b/a Joshua Coal Company, Henryetta, Oklahoma,
for the Respondent.
Before:

Judge Feldman

This proceeding concerns a petition for assessment of civil penalty filed by the Secretary
of Labor against the respondent pursuant to section l lO(a) of the Federal Mine Safety and Health
Act of 1977 (the Mine Act), 30 U.S.C. § 820(a). The petition seeks to impose a total civil
penalty of $200.00 for four alleged non-significant and substantial (non-S&S) violations of the
mandatory safety standards in 30 C.F.R. Parts 48 and 77 of the regulations.1 These matters were
heard on January 5, 1999, in Tulsa, Oklahoma. The Respondent, Joshua Coal Company, is a sole
proprietorship operated by Alan Churchill. Alan Churchill represented himself in this matter.
The parties stipulated that Churchill is a small mine operator who is subject to the
jurisdiction of the Mine Act. The evidence further reflects that Churchill has no history of prior
violations during the two years preceding the issuance of the citations in issue, that Churchill
abated the cited conditions in a timely manner, and, that the $200.00 civil penalties proposed by
the Secretary will not effect Churchill's ability to continue his business.

1

A violation of a mandatory safety standard is properly characterized as non-S&S
if it is not reasonably likely that the hazard contributed to by the violation will result in an event,
i.e., an accident, resulting in serious injury. US. Steel Mining Co. , 6 FMSHRC 1834, 1836
(August 1984).
193

At the hearing, the parties were advised that I would defer my ruling on the four citations
pending post-hearing briefs, or, issue a bench decision if the parties waived their rights to file
post-hearing briefs. The parties waived the filing of briefs. (Tr. 85-6). Accordingly, this written
decision formalizes the bench decision issued with respect to each of the contested citations.
The bench decision vacated two citations and affrrmed the remaining two citations. A total civil
penalty of $50.00 was imposed for the two affirmed citations. The bench decisions herein are
edited versions of the bench decisions issued at trial with added references to pertinent case law.

I. Findin2s and Conclusions
Churchill operates two surface coal mines located in Okmulgee County, Oklahoma.
The Joshua Strip, the subject of this proceeding, is located near Coleton, Oklahoma. The other,
newer mine is located near Morris, Oklahoma. Although Churchill has employed as many as
three individuals in the past, the only individuals currently working at these mines are
Alan Churchill and his son Craig Churchill.
The coal seams at Churchill's mines are approximately 15 to 50 feet under the surface.
Coal is extracted by using dozers, scrapers and front-end loaders to uncover and remove the coal.
The coal is then taken to the crusher by pit trucks where it is processed and loaded into haulage
trucks.
A. Citation No. 4366187
Mine Safety and Health Administration (MSHA) Inspector Lester Coleman conducted a
regular Triple-A inspection of the Joshua Mine, I.D. No. 3401062, in February and March of
1998. A Triple-A inspection is a regular bi-annual inspection of a surface coal mine that is
mandated by section 103(a) of the Mine Act, 30 U.S.C. § 813(a). Coleman was accompanied by
Alan and/or Craig Churchill during most of bis inspection.
During the course of his inspection, Coleman observed the drive belt and pulleys on a ten
inch Gorman Rump pump driven by a 471 Detroit diesel engine that was located in the 001~O pit.
The pump had a radiator fan driven by one or more belts and pulleys. At the hearing Coleman
recalled seeing an eight inch opening located on the left side , when looking from the rear of the
engine, where a person could catch a finger, a shirt sleeve or a glove between the be1t and the
pulley. The operating controls were on the right side of the pump. Coleman concluded the drive
belt and pulley "was not guarded to prevent a person from contacting the exposed moving parts"
and issued Citation No. 4366187 citing an alleged violation of the mandatory safety standard
in section 77.400(a), 30 C.F.R § 77.400(a), pertaining to guarding of mechanical equipment.
(Gov. Ex. 1).

194

At the hearing Churchill presented a video of the subject pump.2 The video revealed the
cited 11 unguarded,, pinch point area was 13 inches from the outer perimeter end of the fan shroud
and 16 inches from the top of the pump. There was no exposure from the top because there are
two bars that run along the top of the pump. The width of the alleged unguarded opening was
demonstrated on the video to be approximately the width of a hand and wrist (approximately 4 to
5 inches).
After viewing the video, Coleman conceded there was, at most,·a remote likelihood that
someone could inadvertently stumble and come into contact with the belt pulley given the
location of the belt, the narrow width of the opening, and the fact there were two bars on top of
the pump. (Tr. 78-9). In fact the video evide~ce demonstrated that, short of intentionally placing
one's hand through this narrow opening, 13 inches into the inner workings of the pump, there
was no means of inadvertent contact.
In view of the evidence presented, I issued the following bench decision with respect to
Citation No. 4366187:
While the Secretary is normally entitled to deference when interpreting her own
mandatory safety standards, deference cannot be accorded to the Secretary's
interpretation if it is plainly wrong and inconsistent with the purpose of the cited
regulation. Dolese Brothers Co., 16 FMSHRC 689, 693 (April 1994) (quoting
Emery Mining Co. v. Secretary ofLabor, 744 F.2d 1411, 1414 (l01h Cir. 1984).
Turning to the purpose of the regulation, the Commission addressed the purpose
of the mandatory standard in section 77.400(a) in Thomas Brothers Coal
Company, 6 FMSHRC 2094 (September 1984). The Commission stated:
We find the most logical construction of the standard is that it
imports the concepts of reasonable possibility of contact and
injury, including contact stemming from inadvertent stumbling or
falling, momentary inattention or ordinary carelessness. Applying
this test requires taking into consideration all relevant exposure and
injury variables. For example, accessibili!Y of the machine parts,
work areas, ingress and egress, work duties, and as noted, the
vagaries of human conduct. Under this approach, citations for
inadequate guarding will be resolved on a case-by-case basis.
6 FMSHRC at2097.
2

Churchill presented a multi-volume video of the alleged violative conditions at the
hearing. At the trial, the record was left open, and leave was granted, for Churchill to edit the
video for the purpose of deleting the video references to citations that were not in issue in this
proceeding. (Tr. 183). The edited video was filed on January 12, 1999, and has been admitted as
Resp. Ex. 4.
195

Thus, stumbling and inadvertent contact is the concern the standard addresses.
The standard is not intended to require moving parts to be guarded in order to
prevent intentional contact. The Secretary has the burden of proving the
occurrence of a violation. Although I am sensitive to inspector Coleman' s
concerns about inadvertent stumbling or other inadvertent contact, the video
evidence fails to demonstrate a reasonable possibility of such unintentional
contact. Accordingly, Citation No. 4366187 SHALL BE VACATED. (Tr. 8791).
B. Citation No. 4367403
Coleman observed a tan mechanic' s truck in the 001 pit that was not equipped with an
audible back-up alarm when the truck was put in reverse. Consequently, Coleman issued
Citation No. 4367403 alleging a violation of section 77.410(a)(l), 30 C.F.R. § 77.410(a)(l) that
requires, in pertinent part, that trucks, except pick-up trucks with an unobstructed rear view, shall
be equipped with an audible warning back-up device.
Churchill admits the cited truck did not have a back-up alarm. However, he maintains the
driver's rear view was not obstructed. Churchill presented a video of the subject vehicle that
demonstrated that, although there was a clear line of vision out the rear window through the
center of the truck bed, the driver's view was obstructed by equipment located on the truck bed
directly behind the driver and directly behind the front passenger. Although the rear view was
partially rather than totally obstructed, common sense dictates that the cited mandatory standard
is triggered if there is any obstructed view. For it is little comfort to a victim struck by a vehicle
in reverse that he would not have been struck if he had been standing or kneeling in an area that
was not obstructed from view.
Accordingly, at trial, I issued the following bench decision concerning on Citation
No. 4367403:
The mandatory standard in section 77.410(1)(a) is clear. It requires an audible
back-up alarm with the exception of a pick-up truck with an unobstructed rear
view. The rear view does not have to be totally obstructed, as the respondent
suggests, for a violation to occur. A rear view is either unobstructed or
obstructed. A partially obstructed view constitutes an obstructed view under
section 77.410( 1)(a).
Although I have no doubt that the rear view of the operator of the cited truck
depicted in the video evidence was adequate to safely change from the left lane to
the right lane on a highway, normal driving hazards are not the hazards addressed
in section 77.410(1)(a). Rather, the standard is meant to protect an individual
working in close proximity to the rear of the truck. Such a person, at any
moment, can bend down behind the truck, for any number of reasons, and be
196

obscured from the view of the truck operator. In such an instance, the truck
would only have to travel several feet for tragedy to occur.
Accordingly, the partial obstruction of view observed and cited by Coleman
constitutes a violation of the cited mandatory standard. Consequently, Citation
No. 4367403 SHALL BE AFFIRMED. I view the placement of the equipment
on the truck bed, which left an open area to preserve rear view as a mitigating
circumstance that reduces the respondent's degree of negligence to low.
Consequently, a civil penalty of $25.00 will be imposed. (Tr. 107-112).
C. Citation No. 4366193
Section 48.31(a) of the Secretary's training regulations, 30 C.F.R. § 48.31(a), requires
yearly hazard training to be provided to all "miners" as that term is defined in section 48.22(a)(2),
30 C.F.R. § 48.22(a)(2). The section 48.22(a)(2) definition of "miner" includes any "delivery...
worker contracted by the operator." Coleman testified hazard training for fuel delivery truck
drivers had been approved by the MSHA district manager. Although Coleman did not testify
about the specific terms of the respondent's approved hazard training requirements, Coleman
speculated the approved hazard training would include such subjects as elevated road hazards as
well as the proper way to mount and dismount the fuel storage tank.
Fuel deliveries occur at the mine site on an irregular basis, usually less frequently than
once per month. Coleman asked Alan and Craig Churchill if the last fuel truck driver to make a
delivery had received hazard training. Coleman testified that the Churchills indicated he had not
received such training. At trial, Churchill argued hazard training was not required. Nevertheless,
Churchill also maintained that his and his son's negative response to Coleman's question was
intended to convey' that the fuel driver had not signed a hazard training certificate although he
had, in fact, received the required hazard training.
As a result of the information given to Churchill, Coleman issued Citation No. 4366193
charging, "(t]he operator did not provide the last fuel truck delivery person with any hazard
recognition training," as required by section 48.31(a)(l). Apparently, in view of Churchill's
insistence that training had been provided although no training certificate had been signed by the
driver, Citation No. 4366193 was subsequently modified to reflect a violatiOn of section 48.31 (d)
that requires operators to maintain, and make available for inspection, signed training
certificates.
In view of the above, I issued the following bench decision on Citation No. 4366193:
While I have my doubts that hazard training was provided in view of Alan
Churchill's insistence in this proceeding that hazard training of delivery drivers is
not required, I will give Churchill the benefit of the doubt that training was
provided. Moreover, this conclusion is consistent with MSHA's modification that
197

removed the assertion that hazard training was not given. However, modified
Citation No. 4366193 cites a violation of section 48.31(d) for Churchill's
admitted failure to maintain a signed training certificate. Consequently, Citation
No. 4366193 SHALL BE AFFIRMED. However, I consider the fact that fuel
deliveries for this 1,000 gallon fuel tank are made on an irregular basis,
sometimes as infrequently as once every few months, as a mitigating circumstance
that warrants a finding of very low negligence. Accordingly, a civil penalty of
$25.00 is assessed for Citation No. 4366193. (Tr. 144-49).

D. Citation No. 7599404
Coleman inspected the 1,000 gallon fuel storage tank located on a mound. The video of
the tank reveals it to be a circular tank with steel framing around the upper circumference of the
tank, approximately 36 inches below the top of the tank. There is a locked fuel filler cap on the
top of the tank. The tank has a permanent, heavy duty, vertical steel ladder that is welded or
bolted to the tank and steel frame. The person filling the tank normally climbs the ladder and
stands on the surrounding steel frame while leaning forward against the tank and holding on to
·
the tank's top.
From Coleman's vantage point at the bottom of the mound where the tank was located,
Coleman initially thought the ladder was considerably taller than its approximate seven feet
height. Thus, Coleman thought the ladder may be in violation of the provisions pf section
77.206(c), 30 C.F.R. § 77.206(c), that require installation ofbackguards on vertically anchored
ladders extending from a point not more than seven feet from the bottom of the ladder to the top
of the ladder. A backguard is a tubular device installed on a ladder to prevent a person from
falling backwards. However, since the distance from the top of the steel frame to the ground was
determined to be seven feet, two inches, Coleman told Churchill that 11 [he] wasn't going to issue
a citation or anything until I did some more research and looked into it and did some measuring
and so on." (Tr. 151-52).
Upon further reflection, Coleman assumed the person filling the fuel tank would have to
climb this seven foot height by climbing the ladder to the top of the steel frame while holding a
fuel hose in his hand. Coleman considered this condition to be an unsafe means of access.
Therefore, Coleman ultimately issued Citation No. 7599404 citing an alleged violation of the
safe access provisions of section 77.205(a), 30 C.F.R. § 77205(a). Although the citation was
initially issued as an S&S violation, it was later modified by MSHA to reflect a non-S&S
condition. Citation No. 7599404 stated:
A safe means of access was not provided to and at the work place on the 1,000
gallon fuel storage installation. The person fueling the storage tank was required
to climb up the ladder with a heavy fuel hose in one hand and try to hold on with
the other hand. Once the person reached the work place, he was required to lean
against the fuel tank with his lower legs while standing on a piece of angle iron
that is about two inches wide. No hand holds were provided. The distance from
the grow1d to the filler hole (work place) was about 12 feet. (Gov. Ex. 4).
198

Craig Churchill testified that the fuel filler cap at the top of the tank is locked by key.
He stated that, normally, he climbs the ladder and stands on the surrounding steel frame while
leaning forward against the tank and holding on to the tank's top. He then removes the locked
filler cap while the fuel driver removes the hose from the truck. The driver then hands him the
hose while the driver returns to the truck to open the valve. Thus, Craig Churchill opined that he
did not believe this method of filling the tank was unsafe.
After viewing the video tape and considering the testimony, I issued the following bench
decision with respect to Citation No. 7599404:
The cited mandatory standard requires that a safe means of access shall be
provided and maintained to all working places. A means of access is unsafe when
a reasonably prudent person familiar with the factual circumstances surrounding
the allegedly hazardous condition, including any facts patticular to the mining
industry, would recognize a hazard warranting corrective action. Alabama ByProducts Corp., 4 FMSHRC 2128, 2129 (December 1982). So the question is
whether a reasonably prudent person familiar with the fuel delivery business
would believe the cited condition was unsafe.
In resolving this issue of safety in the context of the Secretary's burden of proof, it
is significant that Coleman did not observe anyone accessing the fuel tank at the
time of his inspection. While it is trne that inspectors need not observe a violation
to conclude that a violation has occurred [Emerald Mines Co., 9 FMSHRC 1590
(September 1987), aff'd, Emerald Mines Co. v. FMSHRC, 863 F.2d 51, 59 (D.C.
Cir. 1988); see also Nacco Mining Co., 9 FMSHRC 1541 (September 1987)], in
this case, the citation is based on Coleman's speculation concerning how the
individual would access the tank. Although climbing a ladder with, rather than
without, the fuel hose may be ill advised, a citation is not supportable solely
because an alternative conceivable method of access may be unsafe. See, e.g.,
The Hanna Mining Company, 3 FMSHRC 2045, 2046 (September 1981) (an
operator does not have to assure that every conceivable route to a working place is
safe). Put another way, equipment is not inherently unsafe simply because it is
misused.
Turning to the condition as described in Citation No. 7599404, I believe
Coleman's description accurately describes the condition. However, evaluating
the nature and extent of the alleged hazard can only be accomplished by viewing
the video. While standing erectly, without hand holds, on a two or three inch
supporting frame, may sound precarious, the video reflects there is no danger of
slipping between the frame or losing one's balance because the individual is
leaning forward about 30 degrees while holding on to the top of the tank. Thus,
there is little danger of falling forward or backward.

199

Churchill concedes the hand holds installed on the ladder, and the platform
constructed by the metal frame to abate the citation, improve safety. However,
because the means of access is now safer, does not, alone, warrant the conclusion
that the cited condition was unsafe. Significantly, while a backguard is required
by the regulations if a vertical ladder exceeds a certain length, hand holds are not
explicitly required. Moreover, Coleman admits he initially was uncertain if a
violation existed and that he issued the citation upon further reflection.
Thus, on balance, I conclude that the Secretary has failed to establish, by a
preponderance of the evidence, that the cited condition was unsafe. Accordingly,
Citation No. 7599404 SHALL BE VACATED. (Tr. 175-81).

ORDER
In view of the above, IT IS ORDERED that Citation Nos. 4366187 and 7599404

ARE VACATED.
IT IS FURTHER ORDERED that the respondent shall pay, within 30 days of the date
of this decision, a total civil penalty of $50.00 in satisfaction of Citation Nos. 4367403 and
4366193. Upon timely receipt of payment, Docket No. CENT 98-167 IS DISMISSED.

Jerold Feldman
Administratiye Law Judge
Distribution:
Ned Zamarripa, Conference & Litigation Representative, U.S. Department of Labor,
Mine Safety and Health Administration, P.O. Box 25367, Denver, CO 80225 (Certified Mail)
Alan Churchill, d/b/a Joshua Coal Company, Rt. 3, Box 124, Henryetta, OK 74437
(Certified Mail)
/mh

200

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577 IFAX 303-844-5268

February 17, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 98-139-M
A.C. No. 45-03086-05509
Docket No. WEST 98-178-M
A.C. No. 45-03086-05510

V.

GOOD CONSTRUCTION,
Respondent

Good Portable Crusher
DECISION

Appearances:

William W. Kates, Esq., Office of the Solicitor, U.S. Department of Labor,
Seattle, Washington, for Petitioner;
James A. Nelson, Esq., Toledo, Washington, for Respondent.

Before:

Judge Manning

These cases are before me on petitions for assessment of civil penalties filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration ("MSHA"),
against Good Construction, pursuant to sections 105 and 110 of the Fede~al Mine Safety and
Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act"). The petitions allege four
violations of the Secretary's safety standards. A hearing was held in Kelso, Washington.

I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
Good Construction operates a portable crusher at its Brown Road Quarry in Lewis
County, Washington. The quarry is owned and operated by Allen L. Good. On October 21,
1997, MSHA Inspector Arnold Pederson inspected the quarry. During the inspection, he issued a
number of citations including the three citations and one order at issue in these proceedings.
A. Citation No. 7962491
This citation alleges a violation of 30 C.F.R,. § 56.9300(a), as follows:
A berm was not placed on the outer edge of an approximately 150foot long by 20- to 40-foot wide section of elevated access road to
the mine, where a drop-off exists of sufficient grade or depth to
201

cause a vehicle to overturn or endanger persons in equipment. The
road was widened about two months ago so trucks could exit the
scale and make traveling safer for passing. The operator was aware
that this condition existed but had not installed the berm.
Inspector Pederson determined that the violation was of a significant and substantial
nature ("S&S") and was the result of Good Construction's high negligence. He issued the
citation under section 104(d)(l) of the Mine Act and alleged that the violation was the result of
Good Construction's unwarrantable failure to comply with the safety standard. Section
56.9300(a) provides that "[b]erms or guardrails shall be provided and maintained on the banks of
roadways where a drop-off exists of sufficient grade or depth to cause a vehicle to overturn or
endanger persons in equipment." The citation was terminated the following morning after large
rocks were placed along the outer edge of the roadway. The Secretary proposes a penalty of $600
for this alle~ed violation.
I find that the Secretary established a violation of the safety standard. There is no dispute
that a berm was not present along 150 feet of the roadway. In addition, there is no dispute that a
drop-off existed along the outer edge of the roadway. Good Construction argues that the
roadway was of sufficient width that a berm was not required. It also argues that the standard is
so vague that it fails to give mine operators notice of when a berm is required. I reject these
arguments. First, I find that the safety standard is clear with respect to its application in this case.
A berm is required whenever there is a sufficient drop-off where a vehicle could overturn if it
traveled off the edge of the road. The drop-off on the roadway in this instance was of a sufficient
grade to cause a vehicle to overturn. Although there may be a point at which a roadway is so
wide that berms are unnecessary, the roadway in this instance was 30 to 40 feet wide at its
narrowest point and berms were necessary to protect the safety of truck drivers.
I find that the violation was the result of Good Construction's moderate negligence and
that the Secretary did not establish that the violation was the result of Good Construction's
unwarrantable failure. In making his unwarrantable failure determination, Inspector Pederson
relied heavily on the fact that Mr. Good was candid in stating that he was aware that berms were
required on elevated roadways. In this instance, however, there are a number of mitigating
circumstances that must be taken into consideration. At the time of the inspection, Good
Construction was in the process of relocating and widening the access road. Good Construction
started rebuilding the road in the late summer of 1997 and the project took a little over three
months to complete. (Tr. 88). Good Construction began putting rock on the surface.of the road
the first week of October. When Inspector Pederson arrived, trucks had been using the new road
for about one week. Good Construction had just completed grading the outer edges of the
roadway and was set to install the berm. Good Construction planned to use rocks for the berm
because an earthen berm could cause silting of the water runoff. (Tr. 90-91). It had gathered the
rocks for this purpose and placed them near the scale house. (Tr. 91, 124, 127).
The Commission has held that unwarrantable failure is aggravated conduct constituting
more than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997, 2004 (December 1987).

202

Unwarrantable failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifference," or a "serious lack ofreasonable care." Id. at 2003-04; Rochester &
Pittsburgh Coal Co., 13 FMSHRC 189, 193-94 (February 1991). The Commission stated that
several "factors are relevant in determining whether a violation is the result of an operator's
unwarrantable failure, such as the extensiveness of the violation, the length of time that the
violative condition has existed, the operator's efforts to eliminate the violative condition, and
whether an operator has been placed on notice that greater efforts are necessary for compliance."
Mullins and Sons Coal Co., Inc., 16 FMSHRC 192, 195 (February 1994)(citation omitted).
I rely on a number of facts in holding that the violation was not the result of Good
Construction's unwarrantable failure. The access road in question is only about 150 to 200 yards
long. The trucks that use this roadway are "highway legal," so they are no more than eight feet
wide. County roads in the area are about 24 feet wide while the access road varied between
about 42 and 85 feet wide without berms. (Tr. 92, 130). The trucks using the access road
traveled at a low rate of speed. (Tr. 15, 44). As a consequence, the violation was not extensive
and the risk of injury very low. The violation had only existed for about a week and the operator
was getting ready to install rock berms. (Tr. 89-90). Good Construction had not been put on
notice that greater efforts were necessary. Although Good Construction should have installed
berms before it permitted trucks to use the roadway, its failure in this regard does not constitute
"reckless disregard" of the safety of the truckers, "intentional misconduct," "indifference" to
safety, or a "serious lack of reasonable care." Good Construction did not believe that it was
endangering truck drivers and I find that its conduct constituted no more than ordinary
negligence. The citation is modified to a section 104(a) citation.
I also find that the violation was not S&S. An S&S violation is described in section
104(d)( 1) of the Mine Act as a violation "of such nature as could significantly and substantially
contribute to the cause and effect of a ... mine safety or health hazard." A violation is properly
designated S&S "if based upon the particular facts surrounding that violation, there exists a
reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature. National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In Mathies
Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission set out a four-part test for
analyzing S&S issues. One must assume "continued normal mining operations" when evaluating
whether a violation is S&S. U.S. Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984). The
question of whether a particular violation is S&S must be based on the particular facts
surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988).

In order to establish that a violation is S&S, the Secretary must establish: (1) the
underlying violation of the safety standard; (2) a discrete safety hazard, a measure of danger to
safety, contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.
The Secretary established all parts of this test except part three. I find that it has not been
established that it was reasonably likely that the hazard contributed to by the violation would
203

result in an injury. The access road was wide, the vehicles that used the road were no more than
8 feet wide, the speed of vehicles on the road was 1S miles per hour or less, and the unbermed
portion of the road was about 150 feet long. The condition had lasted about a week and,
assuming continued normal mining operations, the condition would have been corrected within a
few days. An accident was not likely.
Although I do not rely on this fact, it is interesting to note that the inspector first testified
that it was unlikely that the cited condition would result in an accident because of the low speeds
on the road and the courtesy exhibited by truck drivers on the road. (Tr. 15). After he was
shown a copy of the citation, he testified that an accident was reasonably likely. (Tr. 15-16).
Thus, the inspector implicitly conceded that the S&S issue is close.

B. Order No. 7962495
This order alleges a violation of30 C.F.R. § 56.9301, as follows:
Both sides of the approach to the feed hopper were not bermed.
The ramp was approximately 30 feet long and gradually elevated to
about 12 feet high. The plant was recently moved to its present
location, ramp to the feeder installed, but berms [were] not placed
to prevent the front-end loader from overtraveling, especially with
the loaded bucket raised.
Inspector Pederson determined that the violation was not S&S and was the result of Good
Construction's high negligence. He issued the order under section 104(d)(l) of the Mine Act and
alleged that the violation was the result of Good Construction's unwarrantable failure to comply
with the safety standard. Section 56.9301 provides that "[b]erms, bumper blocks, safety hooks,
or similar impeding devices shall be provided at dumping locations where there is a hazard of
overtravel or overturning." The citation was terminated ten minutes later after berms were
installed on both sides of the ramp. The Secretary proposes a penalty of $300 for this alleged
violation.
I find that the Secretary established a violation. Good Construction does not dispute the
fact that there were no berms on the sides of the ramp leading to the feed hopper of the crusher.
Good Construction argues that there was no real danger of overtravel or overturning for a number
of reasons. The ramp was only 6 feet above the ground at the top and it was only 25 feet long.
(Tr. 96-97). Because loaders are about 22 feet long, the rear wheels would only be a few feet
above the ground level when the loader operator was dumping material into the feeder. (Tr.
123). The ramp was about 22 feet wide and the loaders were about 8 feet wide. (Tr. 25, 107).
The area around the ramp was flat and open so it was not difficult to approach the ramp head on.
(Tr. 122). I find that these factors relate to the gravity of the violation rather than the fact of
violation. The lack of berms presented a hazard that one of the front wheels of a loader would
travel off the edge of the ramp as the operator was approaching the feeder. I find that the gravity
was low, however, because such an event was unlikely given the facts discussed above.
204

I also find that the violation was not the result of Good Construction's unwarrantable
failure. Inspector Pederson testified that he based his unwarrantable failure determination on the
fact that, when questioned, Mr. Good could not offer any excuse for the lack of berms. (Tr. 25).
There is no dispute that the crusher had been recently moved within the quarry and a new ramp
was constructed out of earth and rock. That ramp had been in use for about a week. (Tr. 24,
106). Prior to the move, the ramp to the feeder had been provided with berms. (Tr. 106). Good
Construction's conduct does not demonstrate "reckless disregard" or "intentional misconduct"
with respect to the requirements of the safety standard. It could indicate "indifference" or a
"serious lack of reasonable care," however. In this case it appears that the lack of berms was an
oversight. A new ramp had to be constructed when the crusher was moved and, due to an
oversight, berms were not added. The condition had existed for about a week but the violation
did not create a serious safety hazard. I find that the violation was the result of Good
Construction's ordinary negligence. The order is modified to a section 104(a) citation.

C. Citation No. 7962493
This citation alleges a violation of 30 C.F.R. § 56.14132(b)(l), as follows:
An automatic reverse signal alarm was not installed on the ... fuel
truck that is used to store and dispense fuel for equipment at the
mine. The fuel truck is driven in the mine occasionally.
Inspector Pederson determined that the violation was not S&S and was the result of Good
Construction's moderate negligence. He issued the citation under section 104(a) .of the Mine
Act. Section 56.14132(b)(l) provides, in part, that "[w]hen the operator has an obstructed view
to the rear, self-propelled mobile equipment shall have" a backup alarm or an "observer to signal
when it is safe to back up." The citation was terminated the following day after a wheel bell was
installed. The Secretary proposes a penalty of $50 for this alleged violation.
The fuel truck had an obstructed view to the rear and it was not equipped with a backup
alarm.' Good Construction contends that it complied with this standard by having an observer to
signal the driver of the fuel truck when it is safe to back up the fuel truck. (Tr. 103, 107, 115). It
is not disputed that this truck is rarely moved. Other vehicles in the quarry are driven to the fuel
truck when refueling is necessary. The fuel truck is not licensed so it never leaves the quarry.
Mr. Good stated that the fuel truck is moved from time to time and that it may be required to
back up when it is moved. (Tr. 101-03). He stated that an observer is present when the truck is
backed up. (Tr. 103, 107, 115). Inspector Pederson did not observe the fuel truck backing up.
(Tr. 27). He testified that during his inspection, Mr. Good "didn't mention about having an
observer, although [that's] not to say there couldn't have been [one]." (Tr. 28). On the other
hand, Inspector.Peterson also stated that Mr. Good told him that they normally would not use an
observer. Id. This testimony is rather ambiguous.
It is not clear from the testimony whether Good Construction has backed up the fuel truck
without having an observer present. The truck was not moved on the day of the inspection. The

205

inspector's testimony is somewhat ambiguous as to the conversation he had with Mr. Good and
there is no direct proof that the fuel truck was backed·up without an observer being present.
Another administrative law judge held that the Secretary had not established a violation when
faced with a similar dispute concerning whether an observer had been used in lieu of an alarm.
The judge discussed the issue as follows:
I find that in order to have made a prima facie case of a violation,
the Secretary must have produced some evidence that the
respondent was operating the equipment without a reverse signal
alarm or an observer at some definite time or at least some date
certain. To hold otherwise would force the respondent to prove the
negative, i.e. that it did not operate the equipment in violation of
the standard on any day since it was first acquired, which was years
before the citation was written.

River Cement Co., 10 FMSHRC 1027, 1029-30 (August 1988)(emphasis in original). I agree
with the judge's reasoning. The Secretary contends that there have been occasions in which the
fuel truck was backed up without an observer present, but she offered insufficient evidence to
support her contention. Since the Secretary bears the burden of proof, I vacate the citation.

D. Citation No. 7962494
This citation alleges a violation of 30 C.F.R. § 56.14132(b)(l), as follows:
The Ford utility truck, with an air compressor and welding machine
in the back, had an obstructed view to the rear. An automatic
reverse signal alarm was not installed to warn people when
backing. The truck is used in the plant for maintenance and
construction purposes.
Inspector Pederson determined that the violation was not S&S and was the result of Good
Construction's moderate negligence. He issued the citation under section 104(a) of the Mine
Act. The citation was terminate~ the following day after a signal alarm was installed. The
Secretary proposes a penalty of $50 for this alleged violation.
The utility truck was not equipped with a backup alarm. Good Construction contends
that the view to the rear of this truck was not obstructed. Mr. Good testified that the view to the
rear of the utility truck was as clear as the view to the rear in a pick-up truck with the tail gate
closed. (Tr. 111 ). He testified that the welding equipment and the air compressor did not
obstruct the driver's view sufficiently to prevent him from seeing a pedestrian behind the truck.
Although I agree that the utility truck driver would be able to see most pedestrians, blind spots
existed that created a hazard. (Tr. 32; Ex. R-5). I find that the cited utility truck had an
obstructed rear view. Accordingly, I find that the Secretary established a violation and I affirm
the citation.

206

Based on the evidence presented at the hearing, I find that an accident was unlikely and
that the violation was not serious. I find that Good Construction's negligence was slightly less
than that determined by the inspector. First, the view to the rear of the vehicle was only slightly
obstructed. Second, this quarry has been inspected by MSHA on many occasions, Good
Construction's utility trucks were not equipped with backup alarms, and no citations were
previously issued. (Tr. 105-06).

II. APPROPRIATE CIVIL PENALTIES

Section 11 O(i) of the Mine Act sets out six criteria to be considered in determining
appropria~e civil penalties. I find that no citations were issued at the quarry during the two years
prior to th1s inspection. (Ex. P-1; Sec. Prehearing Submission). The quarry is a relatively smallto medium-sized facility that employed about 10 miners in 1997 and worked 26,339 man-hours
in 1996. The record does not reveal that Mr. Good owns any other facilities. · The violations
were rapidly abated. The penalties assessed in this decision will not have an adverse effect on
Good Construction's ability to continue in business. My findings with regard to gravity and
negligence are set forth above. Based on the penalty criteria, I find that the penalties set forth
below are appropriate.

III. ORDER

Based on the criteria in section 1lO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:
Citation No.

30 C.F.R. §

Penalty

WEST 98-139-M
7962493
7962494

56.14132(b)(l)
56.l 4132(b)(1)

Vacated
$40.00

56.9300(a)
56.9301

80.00
80.00

WEST 98-178-M
7962491
7962495

207

Accordingly, the citations listed above are hereby VACATED, AFFIRMED, or
MODIFIED as set forth above, and qood Construction is ORDERED TO PAY the Secretary of
Labor the sum of $200.00 within 40 days of the date of this decision.

Richard W. Manning
Administrative Law Judge·

Distribution:
William W. Kates, Esq., Office of the Solicitor, U.S. Department of Labor, 1111 Third Avenue,
Suite 945, Seattle, WA 98101-3212 (Certified Mail)
James A. Nelson, Esq., P.O. Box 878, Toledo, WA 98591 (Certified Mail)

RWM

208

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 19, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. VA 98-69
A.C. No. 44-01873-03603 A

V.

PAUL R. BRYSON, employed by

No. 1 Mine

STEDCO MINING, INCORPORATED,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. VA 98-70
A.C. No. 44-01873-03605 A

v.
STEVE HONAKER, employed by
STEDCO MINING, INCORPORATED,
Respondent

No. 1 Mine

DECISION
Appearances: Edward H. Fitch, Esq. , Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia for Secretary of Labor;
Jimmie L. Hess, Jr., Esq., Morefield, Kendrick, Hess and Largen, P.C.,
Abingdon, Virginia for Respondents.
Before:

Judge Bulluck

These matters concern petitions for assessment of civil penalty against Respondents Paul
Bryson and Steve Honaker, pursuant to Section 110(c) of the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 820(c), as agents of Stedco Mining, Incorporated. The Secretary seeks
to impose a civil penalty of $1,400.00 on Bryson and $800.00 on Honaker, for knowingly
authorizing, ordering, or carrying out a violation of mandatory safety standards specified in 30
C.F.R. §§ 75.400 and 75.1722 (applicable to Bryson only).
A hearing on the merits was convened on January 26, 1999 in Kingsport, Tennessee. At
the hearing, the parties entered into a settlement agreement whereby Petitioner agreed to

209

withdraw her request for individual civil penalties respecting certain citations/orders, and
Respondents agreed to pay reduced penalties respecting the remaining citations/orders. The
settlement was accepted at hearing. That determination is hereby confirmed. The initial
assessments and the proposed settlement amounts are as follows:

Docket No.
VA 98-69

VA 98-70

Order No./
Citation No.

Initial
Assessment

7293475
7293477
7293478

Proposed
Settlement

Total

$500.00
$500.00
$400.00
$1,400.00

Penalty withdrawn
Penalty withdrawn
$300.00
$300.00

Total

$400.00
$400.00
$800.00

$300.00
$300.00
$600.00

7293475
7293477

The basis for withdrawal of penalties in Citation/Order Nos. 7293475 and 7293477
against foreman Bryson (loose coal, float coal dust, oil and grease accumulations violations) is
evidence that he lacked authority from his employer to conduct clean-up activities on his shift.
The reduced penalty in Citation No. 7293478 against Bryson (failure to maintain guard on belt
drive) is based on the fact that Bryson no longer operates in the mining industry as a foreman or
agent of an operator.
Respecting operator Honaker, the reduction in penalties for Citation Nos. 7293475 and
7293477 is based on evidence that he is no longer working in the mining industry and is
currently working at a rate of pay far below that of a miner.
I have considered the representations and documentation submitted in these cases, and I
conclude that the proferred settlement is appropriate under the criteria set forth in section 11 O(i)
of the Act.

ORDER
The settlement is appropriate and is in the public interest. WHEREFORE, the approval
of settlement is GRANTED, and it is ordered that Respondent, Paul R. Bryson, pay a penalty of
$300.00, and that Respondent, Steve Honaker, pay a penalty of $600.00 within 30 days of this
order. Upon receipt of payment, these cases are DISMISSED.

~(~
Administrative Law Judge

210

Distribution:
Edward H. Fitch, Esq., Office of the Solicitor, 4015 Wilson Blvd., Suite 400, Arlington,
VA 22203 (Certified Mail)
Paul R. Bryson, Rt. 1, Box 278, St. Charles, VA 24282 (Certified Mail)
Jimmie L. Hess, Jr., Esq., Morefield, Kendrick, Hess & Largen, P.C., 190 E. Main Street,
P.O. Box 1327, Abingdon, VA 24212 (Certified Mail)
/nt

211

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 19, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEV A 98-119
A. C. No. 46-01968-04281
Blacksville No. 2 Mine

CONSOLIDATION COAL COMPANY,
Respondent

DECISION
Appearances: Daniel M. Barish, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for the Secretary;
Elizabeth S. Chamberlin, Esq., Consolidation Coal Company, Pittsburgh,
Pennsylvania, for the Respondent.
Before:

Judge Weisberger

Statement of the Case

This case is before me based upon a Petition for Assessment of Civil Penalty filed by the
Secretary of Labor (Secretary) alleging a violation by Consolidation Coal Company (Consol) of
30 C.F.R. § 75.333(c)(3). 1 In addition to citing Consol for this violation, the Secretary also
issued an imminent danger order under section 107(a) of the Federal Mine Safety and Health Act
of 1977 (the Act). A hearing was held in Pittsburgh, Pennsylvania, on December 2, 1998.
On January 25, 1999, Respondent filed a post-hearing brief. On February 12, 1999, the
Secretary filed a post-hearing brief.
Findin~s of Fact and Discussion

On March 3, 1998, MSHA Inspectors William L. Sperry and Richard Lee Stefanick
inspected the 9 S longwall section at Consol's Blacksville No. 2 underground coal mine. Francis
Nickler, Consol's safety supervisor accompanied the inspectors. Upon entering the No. 4 entry
through a man-door from the No. 3 track entry, an intake air entry, methane monitors worn by

1

30 C.F.R. § 75.333(c)(3) provides as follows: "[w]hen not in use, personnel doors shall
be closed."
/

2 12

the inspectors and Nickler emitted an audible alarm indicating the presence of methane. Methane
readings taken in the belt entry at various locations between the 93 block and the 111 block .
indicated methane readings between 0.8 percent and 2.2 percent. Also, in a cavity located in the
roof above the 110 block, the methane reading exceeded 5 percent. The explosive range of
methane is between 5 and 15 percent. An imminent danger withdrawal order was issued
requiring the withdrawal of the miners from the area.
Due to the extensive presence of methane in concentrations above than 2 percent, along
with the presence in the cavity of methane in an explosive range, I find that the inspectors did not
abuse their discretion in issuing the withdrawal order. Indeed, Nickler acted with alacrity in
taking the initiative in ordering withdrawal of all of the miners.
Upon noting the presence of methane, and the absence of air movement, Nickler and the
inspectors tried to determine the cause of the methane buildup. They were informed by Mike
Cole, a foreman, who appeared angry and visibly upset, that a man-door in a metal stopping
between the No. 3 and 4 entries had been propped open, and a man-door at the 67 block was
open. There is no dispute that these doors were open in violation of the section 75.333(c)(3),
supra, and I find that Consol violated section 75.333 (c)(3), .filij2.m.
Significant and Substantial
A "significant and substantial" violation is described in section 104(d)( 1) of the Mine Act
as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard. 11 30 U .~. C. § 814(d)(l). A violation is
properly designated significant and substantial "if based upon the particular facts surrounding the
violation there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious nature. 11 Cement Division. National Gypsum Co.,
3 FMSHRC 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission explained its
interpretation of the term "significant and substantial" as follows:

In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum the Secretary of Labor must
prove: (1) the underlying violation of a mandatory safety standard; (2) a
discrete safety hazard--that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.

213

In United States Steel Mining Company. Inc., 7 FMSHRC 1125, 1129 (August 1985), the
Commission stated further as follows:
We have explained further that the third element of the Mathies formula ''requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." U.S. Steel Mining Co.,
6 FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l ), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U. S. Steel
Mining Company. Inc., 6 FMSHRC 1866, 1868(August1984); U.S. Steel
Mining Company. Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
It is not contested that a violation of section 75.333(c)(3), fil!llli!, occurred, and that this
violation contributed to the hazard of a fire or explosion, in that it resulted in reduced air flow
that led to an accumulation of methane in an explosive range. Hence, I find that the first two
elements set forth in Mathies, m. have been satisfied. At the time the violative condition was
cited, the section was not yet producing coal, and the belt entry at issue was deenergized. The
area was generally well rock dusted and there was not any equipment present in the belt entry
that was in such a physical condition as to constitute an actual ignition source. There is some
evidence that rail bonding was to have been performed that day in the adjacent No. 3 entry, but
there is no evidence that any torch or welding work was being performed at the time. However,
as explained by the inspectors, the presence of high voltage cable, switches, and rectifiers that
could generate sparks, constituted potential ignition sources. Also, although welding and the use
of torches, clearly ignition sources, was not being performed at the time of the violation, it is
clear that a reasonable likelihood of injury existed had normal mining operations continued i.e.,
the bonding of the tracks (see, Rushton Mining Co., 11 FMSHRC 1432 (August 1989)). It is too
speculatively to find, as essentially argued by Consol, that the likelihood of an explosion would
have been minimized by the requirement of an examination prior to energizing the belt line.

Within the above framework of evidence, and taking into an account the existence of
methane in explosive concentrations, the extent of the area in the entry where methane was
found, and the fact that there were no conditions in existence at the time of the violation that
would have prevented any further buildup of methane, I find that it has been established that the
violation was significant and substantial.
Penalty
The inspectors testified that the violation could have resulted in a violent explosion
causing fatalities to the miners that were preseut in the section at issue. This testimony was not
contradicted or impeached. I thus find that the level gravity of this violation was relatively high,
especially considering the fact that it resulted in an accumulation of methane in an explosive
range.

214

There is no clear evidence as to exactly how long the violative condition had been in
existence prior to its being cited. It appears that Consol's management did not have notice or
knowledge of the violative condition until approximately 10:00 a.m., on March 3, when the
methane detectors detected methane. In this connection, it was Nickler's uncontracted testimony
that be reviewed the Weekly Ventilation Examination book and that the preshift and on-shift air
readings taken on March 2 and 3, were between 34,950 and 81 ,200. Also, according to Nickler,
the last required weekly examination of the belt prior to March 3, 1998, occurred on February 24,
1998, and the next required examination was to have been performed during the afternoon shift
on March 3. Other examinations of the belt on February 25, 26, 27, 28 and March 2 did not
contain any notations of either decreased air flow, abnormal methane readings, or open doors.
Further, according to Nickler, all miners are provided with 8 hours annual training which
includes 45 minutes on ventilation. Also, new employees are provided with a copy of Consol's
safety rules which, inter alia, contain the following language: "(d]o not damage, remove, or
change any ventilation device" (Respondent's Ex. 1, par. 16). Additionally, Nicker testified that
he conducts weekly safety meetings with all miners. A written statement provided to miners at
such a meeting on February 23, 1998, contains the following language2 °[k]eep all mandoors
properly closed, ... ALL EMPLOYEES HA VE A PERSONAL RESPONSIBILITY TO MAKE
CERTAIN MANDOORS ARE KEPT CLOSED AS REQUIRED." According to Nickler, once
he found out that one of the doors had been propped open, he conducted an investigation and
learned that three miners had been working in the area the prior shift. He stated that he
interviewed these employees and that no one confessed to having propped the door open.
Nickler indicated that there was not any foreman in the area. According to NickJer, had he
known who had left the doors open, the person responsible" ... would have subjected himself to
strong disciplinary action up to discharge" (Tr. 243-244). On March 3, after the violitive
conditions had been cited, Nickler met with all miners from all shifts and told them that
"absolutely no doors, no doors are to be left open, no regulators are to be tampered with, and if
anybody is ... caught tampering with ventilation controls they would be discharged" (Tr. 246).
Since none ofNickler's above testimony was rebutted, contradicted, or impeached, I therefore
accept it. However, Consol had been cited on three occasions, within a 2 year period prior to
March 3, 1998, for having left personnel doors open in violation of section 75.333(c)(3), supra.
Thus, I find that Consol should have been put on notice that its training and supervision may not
have been adequate to sufficiently redress this very serious problem. Taking all the above into
account, I conclude that the violation herein resulted from Consol 's moderate negligence.
Considering the remaining factor as set forth in section 11 O(i) of the Act, and especially
considering the high level gravity as set forth above, I find that a penalty of $6,000 is
appropriate.

2

/ Three asterisks are set forth to the left of this language. Nickler explained that these
denote areas of specific interest.

215

ORDER
It is ORDERED that the section 107(a) withdrawal order be affirmed as written. It is
further ORDERED that, within 30 days from the date of this Decision, Consol pay a total civil
penalty of $6,000 for the violation found herein.

Distribution:
Daniel M. Barish, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Suite 516, Arlington, VA 22203 (Certified Mail)
Elizabeth S. Chamberlin, Esq., Consolidation Coal Company, 1800 Washington Road,
Pittsburgh, PA 15241 (Certified Mail)
dcp

216

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 22, 1999
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of PAUL MIDDLETON,
Complainant
v.

Docket No. KENT 99-61-D
BARB CD 98-19
Mine No. 1
Mine ID 15-17707

J & C MINING, L.L.C.,
Respondent

DECISION
Appearances: Brian W. Dougherty, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for the Secretary;
Susan C. Lawson, Esq., Lawson & Lawson, Harlan, Kentucky, for the
Respondent.
Before:

Judge Weisberger

This case is before me based on a Complaint filed by the Secretary of Labor on behalf of
Paul Middleton alleging that J & C Mining discriminated against him in violation of section 105
of the Federal Mine Safety and Health Act of 1977. The Secretary seeks personal relief on
behalf of Middleton, and a civil penalty. The matter was scheduled for hearing, and was partially
heard on January 19, 20, and 21, 1999.
On January 2 1, 1999, during a recess, the parties advised that they had reached a
settlement of this matter, and J & C Mining made a motion to approve the settlement and dismiss
the case. The parties presented the terms of the settlement on the record. After due
consideration, the motion was granted as follows, with the exception of minor changes not of a
substantive nature.
The motion is granted. I have considered carefully the terms of the motion. I find that
the settlement agreement entered into the record to be a very fair and just disposition of the
issues. This conclusion is based upon my review of the terms of the settlement, along with a
consideration of the entire record that has been presented .

217

ORDER
T he terms of the settlement are approved, and it is ORDERED that (1) the record in this
case be sealed; (2) Respondent pay a civil penalty of $1,000 within 30 days of this decision;
(3) the parties shall abide by all of the terms of the settlement agreement; and (4) that this case be
DISMISSED with prejudice.

~

sberger
tive Law Judge
Distribution:

Brian W. Dougherty, Esq., Office of the Solicitor, U. S. Department of Labor, 2002 Richard
Jones Road, Suite B-201, Nashville, TN 37215-2862 (Certified Mail)
Susan C. Lawson, Lawson & Lawson, Wheeler Building, Suite 301, 103 North First Street,
P. 0 . Box 837, Harlan, KY 40831 (Certified Mail)
dcp

218

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 25, 1999
RAWL SALES & PROCESSING CO.,
Contestant

CONTEST PROCEEDING
Docket No. WEV A 99-13-R
Citation No. 7175284; 10/ 1/98

V.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Rocky Hollow Mine

SUMMARY DECISION
Appearances:

William K. Doran, Esq., Heenan, Althen & Ro1es, Washington, D.C.,
for the Contestant;
Douglas N. White, Associate Regiona1 So1icitor, Yoora Kim, Esq.,
Office of the Solicitor, U.S. Department of Labor, Arlington, Virginia,
for the Petitioner.

Before:

Judge Feldman

Before me for consideration is a notice of contest with respect to Citation No. 7175284
filed by Rawl Sales & Processing Company (the contestant) against the Secretary of Labor (the
Secretary) and the Mine Safety and Health Administration (MSHA) pursuant to section 105 of
the Federal Mine Safety and Health Act of 1977 (the Mine Act), 30 U.S.C. § 815. The contestant
challenges the applicability of the on-shift beltline examination provisions of the mandatory
safety standard in section 75.362(b), 30 C.F.R. § 75.362(b), to an unattended underground
beltline that is operating when no employees are working underground. 1
The parties have stipulated to all issues of material fact and have filed motions for
summary decision. Oral argument was conducted on January 25, 1999, at the Commission's
Office of Administrative Law Judges in Falls Church, Virginia. The parties' briefs that address
issues raised during the oral argument have been considered in the disposition of this matter.
As discussed below, the Secretary's application of section 75.362(b) to the facts in this
case must be rejected because it mandates the exposure of on-shift beltline examiners, who

1 For the purposes of this decision, reference to on-shift examination of the "beltline"

includes examination of both the belt conveyor and the belt conveyor haulageway.
219

would otherwise not be required to go underground, to the hazards of underground mining.
Accordingly, Citation No. 7175284 shall be vacated.

I. Statement of the Case
The contestant's Rocky Hollow underground mine is an idle mine. The Rocky Hollow
beltline is used as a conduit beltline between the beltline of Sycamore Fuels Mine No. 1
(Sycamore Fuels), a separate and distinct adjacent underground coal mine from which coal is
extracted, and the beltline of the Sprouse Creek Preparation Plant (Sprouse Creek), the coal's
ultimate destination. Specifically, the coal from Sycamore Fuels is brought to the surface by
beltline. The coal is then transported approximately % mile on a surface beltline whereupon it
enters underground traveling approximately 5~ miles through the idle Rocky Hollow mine.
Upon surfacing from Rocky Hollow, the beltline runs approximately 100 feet to the Sprouse
Creek Processing Plant.
Coal is extracted from Sycamore Fuels during two shifts, 7:00 a.m. to 4:00 p.m., and,
4:00 p.m. to midnight. Sycamore Fuels runs a non-production maintenance shift from midnight
until 7:00 a.m. Each day from°?:OO a.m. until 11 :30 p.m., coal is transported from Sycamore
Fuels on the beltline to the processing plant, which includes the beltline through Rocky Hollow.
Rocky Hollow's preshift examination begins at 3:30 a.m., and, Rocky Hollow operates one work
shift from 7:30 a.m until 3 :30 p.m. There are seven hourly and two salaried supervisory
personnel that work underground at Rocky Hollow during this shift. Their job duties consist of
performing underground preshift and on-shift examinations, as well as examining, cleaning and
maintaining the beltline and related areas of the mine. There are no personnel underground at
Rocky Hollow from 3:30 p.m. to 11 :30 p.m. when coal is transported on the beltline through
Rocky Hollow from Sycamore Fuels.
At issue is the validity of Citation No. 7175284, issued on October 1, 1998, that seeks to
apply the on-shift beltline provisions of section 75.362(b) to the Rocky Hollow beltline during
the 3 :30 p.m. to 11 :30 p.m. "shift," a period during which no personnel are assigned to work
underground at Rocky Hollow. Citation No. 7175284 states:
Coal is beipg transported through the [Rocky Hollow] mine, from Sycamore Fuels
to the Sprouse Creek Preparation Plant, on the 1530 to 2330 shift, an on-shift
exaniination is not being conducted on this shift. No one is underground at this
time. (Emphasis added).
Section 75.362(b) provides:

During each shift that coal is produced, a certified person shall examine for
hazardous conditions along each belt conveyor haulageway where a belt conveyor
is operated. This examination may be conducted at the same time as the preshift
examination of belt conveyors and belt conveyor hauJageways, if the examination
is conducted within 3 hours of the oncoming shift. (Emphasis added).

220

It takes approximately three to four hours to perform an on-shift examination
of the Rocky Hollow beltline. For the first eight weeks following the issuance of Citation
No. 7175284, in order to abate the citation and continue operating after 3 :30 p.m., the contestant
extended the work shift of four Rocky Hollow miners for three to four hours to perform the
on-shift examination required by MSHA. As of December 2, 1998, the contestant has stopped
the belt at 3 :30 p.m. to avoid paying overtime.

II. Pertinent Stipulated Facts
A. Rocky Hollow

1. Contestant operates the Rocky Hollow Mine which is an underground coal
mine through which a conveyor beltline carries raw coal :from Sycamore Fuels
Mine No. 1 to the Sprouse Creek Preparation Plant.

2. Rocky Hollow was an actively producing coal mine from the mid- l 970's until
November, 1994. Today Rocky Hollow is classified BA "Active-Nonproducing"
because it is an underground coal mine in which no coal is being extracted from
the earth.
3. Rocky Hollow is inactive and it exists solely as a tunnel mine - the purpose of
which is to serve as throughway for tbe conveyor belt between Sycamore Fuels
and the Sprouse Creek Preparation Plant.
4. Rocky Hollow's MSHA Mine Identification Number is 46-05195.
5. Sycamore Fuels, Inc. operates the Sycamore Fuels mine, MSHA Mine
Identification Number 46-0 1756. Coal is currently being produced at Sycamore
Fuels.
6. Rawl Sales & Processing Co. Operates the Sprouse Creek preparation plant,
MSHA Mine Identification Number 46-05368. Coal from Sycamore Fuels is
processed at Sprouse Creek.
7. Sycamore Fuels is located approximately 8 miles by road from the Sprouse
Creek Plant.
8. A conveyor beltline carries raw coal from Sycamore Fuels to be processed at
Sprouse Creek. The beltline runs approximately .75 mile above the surface at
Sycamore Fuels, then runs approximately 5.5 miles underground through the idle
Rocky Hollow mine. From Rocky Hollow, the beltline runs approximately 100
feet to Sprouse Creek.
9. Sycamore Fuels mines coal on two production shifts (7:00 a.m.- 4:00 p.m.
221

and 4:00 p.m.- 12:00 a.m.) and runs a non-production maintenance shift from
12:00 a.m.- 7:00 a.m.
10. Ordinarily, the beltline from Sycamore Fuels to Sprouse Creek operates each
day from approximately 7:30 a.m. until 11 :30 p.m.
11. Rocky Hollow ordinarily operates one work shift from 7:30 a.m.- 3:30 p.m.
A total of7 hourly miners and 2 salaried supervisory personnel work at Rocky
Hollow. Except for one hourly electrician, all personnel are certified to perform
underground preshift and on-shift examinations. Their duties consist solely of
functions related to examination, cleaning and maintenance of the beltline and
related areas of the mine.
12. Each working day, three miners at Rocky Hollow perform a preshift
examination beginning at approximately 3 :30 a.m. The miners perform an
on-shift examination of Rocky Hollow during the 7:30 a.m.- 3:30 p.m. shift.
13. Rocky Hollow is equipped with an automatic fire warning system which is
active 24 hours per day. The conveyor belts are flame-resistance as required in
MSHA regulations.
14. Methane levels at Rocky Hollow are such that Rocky Hollow is not required
under Section 103(i) of the Federal Mine Safety and Health Act to undergo spot
checks for methane.
15. The roof at Rocky Hollow is composed predominately of shale.
16. Rocky Hollow has an approved roof control plan and a ventilation plan.
17. There are four portals to Rocky Hollow. All four portals are intake air since
there is no coal being produced at the mine. A mine fan operates 24 hours per day
and is examined daily.
18. The hourly miners at Rocky Hollow are represented by.the United Mine
Workers of America and their terms and conditions of work are covered by a
collective bargaining agreement.

B. Citation Number 7175284
19. On October 1, 1998, a Mine Safety and Health Administration Inspector
issued Citation No. 7175284 to Contestant alleging a violation of 30 C.F .R.
§ 75.362(b) as follows:
Coal is being transported through the mine from Sycamore Fuels to
Sprouse Creek Preparation Plant, on the 1530 to 2330 shift, an
222

on-shift examination is not being conducted on this shift. No one is
underground at this time.
This was the first time Contestant had been cited for a violation of this standard.
20. On October 30, 1998, Contestant filed a Notice of Contest of Citation
No. 7175284.
21. The approximately 5.5 miles long portion of the beltline which runs
underground through Rocky Hollow is the subject of Citation No. 7175284.
22. If Contestant assigns miners to examine the beltline between 3:30 p.m. and
11 :30 p.m., Contestant, among other things, would be required to perform
preshift examinations of the areas the miners would have to enter to perform the
on-shift examination of the beltline.
23. In addition, while miners are underground, the mine will have to assign
a person to monitor the main mine fan on the surface, pursuant to 30 C.F.R.
§ 75.31 l(e).
C. Summary Decision
24. The parties agree that there are no material facts at issue and this case may
be resolved on summary decision.

III. Discussion and Evaluation
Ordinarily, when the language of a regulatory provision is clear, the terms of that
provision must be enforced as they are written unless the regulator clearly intended the words to
have a different meaning or unless such a meaning would lead to an absurd result. See, e.g.,
Utah Power & Light Co., 11 FMSHRC 1926, 1930 (October 1989) (citing Chevron US.A. Inc.
v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984)). However,
regulatory provisions that were promulgated in contemplation of, and intended to apply to,
routine mining operations such as those at Sycamore Fuels, may become contrary to legislative
intent when applied to unusual circumstances such as those that exist at the unstaffed Rocky
Hollow mine. In this regard, the Commission has stressed that "a [regulatory] standard must be
construed in accordance with the statutory language upon which it is based." Consolidation
Coal Company 15 FMSHRC 1555, 1557 (August 1993).

223

The preshift regulatory provisions in section 75.360,2 and the on-shift regulatory
provisions in section 75.362, implement the statutory requirements for preshift and on-shift
examinations set forth in sections 303(d)(l ) and (e) of the Mine Act, 30 U.S.C. § 863(d)(l)
and (e). These statutory provisions require preshift and on-shift examinations in active
workings and working sections.
The Mine Act and the Secretary's regulations define "active workings" as "any place
in a coal mine where miners are normally required to work or travel." 30 U.S.C. § 878(g)(4);
30 C.F.R. § 75.2. "[W]ork:ing section" is defined in the Mine Act and the regulations as "all
areas of the coal mine from the loading point of the section to and including the working faces."
30 U.S.C. § 878(g)(3); 30 C.F.R. § 75.2.
Section 303(d)(l ), in pertinent part, provides:

[l] Within three hours immediately preceding the beginning of any shift, and
before any miner in such shift enters the active workings of a coal mine,
certified persons designated by the operator of the mine shall examine such
workings and any other underground area of the mine designated by the
Secretary or his authorized representative. [2] Each such examiner shall
examine every working section in such workings and shall make tests in each
such working section for accumulations of methane with means approved by the
Secretary for detecting methane and shall make tests for oxygen deficiency with
a permissible flame safety lamp or other means approved by the Secretary;
exanline seals and doors to determine whether they are functioning properly;
examine and test the roof, face, and rib conditions in such working section;
examine active. roadways, travelways, and belt conveyors on which men are
carried, approaches to abandon areas, and accessible falls in such section for
hazards; test by means of an anemometer or other device approved by the
Secretary to determine whether the air in each split is traveling in its proper
course and in normal volume and velocity; and examine for such other hazards
and violations of mandatory health or safety standards, as an authorized
representative of the Secretary may from time to time require. [3] Belt
conveyors on which coal is carried shall be examined after each coal producing
shift has begun. (Sentence numbers added). (Emphasis added).
Section 303(e) of the Mine Act, in pertinent part, states:
At least once during each coal producing shift, or more often if necessary for
safety, each working section shall be examined for hazardous conditions by
certified persons designated by the operator to do so. (Emphasis added).

2

Section 75.360 specifies a preshift examination must be performed 11within 3 hours
preceding the beginning of any shift during which any person is scheduled to work or travel
underground." (Emphasis added). 30 C.F.R. § 75.360.
224

Under the facts of this case, there is a working section and there are active workings at
Sprouse Creek during the period 3 :30 p.m. through 11:30 p.m. However, the active workings at
Sprouse Creek during this period do not provide the statutory predicate for preshift and on-shift
inspections at Rocky Hollow.
There are no active workings at Rocky Hollow from 3 :30 p.m. to 11:30 p.m. because
tlfere is no "oncoming shift" entering Rocky Hollow at 3:30 p.m. Moreover, the Commission
has determined, and the Secretary has conceded, that coal carrying belt equipment, alone, as
referred to in the third sentence of section 303(d)(l) of the Mine Act, does not constitute an
"active working" that requires an on-shift inspection. See Jones & Laughlin Steel Corporation,
5 FMSHRC 209, 1212 (July 1983).
However, the Secretary argues the Commission's Jones & Laughlin decision is not
controlling because it only applies to belt conveyors while section 75.362(b) applies to belt
conveyor haulageways. Thus, the Secretary, relying on Southern Ohio Coal Co., 12 FMSHRC
1498, 1501 (August 1990), asserts areas or places in a mine are "active workings" even if miners
are required to travel in such areas on an irregular basis. In Southern Ohio the Commission
determined a tailgate entry that is only exami ned on a weekly basis is an "active working" area.
However, a tailgate is distinguishable from this case because the tailgate is in a mine
with working sections and active workings. The tailgate can serve as an escapeway during any
working shift. In short, Southern Ohio 's mine contained the missing link that is required to
support the position taken by the Secretary in this case - - people. Consequently, the
Secretary's reliance on Southern Ohio is misplaced.

In the present case, there are no miners exposed to a dangerous underground mine
environment in the Rocky Hollow mine from 3:30 p.m. until 11:30 p.m. Moreover, at oral
argument, the Secretary was unable to identify any mine personnel at Sycamore Fuels or the
Sprouse Creek Preparation Plant who were, in any way, exposed to a hazard because of the
contestant's failure to perform an on-shift inspection of the Rocky Hollow beltline during the
hours from 3 :30 p.m. to 11 :30 p.m. In addition, counsel for the Secretary could not identify any
Sycamore Fuels or Sprouse Creek employees who would be at risk even if an explosion
occurred in the Rocky Hollow mine. In this regard, it is significant that the alleged violation in
this case was designated as nonsignificant and substantial (not reasonably likely to contribute to
injury).
Turning to the statutory language of the first sentence in section 303(d)(l) of the Mine
Act, while it is true the Secretary may designate any area of a mine, such as a beltline, for special
preshift examination, the anticipated presence of miners underground is a prerequisite to such
special examination. The plain language of section 303(d)(l) makes clear that preshift
examinations are required three hours preceding the beginning of any shift fil!ly when it is
contemplated that a miner in such shift will enter the active workings of the coal mine.

225

Logic dictates there is no need for a preshift examination if miners are not going underground. 3
Similarly, if a preshift of Rocky Hollow is not required for the 3 :30 p.m. to 11 :30 p.m.
period because no one is underground, there is no basis for requiring an on-shift examination.
An on-shift examination would expose the on-shift examiners to significant mine hazards given
the fact that they would be called upon to conduct a four hour examination of a beltline that is 5\4
miles long.
Ironically, although beltline examinations may serve the interest of preventing
interruptions in production because such examinations may disclose conditions before it is
necessary to deenergize the beltline, the Secretary has not articulated why such examinations
would enhance safety given the absence of miners who could be exposed to any hazard.
Moreover, even the mandatory on-shift examination sought by the Secretary would result in the
unattended operation of the beltline after the on-shift examination was completed. Accordingly,
it is not clear that the references to "each shift that coal is produced" and "oncoming shift" in
section 75.362(b) apply to the unstaffed Rocky Hollow mine during a period when there is no
working section and no working place.
Having concluded that the plain meaning of section 75.362(b) does not support the
Secretary's position, the focus shifts to whether deference should be accorded to the Secretary's
statutory and regulatory interpretation. The Secretary asserts she should be accorded "great
deference to [her] interpretation of a regulation [she] has promulgated under a statute [she] is
entrusted with administering .... " (Sec. br. at p.3). While it is within this Commission's
discretion to accord deference to the Secretary's reasonable statutory and regulatory
interpretations when ambiguity exists, deference is particularly appropriate in matters where the
regulation involves considerations that "'require significant expertise and entail the exercise of
judgment grounded in policy concerns."' Thomas Jefferson Univ. v. Shala/a, 129 L. Ed. 405,
415 (1994) (quoting Pauley v. BethEnergy Mines, Inc., 501 U.S. 680, 697 (1991)).
In essence, the Secretary asserts that it is safer to expose beltline examiners to the hazards
of underground mining in an attempt to prevent a belt malfunction and possible fire. However,
the Secretary has failed to identify any miners who would be exposed to any hazard if a fire
occurred because the beltline was not routinely examined after 3 :30 p.m. A fire or other smoke
hazard could occur at any time, anywhere along this 5Y2 mile belt, with or without the presence
of belt examiners. In such event, it is more desirable to have personnel on the surface rather than
underground.
In apparent recognition of the implicit underground safety hazards associated with
on-shift examinations, the Secretary also argues that on-shift examinations during the eight hour
period preceding the preshift examination will reduce the hazards faced by preshift examiners.
However, the preshift examination begins at 3:30 a.m., four hours after the beltline is shut down.
3

At the oral argument, the Secretary's counsel conceded a preshift examination
at Rocky Hollow prior to 3:30 p.m. is not required by section 75.360 because no miners are
going underground. (Tr. 55).
226

The minimal risk, if any, posed to the preshift examiners does not justify exposing the on-shift
examiners to the hazards associated with an operational beltline. Moreover, as noted above, even
the Secretary would permit the beltline's unattended operation after the on-shift examination for
a substantial part of the eight hour "shift" immediately preceding the 3 :30 a.m. preshift
examination.
Finally, the Secretary contends the failure to on-shift the beltline may contribute to a fire
which would pose a hazard to firefighters. The potential hazard to victims trapped underground
in the event of a fire, far outweighs the potential hazard to firefighters who would enter the mine
from the surface fully prepared to extinguish a fire.
Admittedly, I am less than comfortable with the concept of an unattended beltline.
I have been ready and willing to defer to the Secretary upon a showing of valid policy concerns.
However, the Secretary's insistence on an on-shift examination during the period 3:30 p.m.
to 11 :30 p.m. cannot be reconciled with her conclusion that a preshift examination is not
required. Moreover, notwithstanding the Secretary's failure to clearly identify anyone who is
exposed to risk, the Secretary's vaguely expressed safety concerns are substantially undermined
by the approximate four hour unattended operation of the beltline that would occur after the
on-shift examination mandated by the Secretary is completed. Consequently, I am unable to
defer to the Secretary because she has failed to advance any consistent, convincing policy
concerns that justify interpreting the pertinent statutory and regulatory provisions in a way that
prohibits unattended operation of the Rocky Hollow beltline.

227

ORDER

In view of the above, Rawl Sales & Processing Company's Motion for Summary
Decision in this contest proceeding IS GRANTED. Consequently, Citation No. 7175284
IS VACATED.

Jerold Feldman
Administrative Law Judge

Distribution:
William K. Doran, Esq., Heenan, Althen & Roles, 1110 Vermont Avenue, N.W., Suite 400,
Washington, D.C. 20005 (Certified Mail)
Douglas N. White, Associate Regional Solicitor, Yoora Kim, Esq., Office of the Solicitor,
U.S. Department of Labor, 4015 Wilson Blvd., Room 516, Arlington, VA 22203 (Certified Mail)
/mh

228

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 26, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
on behalf of MORRIS THOMPSON
Complainant
v.

TEMPORARY REINSTATEMENT
PROCEEDING

LODESTAR ENERGY, INC.,
Respondent

Shop Branch No. 2
Mine ID 15-17939

Docket No. KENT 99-119-D
PIKE CD 98-13

DECISION APPROVING SETTLEMENT
OF APPLICATION FOR TEMPORARY REINSTATEMENT
Before: Judge Bulluck
On February 1, 1999, the Secretary of Labor filed an application for an order requiring
Lodestar Energy, Inc. , ("Lodestar11) to reinstate temporarily Morris Thompson to his former
position as a bulldozer operator at the Shop Branch No. 2 surface mine, or to a similar position at
the same rate of pay, pending a hearing and final disposition of the case.
The application was supported by the declaration of Michael Belcher, Special Investigator
for the Secretary's Mine Safety and Health Administration ("MSHA"), and a copy of Thompson's
Discrimination Complaint filed with MSHA. In the application, the Secretary alleged that
Lodestar suspended Thompson on July 31, 1998, then discharged him on August 3, 1998,
because Thompson had filed safety complaints with MSHA.
The parties have filed a joint motion to approve settlement of the application for temporary
reinstatement and to dismiss the case. Lodestar has agreed to withdraw its objection to the
application for temporary reinstatement, and to temporarily reinstate Thompson to the position of
first shift bulldozer operator at the Spradlin Branch surface mine, at the same rate of pay that he
formerly received, pending final disposition of the case.
I have considered the representations and documentation submitted in this case, and I
conclude that the proffered settlement is acceptable.

WHEREFORE, the settlement agreement is in the public interest and will further the intent
and purpose of the Act, the motion for approval of settlement is GRANTED, and the
complainant, Morris Thompson, having been temporarily reinstated on February 22, 1999, by
Lodestar, it is ORDERED that this case is DISMISSED.

~~~
Admmistrative Law Judge
229

Distribution:
Brian Dougherty, Esq., Office of the Solicitor, U.S. Department of Labor, 2002 Richard Jones
Road, Suite B-201, Nashville, TN 37215 (Certified Maill)
Stanley S. Dawson, Esq., Lodestar Energy, Inc., 333 West Vine Street, Suite 1700, Lexington,
KY 40507-1628 (Certified mail)
/nt

230

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 26, 1999
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 97-33
A.C. No. 44-04946-03603

v.
McClure No. 2 Mine
CLINCHFIELD COAL COMPANY,
Respondent
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 98-17
A. C. No. 44-04946-03608 A

v.
McClure No. 2 Mine
JACK WHITTEN BALL, Employed by
CLINCHFIELD COAL COMP ANY,
Respondent
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 98-18
A. C. No. 44-04946-03609 A

V.

McClure No. 2 Mine
ROY NELSON MUSICK, Employed by
CLINCHFIELD COAL COMPANY,
Respondent

DECISION
Appearances: Daniel M. Barish, Esquire, Office of the Solicitor, U.S. Department of
Labor, Arlington, Virginia for the Petitioner;
David J. Hardy, Esquire, Jackson & Kelly, Charleston, West Virginia and
Vaughn R. Groves, Esq. Lebanon, Virginia for the Respondents.
Before:

Judge Barbour
231

These consolidated civil penalty cases arise under sections I 05(d) and l lO(c) of the
Federal Mine Safety and Health Act of 1977 (30 U.S.C. §8 15(d), 820(c)) ("Mine Act" or "Act").
The Secretary of Labor ("Secretary"), on behalf of her Mine Safety and Health Administration
("MSHA"), seeks the assessment of civil penalties against Clinchfield Coal Corporation
("Clinchfield" or the "company") and two of its agents for an alleged violation of section 75.400
(30 C.F.R. §75.400), a mandatory safety standard for underground coal mines. The standard
prohibits the accumulation of coal dust, loose coal, and other combustible materials in the active
workings of an underground mine.
The Secretary alleges that on January 22, 1997, coal dust and loose coal were allowed to
accumulate under the return rollers of a conveyor belt system at Clinchfield's McClure No. 2
Mine, an underground bituminous coal mine located in Dickenson County, Virginia. She also
alleges that float coa~ dust was allowed to accumulate inby the portal of the conveyor belt entry.
In addition to being a violation of the standard, the Secretary charges the accumulations were a
significant and substantial contribution to a mine safety hazard ("S&S") and the result of
Clinch.field' s unwarrantable failure to comply with section 75.400. Finally, she alleges that the
agents knowingly ordered, authorized, or carried out the violation.
Clinchfield denies it violated section 75.400; and argues alternatively that if a violation is
found, the inspector's findings with regard to the gravity of the violation, the violation's S&S
nature, and Clinchfield's unwarrantable failure are not valid. The agents also deny the existence
of the violation, and argue alternatively that if it existed it was not because of their knowing
conduct.
The cases were consolidated for hearing and decision. They were tried in Big Stone Gap,
Virginia. Counsels submitted helpful briefs.

THE ISSUES
The principal issues are the existence of the violation, its S&S and unwarrantable nature,
whether the agents knowingly violated the standard, and the amounts of any civil penalties that
must be assessed, taking into consideration the statutory civil penalty set forth in section 11 O(i)
of the Act (30 U.S.C. §820(i)).

STIPULATIONS
At the commencement of the hearing the parties stipulated that:
1. The Administrative Law Judge and the ... Commission
have jurisdiction to hear and decide th[e] civil penalty
proceeding[s].

232

2. Clinchfield ... is the owner and operator of the McClure
[No. 2] Mine.
3. Clinchfield ... (has] the overall responsibility of
running the ... [m]ine.
4. The maximum penalty which can be assessed [against
Clinchfield] ... will not affect the ability of ... Clinchfield to
remain in business.
5. The copy of Citation No. 7293555 is authentic and may
be admitted into evidence for the purpose of establishing its
issuance and not for the purpose of establishing the accuracy of
any statements asserted therein.
6. MSHA Inspector Lester Watson was acting in his
official capacity ... when be issued Citation No. 7293555.
7. Citation No. 7293555 was properly served to
[Clinchfield's] agents.
8. MSHA's Proposed Assessment Data Sheet ...
accurately sets forth ... the number of assessed violations charged
to the ... [m]ine for the period shown and ... the number of
inspection days per month for the period shown.
9. MSHA's R-17 Assessed Violation History Report may
be used in determining appropriate civil penalty assessments for
the alleged violations.
10. Clinchfield ... was a corporation in November of
1996, and has continued to be a corporation up through the present
time.
11. Musick was the superintendent of the ... [m]ine from
at least November I, 1996, through January 23, 1997.
12. Musick was an agent of Clinchfield ... from at least
November 1, 1996, through January 23, 1997(,] within the
meaning of [s]ection 3(e) of the Mine Act.

13. Ball was the mine foreman ... mine from at least

233

November l, 1996, through January 23, 1997.[1]
14. Ball was an agent of Clinchfield . . . from at least
November 1, 1996, through January 23, 1997, within the meaning
of [s]ection 3(e) of the Mine Act (Tr. 23-24; See also Joint Exh. 1).
THE FACTS

The Mine
The McClure No. 2 Mine is a bituminous coal mine that extends underground for
approximately four and one half miles and contains approximately four and one half miles of
conveyor beltlines. Coal is cut by continuous mining machines and is transported out of the
mine on the belts. The mine consisted of two active sections - the Main Section and the Three
Left Section. The Main Section is the primary section. On the Main Section coal is produced
during two shifts each production day (Tr. 885-887). The coal producing shifts are the evening
shift and the night or "owl" shift (Tr. 858). Maintenance work is done on the day shift (Tr. 859).
The Three Left Section is a "spare unit" that is operated when the Main Section is "down"
(Tr. 856).
There are eleven conveyor belts on the Main Section and two on the Three Left Section
(Tr. 855). The structures on which the Main Section belts run have top rollers positioned at five
foot intervals and bottom rollers positioned at 10 foot intervals. The Mains No. 1 belt is one of
the conveyor belts serving the Main Section. From the portal to the tailpiece, the belt extends for
3,000 feet in the Mains No. 1 belt entry. The Mains No. 1 belt structure contains approximately
600 top rollers and 300 bottom rollers (Tr. 865-867).
The belt drive for the Mains No. 1 belt is on the surface in the head house. The head
house is located just outside the portal (Tr. 861). From the portal the Mains No. 1 belt runs inby
for approximately 450 feet to a point (the "Y") where the belt entry merges with the track entry
(Tr. 867). Air in the Mains No. 1 belt entry travels at a high velocity, especially after the entry
merges with the track entry (Tr. 864, 879,1073). The miners enter the mine in on-track
personnel carriers. The track is located approximately 6 feet from the belt (Tr. 868).
Seventy eight miners work at the mine (Tr. 860). Sixty three are wage workers. Eleven
of the wage workers are "grademen." Grademen do maintenance and cleanup work on the belts
(Tr. 881). In addition to the grademen, there were four wage employees who work as belt

1

At the time of the hearing Ball, who then was 49 years old, no longer was employed by
Clinchfield. He had retired due to "nerve ... and knee problems" (Tr. 1203). He had received
Social Security disability payments, and he had applied to Clinch.field for a disability pension.
He did not believe he would be able to return to work (Tr. 1202-04).
234

examiners. The belt examiners also perform maintenance and cleanup work on the belts (Tr.
882). Besides the grademen and the belt examiners, miners who work at the face sometimes are
called in to clean belts on their days off (Tr. 958).

The January 22 Inspection. The Alleged Violation. and Section 104(d)
On January 22, 1997, MSHA inspector Lester Watson conducted an inspection at the
mine. Watson estimated he spend a total of four hours underground (Tr. 396). He entered the
mine sometime around 9:00 a.m. and came out around 1:00 p.m. (Tr. 397-398).
When Watson arrived at the mine he had a miner telephone mine foreman, Jack Ball. The
miner told Ball that Watson would inspect and travel along the Mains No. 1 belt (Tr. 42-43).
Watson started at the portal and walked approximately 450 feet inby to the Y (Tr. 399). At the Y
he turned and walked back to within approximately 100 feet of the portal (Tr. 43-44, 405). He ·
then turned and walked approximately 2900 feet to the tailpiece (Tr. 407). As he proceeded, he
examined the belt, the belt structure, and the areas adjacent to the belt (Tr. 399-400). During the
inspection he usually was two to three feet away from the belt (Tr. 81-82).
From the belt entry portal to the Y Watson observed dry float coal dust that had
accumulated on the belt structure, on the roof, on the floor, and on the ribs (Tr. 60). Most of the
dust was on the structure (Tr. 44, 456). He described the dust as a "heavy skim" Tr. 453). He
attempted to measure the float coal dust with his ruler. It was thin, and he could not determine
its exact depth, but he guessed that it measured less than 1/16th inch (Tr. 45).
All along the beltline Watson also noticed accumulations beside and under the belt (Tr.
43). These accumulations consisted of loose coal and coal dust and, in some areas, rock dust was
mixed with the other materials (Tr. 488-490). In addition to visually inspecting the
accumulations, he picked up some to determine their content and squeezed some to determine
their consistency (Tr. 408-409).2 He measured the loose coal and coal dust and found it to be 4
inches to 22 inches deep (Tr. 45, 445). He took between 8 and 12 measurement (Tr. 443).
From the Y inby for approximately 2,250 feet the accumulations were dry (Tr. 63-64,79).
When he squeezed them they didn't "ball up." Rather, they "fell back into dust1' when he opened
his hand (Tr. 79). For the next 225 to 325 feet inby approximately 75% of the accumulations
were damp (Tr. 63-64, 80, 450-451). For the last 75 feet to the tailpiece the accumulations were
wet (Tr. 63-64, 80), and the closer he got to the tailpiece the wetter they became (Tr. 451).

2

Watson testified he conducted the "squeeze tests" "not [at] every location, but the
majority oflocations ... enough to give me a good impression of what exist[ed]" (Tr. 400-401).
He squeezed the accumulations in order to "ensure [him]selfthat the accumulations were either
damp, wet or whether they were dry" (Tr. 401).
235

Watson also saw at least 37 places along the beltline where belt rollers were missing,
stuck, or misaligned and where misaligned rollers were causing the belt to rub the belt structure.
In addition, there were places where the accumulations reached the rollers and the rollers were
turning in them (Tr. 48, 53-54, 460, see also Tr. 446-448)).3 In these areas too Watson felt the
accumulations to gauge whether they were dry, damp, or wet, as well as to determine if they
were warm (Tr. 409-410). Further, there were places where the rollers were stuck and the belt
was rubbing the belt structure. He also felt the rollers and the structure (Id., 411 ). The belt was
running while he preformed these tests (Tr. 411).
The area from inby the Y to the tailpiece had been freshly rock dusted (Tr. 443-444).
However, in Watson's opinion the rock dust did not rendered the accumulations ofloose coal and
coal dust incombustible (Tr. 483-486).
Watson also noted that approximately 50 feet inby the Y, the waterline that ran along the
beltline was broken (Tr. 52, 132). Ball later told Watson water to the line had been turned off
because of the break (Tr. 131 ). Watson believed this was true because water was not coming out
of the line at the break (Tr. 131). Because of the break, Watson thought no water was available
for fire fighting purposes for 450 feet from the portal to the Y and for 50 feet inby (Tr. 52, 132134, 359). He acknowledged that there was a small fire extinguisher and a rock duster at the
portal. He did not know if other fire fighting equipment was available along the beltline. 4
Watson did not observe any efforts being made to remove the accumulations or
otherwise to render them harmless. (Tr. 366, 485). Because the float coal dust, coal dust, and
loose coal existed in active workings of the mine, Watson found the accumulations constituted a
violation of section 75.400. Watson told Ball he was going to issue a citation for the violation
under section 104(d)(l) of the Act because he believed the accumulations were S&S and the
result of Clinchfield' s unwarrantable failure.
With regard to the S&S nature of the violation, Watson stated, "It only takes one

3

Watson described the 37 rollers as being "in various locations along the entire 3,000
[feet] of the belt," beginning inby the belt portal and extending "all the way to the tailpiece"
(Tr. 385).
4

In fact, the testimony revealed that other fire fighting equipment was available. Five
hundred feet of hose was stored at the portal and another 500 was feet stored at the Y (Tr. 972,
1270). The hoses had access to water, and, according to mine superintendent, Musick, it would
have taken about 5 minutes to hook the hoses to the water sources (Tr. 972, 1073). Also, the
rock duster could have been used to spread rock dust to help smother a fire (Tr. 361). However,
it is questionable whether the rock dust would have been very effective (Tr. 362) and whether
rock dust released in the portal area would travel all the way to the Y (Tr. 465).

236

frictional source to ignite coal dust," and an ignition could come from any of the many frictional
sources he had seen (Tr. 47, 54, 95-96, 112-113). Further, he believed the air velocity in the .
entry would have fanned an ignition and helped propagate a fire (Tr. 56-58). Because the belt air
was ventilating the working faces, smoke from an explosion or fire would have travel directly to
where miners were working. At a minimum, eight miners inby the accumulations would have
been affected (Tr. 101-102). Further, because the belt and track were adjacent to one another,
miners who traveling along the track also would have been endangered (Tr. 96-97).
With regard to unwarrantable failure, Watson told Ball that given the amount of
accumulated coal and coal dust, he believed the accumulations had been present for "some time"
(Tr. 51 ). In addition, Watson had been told about a November, 1996, conversation that his
supervisor, James Pointer and an MSHA inspector, Gary Roberts, had with Musick. As Watson
understood it, they warned Musick that Clinchfield needed to do a better job in preventing
accumulations along the beltlines. In view of the conversation, Watson "felt that ... Musick
showed aggravated conduct by not ... taking action to correct the condition" (Tr. I 08, see also
Tr. 113). Further, Watson relied on the mine's belt examination book (Tr. 289-291). He had
reviewed the book before the inspection, and he believed the conditions he observed on January
22 had been reported since January 8 (Tr. 142-144, 461-462). Watson had noted that on many
shifts between January 8 and January 22, the belt examiners had written of the Mains No. 1 belt,
things like "needs some cleaning," "needs a few rollers," "float coal dust inby the head house"
(Tr. 142). Usually, the examination book wa~ countersigned by mine management, and he
thought that Clinchfield's management "had to be aware there were accumulations on [the]
beltline" (Tr. 144).
Ball's Response To The Conditions. Issuance of the Citation.
and
Musick's Post-Citation Actions

After completing the inspection, Watson met Ball. Watson told Ball about the conditions
he had observed along the beltline (Tr. 51 ). He stated he had looked at the belt examination book
and had seen notations in the book that the beltline needed cleaning. Watson asked Ball ifhe
wanted to travel the entire beltline with him so that Ball could assure himself the accumulations
were there. Watson testified Ball replied, "I know what's there ... I don't need to go back, I
don't need to look at it" (Tr. 51, see also Tr. 294). 5 Watson interpreted this as an indication "that
... [Ball] knew there [were] accumulations on the belt" (Tr. 299).
Watson then issued the citation. It states:
Loose coal and coal dust was allowed to accumulate under

5Although Ball first testified he could not recall the exchange with Watson, on cross

examination he testified it might have occurred (Tr. 1260, 1294).
237

the return rollers of the Mains #1 Conveyor Belt System. The
accumulations began at the Belt Entry Portal and extended inby to
the tail piece which is a distance of approximately three thousand
feet. Depth ranged from four to twenty four inches. Float coal
dust was allowed to accumulate in the belt entry from the Belt
Entry Portal to ... where the Belt and Track Entries merge. This is
a distance of approximately four hundred fifty feet. These
accumulations were one sixteenth of an inch and less in depth.
There were at least thirty seven location[s] along the belt where the
rollers were either running in the accwnulation or the rollers were
stuck or misaligned. There were at least eleven locations where the
rollers were missing [and] the belt was rubbing the frame of the
roller stands. These location[s] were warm to the touch
(Gov. Exh. 2).
After the citation was issued Musick looked at the conditions (Tr. 985). Musick road a
personnel carrier to the Y. At the Y he left and walked back to the portal. Musick saw miners
cleaning the cited areas. He testified that they were using slate bars because the material was
frozen (Tr. 905). There were two wipers on the belt outby the portal. Normally, the wipers
knock off loose material that was on the belt. However, when the temperature was below
freezing, the wipers tended to freeze and the loose material was carried into the mine and fell to
the mine floor (Tr. 918-919). Because of this, there were more accumulations along the beltlines
during the winter (Tr. 1281). Musick maintained it was this frozen material that he observed the
miners cleaning between the portal and the Y. He described the material as "chucks of ice ...
under the return rollers" (Tr. 1051 ).
Musick also traveled is the personnel carrier to the tailpiece. Approximately 200 feet
outby the tailpiece he saw a spillage of coal. The area was "extremely wet" (Tr. 907), so wet, in
fact, that he did not think any of the material could bum (Tr. I 049). He saw no other
accwnulations (Tr. 907, 1042); nor did he notice any missing rollers (Tr. 914).

Abatement
After the citation was issued, Ball assigned three or four miners, including himself to
clean the accumulations (Tr. 1287). Further, when the oncoming shift arrived, and members of
the crew were told they too were going to help with the clean up (Tr. 699).
Ball described the accumulations as a combination of ice, rock dust, and coal (Tr. 1262).
In his opinion, the material was.too wet and too frozen to be combustible (Tr. 1264). Ralph
O'quinn, a miner who helped with the cleanup just inby the portal, testified the accwnulations
consisted of coal, rock dust, and chucks of black and white ice (Tr. 1124-25) and that they were
"real frozen solid hard stuff' (Tr. 1105). Another miner who helped, Herbert Short, cleaned up
further inby the portal. Short testified that some of the accumulations were wet and some were
238

frozen, but that the frozen accumulations "weren't ... real solid" (Tr. 1148). In fact, the ice was
in the form of paper thin flakes that fell from the belt (Tr. 1159).
When Watson returned to the mine on January 23, he found the accumulations had been
cleaned up and rock dusted from the portal of the belt entry to the tailpiece (Tr. 125).

THE VIOLATION
Of the many safety standards for underground coal mines, section 75.400 is among the
most frequently cited and well known. Its parameters were outlined in one of the Commission's
first decisions, and the fundamental interpretation the Commission there enw1ciated has been
applied since. In Old Ben Coal Co., 1FMSHRC1954, 1956 (December 1979) (Old Ben I), the
Commission stated that section 75.400 is violated "when an accumulation of combustible
materials exists." The Commission noted that the standard is "directed at preventing
accumulations in the first instance, not at cleaning up the materials within a reasonable period of
time after they have accumulated" and that the standard "makes accumulations impermissible"
(1 FMSHRC at 1957). The Commission distinguished between "accumulations" and "spillage11
and recognized that while some spillage of combustible materials may be inevitable in mining
operations, the question of whether spillage is an accumulation depends, at lest in part, on its size
and amount (1 FMSHRC at 1958).
Shortly after deciding Old Ben I, the Commission revisited section 75.400 and stated that
it was the presence of combustible materials that could cause or propagate a fire or an explosion
that the standard sought to proscribe. The Commission stressed the importance of the inspector' s
judgement in determining whether the combustible materials could in fact cause or propagate a
fire or explosion if an ignition source were present (Old Ben Coal Co., 2 FMSHRC 2806, 2802
(October 1980) (Old Ben II). The burden was on the Secretary to establish the presence of the
alleged accumulation, and the fact that the material could cause or propagate a fire or explosion.
Here, the Secretary met the burden. Watson testified at length about the nature and extent
of the accumulations. He described what he saw, what he pick up, and what he measured. His
testimony was persuasive and it was clear.
Watson examined the entire beltline. He was usually two to three feet away from the belt
(Tr. 81-83, 363-364). This meant he was virtually "on top" of the accumulated material. From
the portal to the Y, a distance of approximately 450 feet, be saw float coal dust on the roof, the
floor, and on the belt structure, with the majority of the float coal dust being on the structure (Tr.
44, 60, 456). The dust coated the structure like a "heavy skim" (Tr. 453). He tried to measure its
depth: He was not successful, but, as I have noted, he estimated that float coal dust was
somewhat less than 1/16th of a inch deep (Tr. 45).
He testified that the float coal dust easily could have been ignited by heat or fire produced
by friction (Tr.54), and it is common knowledge that once ignited float coal dust can propagate
239

an explosion. These facts alone are enough to bring the accumulation within the perimeters of
Old Ben II and to establish the violation of section 7 5 .400 (~ Black Diamond Coal Minin~
Company 5 FMSHRC 764, 778 (April 1983 (ALJ Koutras) (aff d 7 FMSHRC 1117 (August
1985)).
Watson's testimony also established the presence ofloose coal and coal dust along and
under the belt. (Tr. 43). As he walked the beltline, he stopped and looked at these
accumulations, he touched them, he picked them up, he squeezed them, and be measured them
(Tr. 45, 59, 445). Although the accumulations became wetter as he walked toward the tailpiece,
there were points where the accumulations were dry. They crumbled in his hand (Tr. 450-451).
The depth of the loose coal and coal dust ranged from 4 inches to 22 inches (Tr. 45, 44~). He
also observed places where rock dust mixed with the coal and coal dust (Tr.488-490).
I fully credit Watson's observations. He walked the beltline. In so doing he placed
himself in the best position to see what lay under and alongside it. Moreover, he verified what
he saw by handling and measuring the accumulated material. Clinchfield did not offer testimony
that persuasively undermined Watkins's first-hand observations regarding the loose coal and coal
dust. For example, Musick testified that although he saw spillage at one point between the Y and
the tailpiece, he did not see any other accumulations (Tr. 907, 1042), but Musick viewed the area
after Watson decided to issue the citation, and Music did not walk beside much of the belt.
Rather, he rode on a mantrip, a mode of travel that placed him further from the beltline than
Watson and that required him to pass along the beltline at a great speed (Tr. 1043). Moreover,
even Musick agreed there was some coal spillage along the beltJine that needed to be cleaned up
(Tr. 914).
Finally, those engaged in the clean up efforts consistently testified that although the cited
material included rock dust and chunks of ice, it also included loose coal(~, Tr. 1124-25 see
~Tr. 1172, 1262). Accumulations of loose coal are prohibited by the standard.
Based on the extent of the coal and coal dust, which existed all the way along the ~
beltline -- a distance of approximately 3,000 feet -- and the depth of the accumulations, which
ranged from 4 to 22 inches, I find that the coal and coal dust was much more than 11 spillage," that
is, it was more than a mere deposit of combustible materials. Moreover, although the
consistency of the material ranged from dry to damp to wet, I find that enough of it could have
ignited and caused or propagated a fire to meet the requirements of Old Ben II. In this regard I
especially note the dry coal and coal dust, could have served as an originating source for an
explosion or fire or could have feed fire originating elsewhere. It is also true that the damp, wet,
and frozen accumulated coal and coal dust, could have dried out or defrosted and burned if the
coal and coal dust became involved in a fire. Finally, the fact that rock dust was mixed with the
coal and coal dust does not negate the violation. As the Commission has stated, "A construction
of [section 75.400] that excludes loose coal that is wet or allows accumulations ofloose coal
mixed with noncombustible materials, defeats Congress' intent to remove fuel sources from the

240

mine and permits potentially dangerous conditions to exist" (Hlack Diamond, 7 FMSHRC at
1121 ).
S&S AND GRAVITY
A violation is significant and substantial, if based on the particular facts swTounding the
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature (Arch ofKentuckv, 20 FMSHRC 1321, 1329
(December 18, 1998); Cyprus Emerald Resources. Inc., 20 FMSHRC 790, 816 (August 1998);
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981)). In Mathies Coal Co., 6 FMSHRC I
(January 1984), the Commission held that in order to establish a S&S violation of a mandatory
standard the Secretary must prove: (1) the existence of an underlying violation; (2) a discrete
safety hazard - that is, a measure of danger to safety contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood the injury in question will be of a reasonable serious nature.
The first requirement is met because there was a violation. The second requirement is
met also because that violation contributed to the danger of a mine fire or explosion. As with
most instances involving the validity of an S&S finding, the critical question is whether the
Secretary established the third element. In other words, did the Secretary prove there was a
reasonable likelihood the accumulated material would catch fire or explode and injure a miner?
Watson testified that he saw locations where rollers were turning in the accumulations
and places where stuck or misaligned rollers caused the belt to rub against the belt structure (Tr.
48, 53). The rollers that were turning in the accumulations and the belt that was running over the
stationary rollers and against the structure were sources of friction and hence of heat, a fact that
Watson confirmed by touching some of the rollers, the accumulations, and the areas of the belt
structure (Tr. 49, see also Tr. 409-415). Watson's testimony was delivered it in an entirely
believable manner, and it also has the singular advantage of conforming to an invariable law of
physics - rubbing produces friction and friction generates heat.6

As I have noted, some of the accumulations ofloose coal and coal dust were dry, and the
heat could have served as a reasonably likely ignition source for the dry accumulations (Tr. 450).
Further, while many of the accumulations ranged from damp to wet, there were places where the
belt was rubbing in the damp to wet accumulations, which meant th~t heat was being produced
and therefore the accumulations were drying. This too meant that as mining continued, it was

6

Roberts laconic observation that touching the stuck rollers while the belt was moving
was "not the best practice in the world" was certainly an understatement, and Watson's actions in
this regard may warrant counseling by his supervisors (Tr. 587). However, in my view the fact
that his testimony may have been adverse to his own interests enhances rather than lessens his
credibility.
241

reasonable likely that even some of the damp to wet accumulations could have ignited.
Finally, there was the highly explosive float coal dust that lay on the belt structure from
the portal to the Y (Tr. 44, 456). As mining continued, the places where the belt was as
malfunctioning could have generated heat sufficient to touched off an ighition (Tr. 47). As
Watson aptly noted, "It only talces one frictional source to ignite coal dust" (Tr. 54). Once there
was an ignition, the float coal dust could have propagated an explosion along the beltline.
Miners were exposed to the hazard. The mantrip moved adjacent to the belt when it took
miners to the working section (Tr. 96-97, 868). In the event of an explosion or fire, all of the
miners on the mantrip easily could have been affected. Moreover, the air in the belt entry
traveled toward the working section, and at a minimum eight miners worked inby the
accumulations. They too could have been affected by an explosion or fire (Tr. l 01-102).
Injuries which reasonably could have been expected were burns and/or those injuries
caused by smoke inhalation. Such injuries are of a reasonably serious nature. For all of these
reasons I conclude the violation was S&S.
Also, the violation was serious. The focus of the civil penalty gravity criterion is not
necessarily on the reasonable likelihood of serious injury, but rather on the effect of the hazard if
it occurs (Consolidation Coal Company 18 FMSHRC 1541, 1550 (September 1996); citing to
Quinland Coals. Inc., 9 FMSHRC 1614, 1622 n.11(September1987) ("gravity" penalty criterion
and special finding of S&S not identical although frequently based on same or similar factual
circumstances)). As a practical matter this means that analysis of the violation's gravity
concentrates on what could have happened if a fire or explosion occurred. As I have found, the
proximity of the track to the belt entry and the fact that the working section was inby the
violation meant that had the accumulations caught fire and/or had the float coal dust propagated
an explosion, the effect on the miners traveling in the proximity of the accumulations or working
inby the accumulations could have been disastrous (Tr. 465).
UNWARRANTABLE FAILURE AND NEGLIGENCE
The Commission has defined unwarrantable failure as aggravated conduct constitution
more than ordinary negligence (Emery Mining Corp., 9 FMSHRC 1997, 2001 (December 1987).
The Commission also has stated that unwarrantable failure is conduct that is characterized by
reckless disregard, intentional misconduct, indifference or a serious lack of reasonable care
(Emery, 9 FMSHRC at 2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194
(February 1991)).
Several factors must be considered in analyzing whether a violation resulted from
unwarrantable failure: among these are "the extensiveness of the violation, the length of time that
the violative condition has existed, the operator's efforts to eliminate the ... condition, and
whether [the] operator has been placed on notice that greater efforts are necessary for
242

compliance" (Mullins and Sons Coal Co., 16 FMSHRC 192, 195 (February 1994)). The
culpability determination required for a finding of unwarrantable failure is similar to gross
negligence or recklessness. It is more than a "knew or should have known" test (Virr~inia Crews
Coal Co., 15 FMSHRC 2103, 2107 (October 1993)). !he burden of proof is on the Secretary.
The question of whether the Secretary met her burden by proving the violative conditions
were the result of reckless disregard or indifference requires consideration of whether the
violative accumulations resulted from Clinchfield's failing to meet a heightened standard of more
than ordinary care, a standard required by the company having been put on notice, directly or
indirectly, that such care was needed to prevent the violation. Indices the standard was required
might be that the company had an inordinate number of accumulations violations prior to
January 22; or, that the company was advised by MSHA that the agency believed greater efforts
were necessary to prevent violative accumulations; or, that the company otherwise was warned
that an inordinate number of accumulations existed; or, that the conditions themselves were so
extensive and dangerous they required the company's immediate attention.
Although the Secretary argues the evidence establishes that in November 1996, and into
mid-December, the company had an on-going problem with violative accumulations and that the
problem required it to adopt a heightened standard of more than ordinary care, I do not agree.
Robe~s testified that in mid-November 1996, prior to going to the mine, he reviewed records at
the MSHA office and found that "there were several 75.400 violations and citations, about six
months prior" (Tr. 566). He guessed the number was between 14 or 15 (Tr. 568). The company
argued that to be put on notice, the violations had to involve accumulations along the beltlines,
but in my view, a significant number of section 75.400 violations anywhere in the mine would
have been sufficient. However, to establish that a certain number of prior violations was a basis
for unwarrantable failure, the Secretary had to offer testimony as to what the number was and
why the number was meaningful. I cannot find that 14 or 15 accumulations violations over six
months should have signaled that the company had a more than an ordinary problem with
compliance. There was no testimony by Roberts or by others why such numbers should have
alerted the company to greater compliance efforts, and standing alone the numbers do not speak
for themselves. Further, I find nothing extraordinary in Roberts testimony that out of the nine
citations he issued on November 18, three were for violations of section 75.400 (Tr. 526).
Again, the numbers do not speak for themselves.
I recognize Watson testified that on December 16, 1996, he also issued seven citations for
violations of section 75.400, and that they involved accumulations of coal and coal dust along
seven of the beltlines at the mine (Tr. 159-167; Gov. Exhs. P7-Pl3). This may or may not be a
meaningful number of violations of the same standard. I cannot tell because once again the
testimony was pres~nted without a necessary gauge by which to judge the numbers.
Further, there is evidence in the record which suggests (although not conclusively) that
whatever Clinchfield's past history with regard to violations of section 75.400, at the end of
December 30 and into the fust part of January, the company was meeting the standard of care
243

required of it. Watson testified he was at the mine on December 30 and January 8, 1997. On
both occasions he rode in a mantrip along the beltlines, and he saw no violative accumulations
(Tr. 229, 239, 243-44, 254, 263). The Secretary argues that Watson's failure to note any
accumulations is unimportant because he was than at the mine for purposes other than to inspect
the beltlines, and because he was riding not walking alongside the lines. However, as Watson
himself agreed, regardless of the purpose of the visit, he would have cited any accumulation
violation he observed, and although it was more difficult to see accumulations along the beltlines
while riding in the mantrip, it was not impossible.
For these reasons I do not believe the Secretary proved that the company's past violations
of section 75.400 put it on notice that a higher standard of care was required. The question then
is if he proved that MSHA gave the company actual notice?
The parties dispute whether or not MSHA warned Clinchfield in mid-November that it
needed to take a more aggressive approach to guard against accumulations violations. At issue is
the discussion between Musick, Pointer, and Roberts. Pointer did not testify. The Secretary's
version of the discussion was detailed through what others heard Pointer and Roberts say about
the discussion and through Roberts' testimony regarding what Pointer and he said to Musick.
According to Watson, in December, Pointer told him that about a month earlier he
(Pointer) and Musick had discussed the "exceptional number of section 75.400 violations and the
conditions of the conveyor beltlines" (Tr. 107, 373). The discussion took place at the MSHA
office. Roberts, who testified he was present at the November discussion, stated that Pointer told
Musick that "more extreme measures" would have to be taken if the situation with regard to the
beltlines did not improve (Tr. 548). Roberts also believed that he told Musick essentially the
same thing (Tr. 541, 558).
Musick emphatically denied that the statements were made to him (Tr. 965-966, 102728). He was sure that nothing was said about MSHA taking "more extreme measures, 11 such as
future enforcement actions under section 104(d) of the Act for violations of section 75.400 (Tr.
569). Musick noted that Shelley Branhan, the union loca] president and chairman of the union
safety committee, arrived during the meeting with Pointer and Roberts, that Musick introduced
Branhan to Roberts, and that Musick then left the room. Musick speculated that Roberts might
have told Branhan that MSHA intended to intensify its enforcement actions at the mine, and that
Roberts might have confused Branhan for Musick (Tr. 1027). (Prior to the meeting Roberts
never had met Musick or Branah).
This conflicting testimony does not support finding that Musick was warned about "more
extreme" enforcement measures. As I have noted, Pointer did not testify, and while Roberts
"thought" he gave Musick "a kind of verbal warning that perhaps more extreme measures would
be forthcoming," in the face of Musick's denial the Secretary needed first-hand confirmation (Tr.
548). She offered Branham's testimony, but Branham's recollection was highly suspect.
Branham had met with Roberts and the Secretary's counsel two days prior to the hearing. At the
244

meeting Roberts ''mentioned" what he and Pointer had said to Musick (Tr. 606). Branham bad
no independent recollection of the conversation until this meeting (Tr. 760-761; 768-769).
Musick's and Roberts' different recollections of what was said at the November meeting
do not mean that the witnesses were disingenuous. Not infrequently speakers recall in good faith
what they think they should have said, and listeners recall in good faith what they think they
should have heard. This is especially so when, as here, the words recalJed were uttered more
than a year and one half before.
Much of the rest of the Secretary's aggravated conduct allegation is premised on the
entries that Clinchfield' s belt examiners made in the belt examination book and in Clinch.field's
response to those entries. The testimony and the exhibits establish that the belt examiners
repeatedly entered notations in the book regarding the presence of accumulations that needed
"some cleaning" along the Mains No. 1 belt. An examination of copies of the book that were
admitted as evidence indicates that a notation the belt "needs some cleaning" was made over and
over during December 1996 and January 1997. Further, the .specific entries with .regard to
possible accumulations for January 11 , January 18, January 19, January 20, and January 21 all
stated, "Float dust inby the head house" (Tr. 629-634; Gov. Exh. P-5). Many also stated that the
beltline needed rollers (See Gov. Exh. P-5).
Musick, in what most charitably can be termed an understatement, agreed the notations
were "pretty common" (Tr. 924). However, Clinch.field maintained that a notation stating a belt
needed "some cleaning" did not necessarily mean there was a violation of section 75.400,
because when a belt examiner usually believed there was a violation, the examiner would leave a
note for Musick or for Ball about the condition or tell one or both about the condition. No notes
were left and no oral reports were made from January 8 to January 22 (Tr. 925, 927-930, 120708).
While I agree with Clinchfield that a notation the belt needed cleaning did not necessarily
indicate there was a violation, I believe it should have alerted Clinchfield to the possibility a
hazardous condition existed, one that needed to be checked and possibly corrected. This was
especially true when the notation was accompanied by an entry signaling the need to replace or
repair rollers, since malfunctioning rollers could cause coal and coal dust to fall from the belt and
also could serve as an ignition source. Ball seemed to recognize this. He testified, "The purpose
of [the belt examination book] is to let us know of any hazard[ous] conditions or anything that
we need to look at or address" (Tr. 1277). I credit this assessment of the book's purpose because
it cotTesponds with Ball's practice oflooking at the book at the start of the shift to see if any
hazardous conditions were reported (Tr. 1207).
To accept Clinchfield's contention that only notes or oral reports from the belt examiners
alerted it to hazards significant enough to constitute violations would be to render almost
meaningless the notations in the book. Surely the company would not have its examiners make
and its mine foreman review meaningless entries.

245

Thus, although Ball maintained nothing in the belt examination book from January 8 to
January 22 gave him any indication there was a violation of section 75.400 along the Mains No.
1 belt, that is not the point (Tr. 1253-54). As Ball himself stated, the purpose of making entries
in the book was not to report violations but rather to report conditions that needed attention and
correction. Clinch.field was responsible for following up on the reports in the book by examining
the reported conditions and correcting them so that hazardous conditions were eliminated and
violations did not develop as mining continued. Clinchfield totally failed to meet its
responsibilities in this regard.

In almost every entry between January 8 and January 22, notations were made indicating
that some part of the Mains No. 1 belt needed cleaning, and relatively few notations were made
showing that cleaning was done (Tr. 142; see Gov. Exh. 5). Carson Lowe testified that when he
wrote the belt needed cleaning over those several days in January, it was because there were
accumulations along part or all of the belt and because based on his examination he did not
believed the accumulations had been cleaned (Tr. 635-636). The repeated entries in the belt
examination book and the extent of the accumulated materials along the beltline supports a
reasonable inference that Lowe was right, and that the accumulations had existed for several
days. 7 The inference is buttressed by Watson's testimony that when he told Ball it looked as
though the accumulations had existed for "some time" and offered Ball the chance view the
beltline with him, Ball declined and stated he knew what was there (Tr. 51, see also Tr. 294).
Since Ball also stated that during the course of a day it was his practice to visit every beltline (Tr.
1209), the most reasonable interpretation of his response to Watson is that Ball knew the
accumulations existed.
Clinchfield 's excuse for allowing the loose coal and coal dust to accumulate along the
Mains No. 1 beltline essentially was that the entry was too cold to keep clean when winter
temperatures went below freezing. According to Musick, in January miners sometimes were
assigned to clean along the Mains No. I belt for 30 minutes and then were moved to locations
where it was warmer or where it at least felt warmer (Tr. 1062). Ball testified he assigned men
to clean the belt on January 17, but that it got so cold he sent the men to shovel another belt (Tr.
1212-16). Because of the cold, Musick guessed it had been two and one half to three weeks
since a crew was assigned to clean the belt for an entire shift. Rather, than assign an adequate
number of miners to clean along the beltline, Clinchfied seems to have relied on intermittent
cleaning by the belt examiners (Tr. 1067-68). The problem with this, as belt examiner O'quinn
observed with respect to himself, was that if the belt needed cleaning along its entire length, there
was not time to do it (Tr. 1122).

7

The same inference cannot be made with regard to the float coal dust that accumulated
from t he portal to the Y. The testimony established it could have accumulated in a very shott
time, that Clinchfield recognized this fact, and that Clinchfield made it a practice frequently to
rock dust the area (Tr. 931-934, 949).
246

The testimony and evidence establishes that temperatures had been below freezing the
week before the citation was issued but that they had begun to warm by January 22. Given the
warming trend, Clinchfield maintains that had mining continued the accumulations would have
been cleaned by the end of the January 22 shifts. Musick stated, "We hadn't had no one on the
belt because it had been so cold and it was beginning to warm up. We was going to clean on that
belt" (Tr. 1065, see also Tr. 1214).
The intention to clean when it was warmer is not an acceptable reason for allowing the
accumulation. Ball credibly testified that there tended to be more accumulations along the
beltlines in the winter (Tr. 1281). Moreover, the mine was drier in the winter, making the
accumulations more readily combustible. Acceptance of the company's excuse would mean that
during the winter, when temperatures were below freezing, accumulations would be inevitable
and miners would be subject to working under the continual hazard of a mine fire or explosion.
Compliance is not dependent upon the weather, and Clinchfield cannot be allowed to wait until
the weather changes to give its miners the protection envisioned by section 75.400.
Rather than dance to the temperature's tune, it was the company's responsibility to find a
way to keep its beltline free of violative accumulations. How it met its responsibility was for
Clinchfield to determine. If it could not operate in the winter without running afoul of section
75.400, it could have applied for a variance(~ 30 U.S.C. §81 l(c)). There is no suggestion in
the record that the company considered such a step.
Given the extensiveness of the accumulated loose coal and coal dust, the length of time
the accumulations existed, the fact that the belt examiners, through their book notations advised
mine management the accumulations needed cleaning, and the lack of any effective action to
clean up the accumulations, prior to the issuance of the citation, I conclude the violation was due
to more than ordinary negligence on Clinchfield's part and that the company unwarrantably
failed to prevent the violation.
This finding is equivalent to a finding of high negligence on Clinchfield's part.

KNOWING VIOLATIONS
Section 110(c) of the Act provides for the assessment of a civil penalty when an agent of
a corporation "knowingly [has] authorized, ordered, or carried out" a violation of a mandatory
health or safety standard (30 U.S.C. §820(c)). The parties have stipulated that at all times
relevant to the cases Clinchfield was a corporation (Stip. 10). In addition, at all times relevant
the superintendent (Musick) and the mine foreman (Ball) were agents of the corporation (Strips.
12, 14). Thus, they may be held personally liable if they knowingly violated section 75.400.
The Commission has approved the description of "knowingly" found in U.S. v.
Sweet Briar. Inc., 92 F. Supp. 777 (W.D.S.C. 1950), wherein the court stated that the word:

247

"does not have any meaning of bad faith or evil purpose of
criminal intent. Its meaning is rather that used in contract Law,
where it means knowing or having reason to know. A person has
reason to know when he has such information as would lead a
person exercising reasonable care to acquire knowledge of the fact
in question or to infer its existence (92 F. Supp. At 780).
The Commission has found that this interpretation "is consistent with both the statutory language
and the remedial intent of the ... Act11 (Kenny Richardson, 3 FMSHRC 8, 16 (January 1981)
(affd on other grounds, 689 F.2d 623 (6'h Cir. 1982), cert denied, 461 U.S. 928 (1983)). The
Commission has explained:

If a person in a position to protect employee safety and
health fails to act on the basis of information that gives him
knowledge or reason to know of the existence of a violative
condition, he has acted knowingly and in a manner contrary to the
remedial nature of the statute (Kenny Richardson, 3 FMSHRC
at 16).

In addition, the Commission has held that to violate section 1 lO(c), the person's conduct
must be "aggravated11 , i.e., it must involve more than ordinary negligence (Wyoming Fuel Co., 16
FMSHRC 1618, 1630 (August 1994); Beth Energy Mines. Inc., 14 FMSHRC 1232, 1245
(August 1992)).
I conclude that the cited accumulation was due to more than ordinary negligence on the
part of Musick and of Ball and that they knowingly violated the standard. As Musick stated, he
was the person 11in charge of the overall ... health and safety of the employees [and] production"
(Tr. 853), and Ball was his principal deputy (Tr. 1049). Moreover, Ball was the management
official particularly responsible for keeping the belts clean (Id., 1049, 1080). Both men knew
that accumulations of loose coal and coal dust along the beltlines were more common in the
winter when the outside wipers froze, the loose material on the belt froze, and the frozen material
was carried inside the mine where it tended to fall under and alongside the belt (Tr. 918-919,
1281).
This meant that during the winter Clinch:field's agents should have exercised heightened
care to prevent accumulations along the beltlines. Neither.did. As O'quinn testified, no one
miner was assigned full time to keep the Mains No. 1 belt clean from the portal to the tail piece.
Rather, Musick and Ball primarily relied on the belt examiners, and O'quinn persuasively
testified that if the belt required cleaning along its entire length, he, as a belt examiner, did not
have the time to clean it (Tr. 1118, 1112). This was echoed by Lowe who also felt that
insufficient personnel were relied upon by the agents to keep the belt clean (Tr. 639, 640).
As importantly, although the agents knew that in the winter they might not be able to
248

keep miners cleaning the beJtline for more than 30 minutes at a time due to the cold, they did
nothing otherwise to ensure compliance. Or, if circumstances in the mine made compliance
impossible in the winter, they did nothing to initiate steps to provide for a Jegal alternative to
compliance.
Musick explained, "We hadn't had no one on the belt because it had been so cold" (Tr.
1065, see also Tr. 121)," and Musick speculated that because of the cold it had been two and one
half to three weeks since he and Ball had assigned a crew to clean the beltline (Tr. 1067-68).
Ball too maintained the cold affected his ability to keep the beltline clean in that he had removed
miners from cleaning the belt on January 17 and had sent them elsewhere because it had been so
cold (Tr. 1212-16). Rather than rotate cleanup crews, or assign enough miners to clean the entire
line in a time that avoided the problems caused by the cold, the record permits the inference the
agents chose to operate as usual, and, as I have already found, to make compliance contingent
upon the weather (Tr. I 065).
In so doing both men fell short of the heightened standard of care required by the
circumstances. Their negligence was aggravated, and they are liable for the violation under
section 1lO(c).

CIVIL PENALTY ASSESSMENTS
CLINCHFIELD
The violation while serious was not as serious as the Secretary contended in that much of
the accumulated material was damp to wet which meant than an ignition was less likely than if
all of the accumulations had been dry. Further, the violation was not as serious as Watson
initially believed in that some fire fighting protection was available from the portal to the Y and
immediately inby the Y (~ n.4 supra). The violation was due to the company ' s high
negligence. Clinch.field is a Jarge operator with a large history of relevant previous violations.
The violation was abated with good faith and in a reasonable time.
The Secretary has proposed a civil penalty of $3,200 for the violation. Because of the
lessened gravity of the violation, I conclude a penalty of $2,500 is appropriate.

MUSICK AND BALL
For the same reasons as set forth above, I find that the violation while serious, was not as
serious as the Secretary contended and as Watson believed, and that the violation was abated in
good faith (Sunny Ridge Minini Co,, Inc., 19 FMSHRC 254, 272 (February 1997) (findings on
gravity and good faith abatement in section l lO(c) cases may be made on same record used in
assessing operator's penalty)). I also find that Musick and Ball e~hibited more than ordinary
negligence in failing to make sure the loose coal and coal dust along the Mains No.1 belt was
cleaned up and the accumulation prevented. Neither Musick nor Ball offered evidence as to their
249

income and net worth, and I therefore assume the size of the penalty will have no affect on their
ability to meet their financial obligations.
There is no indication in the record that either Musick or Ball previously engaged in
knowing violations. Indeed, the record contains statements by rank and file miners regarding the
care and concern they usually exhibited toward the safety and the well being of the miners whom
they supervised (Tr. 658, 751-752, 1198-99, 1093, 1153). Given the somewhat lessened gravity
of violations, the agents' lack of a prior history of knowing violations, and being mindful of the
Commission's admonition that "inordinately high penalties should not be assessed against
individuals under sections 1 10(c)" (Sunny Rid~e, 19 FMSHRC at 272), I find that significant
reductions in the penalties proposed by the Secretary are warranted. In addition, in assessing a
penalty against Ball, I note that he is disabled and seems unlikely to return to work as a miner
(~ n.l filJ12Il!).

The Secretary has proposed that Musick and Ball respectively be assessed civil penalties
of $1,400 and $1 ,000. For the reasons set forth above, I conclude Musick should be assessed
$800 and Ball should be assessed $200.
ORDER
DOCKET NO. VA-33
Citation No.
7293555

Date
1/22/97

30 C.F.R. §
75.400

Proposed Assessment
$3,200

Assessment
$2,500

The citation is AFFIRMED and Clinchfield is ORDERED to pay a civil penalty of
$2,500 within 3 0 days of the date of this decision.
DOCKET NO. YA 98-17
Citation No.
7293555

Date
1/22/97

30 C.F.R. §
75.400

Proposed Assessment
$1,000

Assessment
$200

Ball is ORDERED to pay a civil penalty of $200 within 30 days of the date of this
decision.
DOCKET NO. YA 98-18
Citation No.
7293555

Date
1/22/97

30 C.F.R §
75.400

Proposed Assessment
$1,400

Assessment
$800

Musick is ORDERED to pay a civil penalty to $800 within 30 days of the date of this
250

decision.
Upon receipt of the payments, Dockets No. VA 97-33, VA 98-17, and VA 98-18 are
DISMISSED.

J)~, °q' f.' ,Br;.;tJ,,o~rt..­
Dav~d F. Barbour
Administrative Law Judge

Distribution:
Daniel M. Barish, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Room 516, Arlington VA 22203 (Certified Mail)
David J. Hardy, Esq., Jackson & Kelly, P.O. Box 553, Charleston, WV 25322 (Certified Mail)
Vaughn R. Groves, Esq., Clinchfiled Coal Company, P.O. Box 5100, Lebanon, VA 24266
(Certified Mail)
nt

251

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 2.2041

February 26, 1999
GREGORY BENNETT,
Complainant
v.

DISCRIMINATION PROCEEDING
DocketNo. WEST98-115-D
WEMD97-21

NEWMONT GOLD COMPANY,
Respondent

Twin Creeks Mine
Mine ID 26-01942

DECISION
Appearances: Mr. Gregory R. Bennett, Golconda, Nevada, prose;
David Farbar, Esq., Patton Boggs LLP, Washington, D.C. for Respondent.
Before: Judge Bulluck
This discrimination proceeding is before me on a Complaint of Discrimination brought
by Gregory R. Bennett against Newmont Gold Company ("Newmont"), under Section l 05(c) of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815 (c). The complainant alleges
unlawful discharge in retaliation for health and safety complaints that he had raised with
Newmont.
Bennett filed his discrimination complaint with the Mine Safety and Health
Administration ("MSHA") pursuant to Section 105(c)(2) on July 25, 1997 (See Complaint File). 1
On December 22, 1997, MSHA notified Bennett that, based on its investigation of the
allegations, it had concluded that a violation of Section I 05(c) had not occurred. Bennett, pro se,
initiated this proceeding before the Commission on January 16, 1998, under Section 105(c) (3),
30 U.S.C. §815 (c)(3). 2

'Section 105 (c)(2) provides, in pertinent part, that "Any miner... who believes that he has
been discharged, interfered with, or otherwise discriminated against by any person in violation of
this subsection may, within 60 days after such violation occurs, file a complaint with the
Secretary alleging such discrimination."
2

Section 105(c)(3) provides, in pertinent part, that "If the Secretary, upon investigation,
determines that the provisions of this subsection have not been violated, the complainant shall
have the right, within 30 days of the notice of the Secretary's determination, to file an action in
his own behalf before the Commission .... "
252

By motion filed on May 11, 1998, Newmont sought dismissal of Bennett's
discrimination complaint, based on Bennett's failure to state a claim upon which relief may be
granted. Based on Bennett's opposition to Newmont's motion, Bennett was granted permission
to amend his pleadings by filing an 11-page narrative that he had previously submitted to MSHA
during the initial investigation of his complaint. Bennett's pleadings, as amended, construed in
the light most favorable to him, were deemed to adequately allege protected activity and adverse
treatment under 105(c), for which he would be entitled to relief, if proven. Accordingly,
Newmont's Motion to Dismiss was denied.
A hearing was held in Reno, Nevada. The parties presented testimony and documentary
evidence, and filed post-hearing briefs.3 For the reasons set forth below, I conclude that Bennett
did not prove that he had engaged in protected activity under the Act and that, even if he had, he
was not discharged for having engaged in any protected activity.
I. Stipulations
The parties stipulated to the following facts:
1. Newmont is subject to the jurisdiction of the Mine Act.
2. Mr. Bennett was an employee at Newmont or its predecessor beginning in 1990.
II. Factual Background
Newmont owns and operates several gold mines in the northern Nevada area, including
the Twin Creeks Mine, which was acquired from Santa Fe Pacific Gold in or around June 1997
(Tr. 115). Twin Creeks has two mills, Juniper and Pinion, which are approximately six miles
apart (Tr. 413).
Bennett began working at Santa Fe Pacific Gold, Rabbit Creek project, in June 1990
(subsequently became the Pinion Mill at the Twin Creeks Mine, due to the merger of Santa Fe
Pacific Gold and Goldfields Company in or around 1995), until June 1996, when he was
transferred to the Juniper Mill, and remained at that location until his discharge in June 1997 (Tr.
110-13). As Juniper Mill foreman, Bennett's duties included oversight of operations and
maintenance of a safe work environment for his subordinates (Tr. 113). Bennett reported

3By motions dated October 7 and 16, 1998, and November 9, 1998, Bennett sought 1)

discipline of Newmont employees Blas Doran, Cindy Jones, Chris Conley, Richard Tucker and
David Stacey for perjured testimony in his discrimination hearing, and 2) my withdrawal from
his case, based on bias and denial of his right to fully present his case. By Order of November
10, 1998, both motions were denied.

253

directly to Greg McMillen, general foreman of the Juniper Mill until June of 1996, at which time
Cindy Jones replaced McMillen as Bennett's general foreman (Tr. 114-15).
A major component of gold mining, particularly in northern Nevada, is safe control of the
mercury that is also extracted from the ore during the gold-extraction process (Tr. 116-17, 18384, 299). The type of mercury that is a byproduct of mining at Twin Creeks is elemental, as
opposed to more hazardous organic and inorganic mercury (Tr. 300). Elemental mercury
(silvery substance found inside thermometers) poses a hazard from excessive vapor inhalation,
and is not dangerous when handled or ingested (Tr. 299-302). Newmont's ever-evolving
mercury control program, specifically in the Juniper Mill, includes the following: Jerome
Monitor samplings on every shift to ensure permissible mercury levels (Tr. 129-30, 217);4
individual fit-tested and air- tested respirators for use in elevated mercury situations (Tr. 131-33,
216-17, 227, 302-04); protective clothing to prevent mercury exposure (Tr. 133-34, 217-18, 23334); mercury vacuums that pick up visible mercury (Tr. 310-11); and use of chemical additives,
such as sodium sulfide, HGX and DTC, which bind with mercury to inhibit vaporizing (Tr. 12122, 135-36, 234-35, 310-11, 356, 371-73).
Additionally, exceeding MSHA's requirements, Newmont employs an intensive healthmonitoring program which includes monthly urine testing of mill employees for elevated
mercury levels (refinery employees are tested weekly), whereby testing at _a "biological exposure
indexn for a sustained period results in removal of affected employees to mercury-free areas,
until systemic mercury drops to an acceptable level (Tr. 136-37, 235-37, 243, 304-07). There
bas never been an instance of mercury poisoning at Twin Creeks (Tr. 243, 305, 308).
It is essential in describing the work environment at Newmont to note the emphasis
placed on mercury containment by all mill employees, to a degree that daily discussio~s on the
subject are pervasive and suggestions about improving the company's approach to the problem
are not only welcomed, but encouraged (Tr. 21, 116-17, 192, 211-12, 233-34, 238, 369).

In March of 1997, Bennett had discussions with Newmont's human resource manager,
Chris Conley, concerning Bennett's frustration with being "blown-off' by his supervisor as to
how the mercury in the mill should be controlled, his desire to leave the company, whether he
should untimely submit an incident report of a back injury to Newmont, and his concern of not
being re-employable due to his injured back (Tr. 9-13, 404-06, 408; Bennett Br. at 7, 12).
Several weeks later, on April 22, 1997, a meeting was held between Bennett, his general
foreman Cindy Jones, loss control manager (also called safety coordinator) Richard Tucker and
other management officials, to discuss the incident report of the March 1996, back re-injury,

4

A Jerome Monitor is a hand-held instrument with an air probe at one end that takes an
instantaneous reading of mercury vapor in the sample location (Tr. 308).

254

untimely submitted by Bennett in April 1997 (Tr. 13-20, 253-56, 315- 18). At that meeting,
characterized by Bennett as "a general complaint forum" for him (Tr. 19), Bennett alluded,
without specificity, to safety concerns at the Pinion Mill, which apparently included lifting
requirements, and was requested by management to provide a list identifying those items needing
correction (Tr. 14-19, 351-52). Additionally, Bennett raised, at least, one generic issue
respecting mercury at the Juniper Mill, by stating, according to his testimony, that "we are not
addressing the mercury in the Juniper Mill" (Tr. 19; see also 120) or, according to Cindy Jones,
by bringing up ''sodium sulfide to be added to the sag discharge screen" (Tr. 356). Bennett never
provided management with the list of specific safety items (Tr. 353, 366).
Bennett also had informal discussions with Richard Tucker beginning in April 1997,
which Bennett described as "general safety philosophy-type. No specifics" (Tr. 36-38).
According to Tucker, Bennett expressed his desire to "take care of the mercury problem if we
would allow him to, but we would need to give him the opportunity to do that, and we would
need to keep his supervisors, management, other people, out of the area and let him handle it, and
he could take care of it (Tr. 312-13). Chris Conley, human resources manager, testified to
similar conversations with Bennett, in which Bennett expressed his "concerns of mercury
contamination in the refinery; that he had a solution to that, but that Cindy Jones wasn't listening
to him; that if the company had followed his solution, the problem would not still exist"
(Tr. 408).
Against this backdrop, on the morning on May 9, 1997, what was normally a routine
meeting between Jones and Bennett, became a confrontation that marked Bennett's last day of
reporting to duty at Newmont. Bennett summarized the meeting in the following testimony:
My supervisor, Cindy Jones, walked into the foreman's office. I believe she
started to address some of the daily activities. At that point, I had two
environmental release reports, set them down on the table, and I said, "you can't
have things both ways." I said, "I can't work in this environment anymore.
Nobody will take care of nothing." And I think the Court by now can appreciate
how I go off on a rant, and this is probably basically what I did, saying, "You
can't do this; you can't do that." There came a point when Cindy Jones stood up
and said, "I'm going to Phil Walker's office, and as far as I'm concemed, you can
go home" (Tr. 40).

*****
I referenced my back, yes I did. I told her, "I can't quit because I'm not able to
get a job somewhere else." I said, "I can't go anywhere. I have to have
something, settlement or severance or something." And the rest of the comments
ensued
(Tr. 160). Bennett was referencing two reports, prepared for the Nevada Department of
Environmental Protection ("NDEP"), in which he had documented environmental spills that had
255

occurred at the mine site on January 18, 1997, and May 2, 1997, respectively. 5 Cindy Jones had
altered those reports in a manner that characterized the spills as more serious than Bennett had
reported, and Bennett believed that Jones had, in essence, falsified the information reported (Tr.
42-44, 358).
Cindy Jones' account of that meeting was that it was extremely heated, Bennet
complained about the environmental spill reports, and he invited her to go down to the Pinion
Mill where, according to him, she would find a lot of safety "items" that had not been corrected,
without identifying those items specifically (Tr. 350-51; Ex. C-31).
At some point when the meeting got out of control, Bennett was either directed or given
permission by Jones to go home (Tr. 46-47). Sometime that same afternoon, on behalf of
Newmont, Jones called Bennett at home, informed him that he was being placed on medical
leave, and requested that he get examined by a doctor (Tr. 48, 159-60, 263-64). Bennett was
examined by a local physician of his choosing, Dr. McQuillen, who cleared Bennett for return to
duty, without restrictions (Tr. 49-50). Over the next month, numerous contacts occurred between
Newmont and Bennett, but despite Newmont's assurances to Bennett that he had not been fired,
numerous requests that he return to work, and warnings that unexcused absence of three days
would result in termination, Bennett refused to return to duty (Tr. 51-56, 138, 174, 412, 416; Ex.
R-5). Bennett also refused the options of voluntary resignation or transfer to a comparable
foreman position in the Pinion Mill (Tr. 139, 148, 151, 152-54, 170-71, 213, 219-20, 388, 41314; Ex. R-3). Accordingly, Bennett was terminated on June 10, 1997, for his "repeated refusal to
come to work" (Ex. R-6; Tr. 418, 423).

ID. Findings of Fact and Conclusions of Law
In order to establish aprimafacie case of discrimination under Section 105(c) of the Act,6
a complaining miner bears the burden of establishing that I) he engaged in protected activity and

5According to Bennett, he met with NDEP officials after his termination and reported the

alleged falsified environmental release reports. NDEP's investigation of Bennett's allegations
resulted in a finding of no wrongdoing on the part of Newmont (Tr. 70-74, 142).
6

Section 105(c) 1 of the Act provides that a miner cannot be discharged, discriminated
against or interfered with in the exercise of his statutory rights because: (1) he "has filed or made
a complaint under or related to this Act, including a complaint ... of an alleged danger or safety
or health violation;,, (2) he "is the subject of medical evaluations and potential transfer under a
standard published pursuant to section 101; (3) he "has instituted or caused to be instituted any
proceeding under or related to this Act or has testified or is about to testify in any such
proceeding;" or (4) he has exercised "on behalf of himself or others ... any statutory right
afforded by this Act."
256

2) the adverse action of which he complained was motivated in any part by the protected activity.
Secretary ofLabor on behalfof Fasula v. Consolidation Coal Co., 2 FMSHRC 2786 (October
1980), rev 'don other grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F. 2d 1211 (3rd
Cir. 1981); Secretary of Labor on behalfofRobinette v. United Castle Coal Co., 3 FMSHRC 803
(April 1981 ); Secretmy ofLabor on behalfofJenkins v. Hecla-Day Mines Corp., 6 FMSHRC
1842 (August 1984); SecretaJy ofLabor on behalfofChacon v. Phelps Dodge Corp., 3
FMSHRC 2508 (November 1981), rev'd on other grounds sub nom. Donovan v. Phelps Dodge
Corp., 709 F. 2d 86 (D.C. Cir. 1983).
The operator may rebut the prima facie case by showing that no protected activity
occurred or that the adverse action was in no part motivated by the protected activity. Fasula, 2
FMSHRC at 2799-800. If the operator cannot rebut the primafacie case in this manner, it,
nevertheless, may defend affirmatively by proving that it was also motivated by the miner's
unprotected activity and would have taken the adverse action for the Wlprotected activity alone.
Id. at 2800; Robinette, 3 FMSHRC at 817-18; see also Eastern Assoc. Coal Corp. v. FMSHRC,
813 F. 2d 639, 642 (4th Cir. 1987); Donovan v. Stafford Const. Co., 732 F. 2d 954, 958-59 (D.C.
Cir. 1984); Boich v. FMSHRC, 719 F.2d 194, 195-96 (61h Cir. 1983) (specifically approving the
Commission's Pasula-Robinette test).
A miner's refusal to work is protected under the Mine Act if it is based upon a
reasonable, good faith belief that the work involves a hazard. Conatser v. Red Flame Coal Co.,
11 FMSHRC 12, 17 (January 1989)(citing Fasula, 2 FMSHRC at 2789-96; Robinette, 3
FMSHRC at 807-12; Secretary v. Metric Constructors, Inc., 6 FMSHRC 226, 229-31 (February
1984), ajf'd sub nom. Brock v. Metric Constructors, Inc., 766 F.2d 469, 472-73 (l l 1h Cir. 1985)).
Moreover, "where reasonably possible, a miner refusing work should ordinarily communicate ...
to some representative of the operator his belief in the safety or health hazard at issue." Id.
(citing Secretary on behalfof Dunmire and Estle v. Northern Coal Co., 4 FMSHRC 126, 133
(February 1982)). While the miner's communication may be simple and brief, it must effectively
put the operator on notice of the perceived hazard, so as ''to avoid situations in which an operator
at the time of a work refusal is forced to divine the miner's motivations for refusing work." Id.
(citing Dillard Smith v. Reco, Inc., 9 FMSHRC 992, 995-96 (June 1987)). The Commission has
provided a framework in which to analyze the effectiveness of the communication, by subjecting
it to an evaluation of the specific words used, the circumstances in which the words are used, and
the results, if any, that flow from the communication. Id. The Commission has emphasized that
the alleged protected activity must not be premised upon a "difference of opinion--not pertaining
to safety considerations--over the proper way to perform the task at hand." Ramsey v. Industrial
Contractors Corporation, 12 FMSHRC 1587, 1589 (August 1990) (quoting Sammons v. Mine
Services Co., 6 FMSHRC 1391 , 1398 (June 1984)).

Bennett has fai led to establish a prima facie case, in that he has not proven that he
communicated to Newmont a reasonable, good faith belief that the work in either mill, Juniper or
Pinion, involved a hazard. Bennett has only been able to prove that he engaged in unprotected
confrontational discussions with management that were production oriented and not descriptive
257

of any safety complaints. See id at 1593.
Bennett has pinpointed, with specificity, two meetings during which he believes that he
engaged in protected activity. Respecting the fust, an April 11 , 1997, meeting, he offered the
following testimony:
The way I began that was, "Jim, did you ever get up in the morning and your back
just hurts because you worked bard all day?" That got a big round oflaughter.
And he says, "Tell me what happened. 11 And I said, 11 We1J, over the years we have
had tasks that we had to perform that were well beyond our safety margins for
lifting." Well there aren't any safety margins for lifting, and many times I had
hurt my back--for most of, I want to say ' 94, '95 and part of '96 I had had--I was
hunched over. I was having a lot of problems with my back, serious pain. Jim
Venesky said to me, "Bo, that happened in another administration. 11 He says,
11
That's when Serat (phonetic) and Wolf was here." And I said--and also I believe
he stated, "If we have these tasks and you te11 us, we'll mechanize it." I stated,
11
We have told you about these tasks. They're on the safety sheet. They're logged
on the log book. They're ignored" (Tr. 14).

*****
I asked if they would walk across the hundred yards to go look with me at these
tasks I was talking about .... When I stated that to Jim Venesky, who was the one
that was questioning me, he said, "What are you talking about?" And I do not
think that I specifically talked of the tasks that I was referring to in that meeting
(Tr. 18).

*****
The subject got off, and it was a general complaint forum for me. I made a
comment, "We are not addressing the mercury in the Juniper Mill." Roger
Johnson got angry. He said, "What are you talking about, Bo?" At that point I
had not gone above my supervisor. That's something else that's a very touchy
thing to do. I didn't want to make accusations to my supervisor or of my
supervisor in the meeting. At the very least, it's bad taste. And also, I felt maybe
this would stir something for these issues to get addressed ... .! looked at my
supervisor, Cindy Jones; was waiting for her to respond. She looked up and said,
"We add sodium sulfide to the mill." At that point, I didn't say anything because
it was untrue. At that point--1 think it was at that point I said, "Maybe Cindy and I
should get together and see if we can work some of these things out"
(Tr. 19-20).

258

It is clear from the record that Bennett's comments at the May 11th meeting were part of
daily routine discussions about mercury as a byproduct of gold-extraction. Moreover, based on
Bennett's credible testimony as to his state of mind during this period, I am persuaded that any
concerns Bennett may have communicated to Newmont about mercury were discussed from an
operational perspective. On this issue of whether Bennett had a reasonable, good faith belief that
he was working in a hazardous work environment, Bennett's testimony during crossexamination, that he never formed such belief, is particularly illuminating:

Q. Now, as of the date of the April 11 11i meeting, did you believe that any of the
three issues that we've just talked about, the sodium sulfide, the scrubber tank, the
fan from the bullion room ever posed a direct health or safety threat to you?
A. In the Juniper Mill?

Q. Yes.
A. I was becoming unclear at that point, so I can't answer that. Prior to that I had
always felt comfortable. I took the responsibility to come to work. I don't have
any problem accepting that. And prior to that, I thought things were reasonable,
so I can't answer "yes" or "no."

Q. Okay. But prior to that you thought things were reasonable, but about that
time you began to become unsure, is that correct?
A. Yes.

Q. Now, you just didn't know one way or the other if there was a health or safety
threat to you or not?
THE COURT: So becoming unsure was around sometime in April of '97?
THE WITNESS: Probably a bit before that, but...
THE COURT: Well, when, roughly?
THE WITNESS: I'm going to say early February, I'm not sure anymore. I'm not
sure anymore. I'm beginning to question.

Q: All right. Before you were formally terminated from your employment at
Newmont on June 101h, did you ever form a conclusion that this fan issue, the tank
issue, or the sodium sulfide issue posed an actual health or safety threat to you, Bo
Bennett?

259

A. You know, I'm worried about it. I'm worried about it. So not drawing a
conclusion--! don't know anymore. I'd always felt sure, but I can't answer that.
THE COURT: Always felt what?
THE WITNESS: I always was comfortable prior to that point. I don't know
anymore.
THE COURT: The question is, though, at any time before June l01h of 1997, did
you ever go from unsure to making a conclusion one way or the other?
THE WITNESS: No, ma'am. No.

Q: So you don't believe that you personally were at risk of getting ill from
mercury because the mercury exposures, the fan or the sodium sulfide issue or the
tank, correct?
A: I don't think that's correct. I didn't know anymore. I didn't form a
conclusion, but I didn't know anymore
(Tr. 122-24). In addition to mercury issues, Bennett testified a great deal about having back
problems, and suggested that he also complained about the lifting requirements at Newmont. It
is clear, however, that any allusion by Bennett to lifting duties in the April 11th meeting
concerned the Pinion Mill, where Bennett had not worked since June 1996 (Tr. 11-12, 3 51 , 3 55).
Moreover, the record indicates that Bennett bad been placed on "light duty" in the Fall of 1996,
restricting him permanently to sedentary work (Tr. 118-19). Indeed, Bennett conceded that he
had injured his back prior to his employment at Newmont in 1990, and that duties at the Juniper
Mill neither included heavy lifting nor contributed to his back problems (Tr. J1, 38-39, 117-19;
see also 355, 361, 370, 428; Ex C-30 at 15). In any case, Bennett never complied with
Newmont' s request that he provide a list of specific safety concerns at the Pinion Mill (Tr. 366).
The second meeting, occurring the morning of May 9, 1997 and resulting in a heated
confrontation between Bennett and Jones, included health and safety complaints, according to
Bennett. Bennett testified that he referenced the two environmental spill reports when he told
Jones, "You can't have things both ways. I can't work in this environment anymore. Nobody
will take care of nothing 0 (Tr. 40). He explained that he was conveying to her that no one was
addressing the mercury issues, and that the release reports had been falsified (Tr. 24-31; 42-44).
He also testified that he referenced his back problems during that encounter by telling Jones that
"I can't quit because I'm not able to get a job somewhere else. I can't go anywhere. I got to
have something, settlement or severance or something0 (Tr. 160). Cindy Jones testified similarly
that the May 11th incident invo1ved environmental spill reports and references to unspecified
safety concerns at the Pinion Mill, where Bennett neither worked at that time nor had any
supervisory responsibility (Tr. 350-51, 365). Jones also testified that she lacked authority to
260

discharge Bennett, that she felt he did not trust her because she had altered the environmental
spill reports and that, in response to suggesting the possibility of transfe1Ting Bennett to the
Pinion Mill .as foreman, Bennett responded that he could not work with the general foreman at
that mine because he received zero support from him (Tr. 387-88; see also Ex. C-31).
Bennett's assertions that he believed he had been fired by Newmont on May 9th are
inconsistent with his own testimony that he is aware that Cindy Jones, alone, did not have the
authority to fire him (Tr. 148). Moreover, Bennett admitted that he believed Chris Conley ~hen
Conley assured him on May 12'h that he was still employed (Tr. 56, 138; see 412).
Conley testified that he had had a discussion with Bennett in March of 1997, which he
summarized as follows:
As I recall, he was very unhappy with his supervisor, Cindy Jones. He told me
that she had changed a spill report that he had completed; that it was just one of
many times that she had failed to listen to him enough about what should be done
with the process, gold process. And it was obvious to me that Bo was very
unhappy with the company and with his current supervisor.

*****
As I recall, Bo said that his--he had been with the company for sometime; that he
was a very experienced process foreman; that Cindy Jones didn't listen to him
enough about how to solve problems, and it frustrated him a great deal. I, again,
could tell by the emphatic and sincere way he was talking to me that he felt very
deeply about the things he was telling me ....He felt that he actually was not being
respected at all
(Tr. 405-06; see also 408, 445). Bennett corroborated Conley's testimony and admitted that he
had been thinking about leaving the company between March and June 1997, when he was
terminated (Tr. 146). Moreover, Conley testified that he wanted to keep Bennett on board
because Bennett was considered "a very competent, caring, effective supervisor" (Tr. 419; see
also 434-35; Exs. R-3, R-4). Accordingly, and especially because Conley appreciated the futility
of resolving problems between Bennett and Jones, Conley offered Bennett the comparable Pinion
Mill foreman position (Tr. 139, 413, 419; see Ex. R-3). Conley testified that Bennett responded
that "the general foreman he'd be reporting to there did not have his confidence either; that there
had been some past promises that general foreman--his name is Greg McMillen--had made to
him that he did not keep, and he did not want to work for him either" (Tr. 414). Bennett testified
similarly that he was not interested in assuming the position at the Pinion Mill, as long as the
problem with Greg McMillen existed (Tr. 151-54). According to Conley, he did all that he could
to persuade Bennett to return to work, so that he could keep Bennett on the payroll (Tr. 445).
Bennett, despite discussions and written notice that bis vacation leave was exhausted and

261

he would be terminated upon three unexcused absences, Bennett consistently refused to report to
work; he communicated to Newmont that he did not wish to return to an environment where his
supervisor altered his work product (Tr. 138-39, 149-50, 155, 414; see Exs. C-17, C-18, C-19, C20, R-5, R-6). Looking to the allegations in Bennett's discrimination complaint and the 11-page
narrative, as well as bis interview with MSHA on August 14, 1997, Bennett never specifically
raised health and safety concerns and as relief, he sought restoration of the environmental release
reports to their original text, back pay and severance pay, but did not seek any modification of
his work environment (Exs. C-8, C-9, R-1; see also Tr. 26-33).

I note, especially in light of Bennett's accusations that all Newmont witnesses gave
perjured testimony, that I found all witnesses, inclucling Bennett, highly credible. Although
Bennett appeared somewhat confused, sometimes unresponsive, easily frustrated and even
hostile at times, he essentially gave a detailed and sincere account of his claim. Unfortunately,
he is misinformed as to what constitutes protected activity and what rights are accorded to him
by the Act.
Having failed to prove, as a foundation for his refusal to report to duty, that he
communicated to Newmont a reasonable, good fajth concern that his work involved a safety or
health hazard, it must be concluded that Bennett did not engage in protected activity and his
work refusal was not protected.
Assuming, arguendo, that Bennett had established a prima facie case of discrimination
under Section 105(c) of the Act, Newmont has clearly rebutted his case by proving that Bennett
was terminated for a legitimate business-related reason: that he refused to return to duty at the
Juniper Mill, accept a transfer to the Pinion Mill or voluntarily resign, after exhaustion of his
vacation leave.

ORDER
Accordingly, inasmuch as Bennett has failed to establish, by a preponderance of the
evidence, that he was terminated for engaging in protected activity under the Act, it is
ORDERED that the complaint of Gregory R. Bennett against Newmont Gold Company, under
Section 105(c) of the Act, is DISMISSED.

--Hr~
·~ ;l.~cJ_
acq eline R. Bulluck
..........

Administrative Law Judge

262

Distribution:
Mr. Gregory Bennett, P.O. Box 61, Golconda, NV 89414 (Certified Mail)
David J. Farber, Esq., Patton Boggs, L.L.P., 2550 M Street, N.W., Washington, DC 20037
(Certified Mail)
nt

!~U.S. GOVERNMENT PRINTING OFFTCE:l999-454-620l12802

263

264

